--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


AMENDMENT NO. 4 TO CREDIT AGREEMENT


This is AMENDMENT NO. 4 TO THE CREDIT AGREEMENT, dated as of March 15, 2019
(this “Agreement”). Reference is made to that certain First Amended and Restated
Credit Agreement, dated as of February 27, 2017, by and among FRONTIER
COMMUNICATIONS CORPORATION, a Delaware corporation (the “Borrower”), the several
Lenders from time to time party thereto (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”) and the various other
parties thereto (as amended by that certain Amendment No. 1, dated as of March
27, 2017, by that certain Increase Joinder No. 1, dated as of June 15, 2017, by
that certain Amendment No. 2, dated as of January 25, 2018, by that certain
Consent and Amendment No. 3 to Credit Agreement, dated as of July 3, 2018, and
by that certain Increase Joinder No. 2, dated as of July 3, 2018 and as further
amended, restated, amended and restated, modified and supplemented from time to
time prior to the date hereof, the “Credit Agreement”, and the Credit Agreement,
as amended by this Agreement, the “Amended Credit Agreement”). Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Amended Credit Agreement.


WHEREAS, pursuant to Section 2.18 of the Credit Agreement, pursuant to any Pro
Rata Extension Offer, the Borrower is permitted to consummate transactions with
Lenders of a Class to extend the maturity date of such Lenders’ Loans or
Commitments and to otherwise modify the terms of such Loans or Commitments;


WHEREAS, pursuant to Section 2.18(a) of the Credit Agreement, the Administrative
Agent in its reasonable discretion has waived the requirement that the Borrower
deliver notice to the Administrative agent not less than ten (10) Business Days
prior to the proposed date of funding of Extended Loans pursuant to a Pro Rata
Extension Offer;


WHEREAS, (i) each Revolving Lender who executes this Agreement as an Extending
Revolving Lender (as defined below) has agreed to extend the maturity date of
its Revolving Commitments in accordance with and subject to the terms set forth
herein and (ii) the 2024 Revolving Commitments and the 2024 Revolving Loans, on
the one hand, and the 2022 Revolving Commitments and any 2022 Revolving Loans,
on the other hand, will constitute separate tranches and Classes under the
Credit Agreement;


WHEREAS, pursuant to Section 9.02 of the Credit Agreement, without the consent
of any Lender, the Borrower and the Administrative Agent (i) may enter into any
amendment, supplement or modification of any Loan Document to enhance the rights
or benefits of any Lender under any Loan Document and (ii) enter into any
amendment, supplement or modification of any Loan Document to cure any
ambiguity, omission, mistake, defect or inconsistency or to effect
administrative changes of a technical nature;


WHEREAS, in consideration of the Extending Revolving Lenders’ agreement to
extend the maturity date of their Revolving Commitments, the Borrower and the
Administrative Agent intend to make certain other amendments to the Credit
Agreement to enhance the rights and benefits of the Lenders; and
 

--------------------------------------------------------------------------------



WHEREAS, the Borrower and the Administrative Agent and Collateral Agent intend
to amend the Pledge Agreement and the Security Agreement to effect
administrative changes of a technical nature to the Pledge Agreement and the
Security Agreement, respectively.


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


Section 1.             Extension of Revolving Commitments.


(a)          Each Lender that is a Revolving Lender under the Credit Agreement
on the date hereof (an “Existing Revolving Lender”), by executing its
appropriate signature page to this Agreement and delivering such signature page
to the Administrative Agent, agrees to extend and reclassify all of its (i)
Revolving Commitments outstanding immediately prior to the Amendment No. 4
Effective Date (the “Existing Revolving Commitments”) to 2024 Revolving
Commitments and (ii) Revolving Loans outstanding immediately prior to the
Amendment No. 4 Effective Date (the “Existing Revolving Loans”) to 2024
Revolving Loans, in each case, upon the Amendment No. 4 Effective Date.


(b)         As of the Amendment No. 4 Effective Date, each Existing Revolving
Lender that has executed and delivered a counterpart to this Agreement as an
“Extending Revolving Lender” (each, an “Extending Revolving Lender”) shall have
its entire Existing Revolving Commitment automatically reclassified as a 2024
Revolving Commitment and all of its Existing Revolving Loans reclassified as
2024 Revolving Loans, respectively, for all purposes under the Amended Credit
Agreement, and such 2024 Revolving Commitments and 2024 Revolving Loans shall be
outstanding under the Amended Credit Agreement on the terms and conditions set
forth herein.


(c)         As of the Amendment No. 4 Effective Date, all of the Existing
Revolving Commitments of any Existing Revolving Lender that is not an Extending
Revolving Lender (each a “Non-Extending Revolving Lender”) shall be reclassified
as and constitute 2022 Revolving Commitments, and all of the Existing Revolving
Loans of any Non-Extending Revolving Lender shall be reclassified as and
constitute 2022 Revolving Loans, in each case under the Amended Credit Agreement
and shall continue to be in effect and outstanding under the Amended Credit
Agreement on the terms and conditions set forth therein.


Section 2.             Amendments.


(a)          The Credit Agreement is, effective as of the Amendment No. 4
Effective Date, amended to (i) delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and (ii) add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.


(b)          Schedule 1 to the Credit Agreement is, effective as of the
Amendment No. 4 Effective Date, hereby amended and restated in its entirety in
the form of Schedule 1 hereto.
 
2

--------------------------------------------------------------------------------



Section 3.            Representations and Warranties, No Default. The Borrower
hereby represents and warrants that as of the Amendment No. 4 Effective Date,
(i) after giving effect to the amendments set forth in Section 2 of this
Agreement, no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (ii) each of the representations and warranties
made by the Borrower set forth in Article III of the Credit Agreement or in any
other Loan Document are true and correct in all material respects on and as of
the Amendment No. 4 Effective Date (except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and, to the
extent such representations and warranties are qualified as to materiality,
Material Adverse Effect or similar language, such representations shall be true
and correct in all respects).


Section 4.             Effectiveness. Sections 1 and 2 of this Agreement shall
become effective on the date (such date, if any, the “Amendment No. 4 Effective
Date”) that the following conditions have been satisfied:


(a)         Executed Counterparts. The Administrative Agent shall have received
from the Borrower, each other Loan Party, the Administrative Agent and each
Extending Revolving Lender (i) a counterpart of this Agreement signed on behalf
of such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement;


(b)          Officer’s Certificate. The Administrative Agent shall have received
a certificate of a Financial Officer of the Borrower confirming compliance with
the conditions set forth in Sections 4(e) and (f) below;


(c)         Legal Opinions. The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Amendment No. 4 Effective Date) of (i) Mark D. Nielsen, Esq.,
Executive Vice President and Chief Legal Officer of the Borrower and (ii)
Kirkland & Ellis LLP, counsel to the Borrower, in each case, covering such
matters relating to the Borrower and this Agreement as the Administrative Agent
shall reasonably request (and the Borrower hereby instructs such counsel to
deliver such opinions to the Lenders and the Administrative Agent);


(d)         Corporate Documents. The Administrative Agent shall have received
(i) a recently dated certificate as to the good standing of each Loan Party
under the laws of its jurisdiction, and (ii) a certificate of the secretary or
assistant secretary of the Borrower certifying (x) that attached thereto are
true and complete copies of (1) the certificate of incorporation of the
Borrower, and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation, (2) the
bylaws of the Borrower as in effect on the Amendment No. 4 Effective Date, and
(3) the resolutions of the board of directors of the Borrower authorizing the
amendments contemplated hereunder, the execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower is
contemplated to be a party, and (y) as to the incumbency and genuineness of the
signature of each officer of the Borrower executing Loan Documents.
 
3

--------------------------------------------------------------------------------



(e)          Representations and Warranties. The representations and warranties
in Article III of the Credit Agreement shall be true and correct in all material
respects as of the Amendment No. 4 Effective Date (except in the case of any
such representations and warranty that expressly relates to an earlier given
date or period, in which case such representation and warranty shall be true and
correct in all material respects as of the respective earlier date or respective
period, as the case may be, and, to the extent such representations and
warranties are qualified as to materiality, Material Adverse Effect or similar
language, such representations shall be true and correct in all respects);


(f)           No Default. No Default or Event of Default shall have occurred and
be continuing; and


(g)          Fees. The Administrative Agent shall have received, (i) for
distribution to each Extending Revolving Lender on the Amendment No. 4 Effective
Date (immediately prior to giving effect to the amendments contemplated to occur
on the Amendment No. 4 Effective Date) who consents to this Agreement and
unconditionally submits an executed signature page hereto prior to March 5, 2019
at 5:00 p.m. (New York time), a fee equal to 0.25% of the aggregate principal
amount of such Extending Revolving Lender’s Revolving Commitments on the
Amendment No. 4 Effective Date (immediately prior to giving effect to the
amendments contemplated to occur on the Amendment No. 4 Effective Date), which
fee shall be non-refundable and fully earned and payable on the Amendment No. 4
Effective Date, and (ii) all fees required to be paid, and all expenses required
to be paid or reimbursed under Section 9.03(a) of the Credit Agreement for which
invoices have been presented a reasonable period of time prior to the Amendment
No. 4 Effective Date.


Section 5.           Reaffirmation. Each Loan Party party hereto hereby
acknowledges its receipt of a copy of this Agreement and the Amended Credit
Agreement and its review of the terms and conditions hereof and thereof and
consents to the terms and conditions hereof and of the Amended Credit Agreement
and the transactions contemplated thereby. Each Guarantor hereby (a) affirms and
confirms its guarantees and other commitments under the Guaranty Agreement and
(b) agrees that the Guaranty Agreement is in full force and effect and shall
accrue to the benefit of the Secured Parties to guarantee the Obligations. The
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Secured Obligations, and the Borrower
confirms and reaffirms its prior grant of security interests and liens under the
Collateral Documents, which shall continue in full force and effect after giving
effect to this Agreement.


Section 6.           Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.


Section 7.            Applicable Law; Waiver of Jury Trial; Jurisdiction;
Consent to Service of Process. The provisions set forth in Sections 9.09 and
9.10 of the Credit Agreement are hereby incorporated mutatis mutandis with all
references to the “Agreement” therein being deemed references to this Agreement.
 
4

--------------------------------------------------------------------------------



Section 8.             Headings. The headings of this Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.


Section 9.          Effect of Amendment. Except as expressly set forth herein,
(i) this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. The parties hereto acknowledge and
agree that the amendment of the Credit Agreement pursuant to this Agreement and
all other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Loan Documents as in effect prior to the Amendment No. 4 Effective Date. This
Agreement shall constitute a Loan Document for purposes of the Credit Agreement,
and from and after the Amendment No. 4 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Amended Credit Agreement. The Borrower hereby consents to this Agreement and
confirms that all obligations of the Borrower under the Loan Documents to which
it is a party shall continue to apply to the Amended Credit Agreement.


[Signature pages follow]
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
FRONTIER COMMUNICATIONS
   
CORPORATION, as Borrower
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Executive Vice President, Chief
Legal Officer and Secretary
             
FRONTIER SOUTHWEST INCORPORATED,
   
as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
             
FRONTIER FLORIDA LLC, as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
             
FRONTIER COMMUNICATIONS
   
NORTHWEST INC., as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
             
CITIZENS TELECOMMUNICATIONS
   
COMPANY OF MINNESOTA, LLC, as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
FRONTIER COMMUNICATIONS OF
   
MINNESOTA, INC., as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
             
FRONTIER COMMUNICATIONS OF IOWA,
   
LLC, as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
             
CITIZENS TELECOMMUNICATIONS
   
COMPANY OF TENNESSEE L.L.C., as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
             
CITIZENS TELECOMMUNICATIONS
   
COMPANY OF UTAH, as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
             
FRONTIER COMMUNICATIONS OF
   
WISCONSIN LLC, as a Guarantor
             
By:
/s/ Mark D. Nielsen
     
Name:
Mark D. Nielsen
     
Title:
Vice President, Chief Legal
Officer and Secretary
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
FRONTIER VIDEO SERVICES INC., as a
   
Pledgor
             
By:
/s/ Mark D. Nielsen
     
Name:

Mark D. Nielsen      
Title:
Vice President, Chief Legal
Officer and Secretary
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as
   
Administrative Agent
             
By:
/s/ John G. Kowalczuk
     
Name:
John G. Kowalczuk
     
Title:
Executive Director
             
JPMORGAN CHASE BANK, N.A., as Collateral
   
Agent
             
By:
/s/ John G. Kowalczuk
     
Name:
John G. Kowalczuk
     
Title:
Executive Director
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as a Revolving
   
Lender
             
By:
/s/ John G. Kowalczuk
     
Name:
John G. Kowalczuk
     
Title:
Executive Director
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
Bank of America, N.A.,
   
as a Revolving Lender
             
By:
/s/ Laura L. Olson
     
Name:
Laura L. Olson
     
Title:
Vice President
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
Citibank, N.A.,
   
as a Revolving Lender
             
By:
/s/ Keith Lukasavich
     
Name:
Keith Lukasvich
     
Title:
Managing Director & Vice
 
    President  



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
Morgan Stanley Bank, N.A.,
   
as a Revolving Lender
             
By:
/s/ Mike King
     
Name:
Mike King
     
Title:
Authorized Signatory
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
Morgan Stanley Senior Funding, Inc.,
   
as a Revolving Lender
             
By:
/s/ Mike King
     
Name:
Mike King
     
Title:
Authorized Signatory
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
Barclays Bank PLC,
   
as a Revolving Lender
             
By:
/s/ Craig Malloy
     
Name:
Craig Malloy
     
Title:
Director
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG NEW YORK BRANCH,
   
as a Revolving Lender
             
By:
/s/ Alicia Schug
     
Name:
Alicia Schug
     
Title:
Vice President
             
By:
/s/ Yumi Okabe
     
Name:
Yumi Okabe
     
Title:
Vice President
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
MUZUHO BANK, LTD.,
   
as a Revolving Lender
             
By:
/s/ Donna DeMagistris
     
Name:
Donna DeMagistris
     
Title:
Authorized Signatory
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
GOLDMAN SACHS BANK USA,
   
as a Revolving Lender
             
By:
/s/ Rebecca Kratz
     
Name:
Rebecca Kratz
     
Title:
Authorized Signatory
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, Cayman Islands Branch,
   
as a Revolving Lender
             
By:
/s/ Vipul Dhadda
     
Name:
Vipul Dhadda
     
Title:
Authorized Signatory
             
By:
/s/ Emerson Almeida
     
Name:
Emerson Almeida
     
Title:
Authorized Signatory
 



[Signature Page to Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------



SCHEDULE 1


REVOLVING COMMITMENTS


Lender
Revolving Commitment
Letter of Credit Sublimit
JPMorgan Chase Bank N.A.
$116,609,756.11
$20,578,192.25
Bank of America, N.A.
$92,250,000.00
$16,279,411.76
Citibank, N.A.
$92,250,000.00
$16,279,411.76
Morgan Stanley Bank N.A.
$50,000,000.00
$8,823,529.41
Morgan Stanley Senior Funding, Inc.
$42,250,000.00
$7,455,882.35
Barclays Bank PLC
$91,463,414.63
$16,140,602.58
Deutsche Bank AG New York
$91,463,414.63
$16,140,602.58
Mizuho Bank Ltd.
$91,463,414.63
$0.00
Goldman Sachs Bank USA
$90,000,000.00
$15,882,352.94
Credit Suisse AG, Cayman Islands Branch
$77,250,000.00
$16,279,411.76
Banc of America Credit Products, Inc.
$15,000,000.00
$0.00
Total
$850,000,000.00
$133,859,397.39

 

--------------------------------------------------------------------------------



EXHIBIT A


[See Attached Amended Credit Agreement]




--------------------------------------------------------------------------------



EXHIBIT A



--------------------------------------------------------------------------------



[s002673x3_ex10-1image1.jpg]


FIRST AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


February 27, 2017


as amended by Amendment No. 1, dated as of March 27, 2017, by Increase Joinder
No. 1, dated as of June 15, 2017, by Amendment No. 2, dated as of January 25,
2018, and by Consent and Amendment No. 3, dated as of July 3, 20182018,
by Increase Joinder No. 2, dated as of July 3, 2018 and by Amendment No. 4,
dated as of March 15, 2019




among


FRONTIER COMMUNICATIONS CORPORATION


The LENDERS Party Hereto


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


JPMORGAN CHASE BANK, N.A.
CITIBANK, N.A.
BARCLAYS BANK PLC
BANK OF AMERICA, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
DEUTSCHE BANK SECURITIES INC.
MIZUHO BANK LTD
MORGAN STANLEY SENIOR FUNDING, INC.
GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners for the initial First Amended and
Restated Credit Agreement


and


JPMORGAN CHASE BANK, N.A.
MORGAN STANLEY SENIOR FUNDING, INC.
DEUTSCHE BANK SECURITIES INC.
MIZUHO BANK LTD.
CREDIT SUISSE SECURITIES (USA) LLC
CITIGROUP GLOBAL MARKETS INC.
GOLDMAN SACHS LENDING PARTNERS LLC
as Joint Lead Arrangers and Joint Bookrunners for Increase Joinder No. 1
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
ROYAL BANK OF CANADA
as Joint Lead Arrangers for Increase Joinder No. 1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS





























   
Page
     
ARTICLE I
     
DEFINITIONS
     
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
4345
SECTION 1.03
Accounting Terms; GAAP
4446
     
ARTICLE II
     
THE CREDITS
     
SECTION 2.01
The Commitments
4446
SECTION 2.02
Loans and Borrowings
4547
SECTION 2.03
Requests for Borrowings
4548
SECTION 2.04
Funding of Borrowings
4648
SECTION 2.05
Interest Elections
4749
SECTION 2.06
Termination and Reduction of Commitments
4850
SECTION 2.07
Repayment and Amortization of Loans; Evidence of Debt
4851
SECTION 2.08
Prepayment of Loans
4952
SECTION 2.09
Fees
5053
SECTION 2.10
Interest
5154
SECTION 2.11
Alternate Rate of Interest
5255
SECTION 2.12
Increased Costs
5255
SECTION 2.13
Break Funding Payments
5456
SECTION 2.14
Taxes
5457
SECTION 2.15
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
5760
SECTION 2.16
Mitigation Obligations; Replacement of Lenders
5962
SECTION 2.17
Defaulting Lenders
6063
SECTION 2.18
Extensions of Loans
6265
SECTION 2.19
Refinancing Amendments
6466
SECTION 2.20
Loan Repurchases
6769
SECTION 2.21
Increase in Commitments
6871
SECTION 2.22
Letters of Credit
7174
     
ARTICLE III
     
REPRESENTATIONS AND WARRANTIES
     
SECTION 3.01
Organization; Powers; Governmental Approvals
7578
SECTION 3.02
Financial Statements
7679
SECTION 3.03
No Material Adverse Change
7679
SECTION 3.04
Titles to Properties; Possession Under Leases
7679
SECTION 3.05
Ownership of Subsidiaries
7779
SECTION 3.06
Litigation; Compliance with Laws
7779
SECTION 3.07
Agreements
7780
SECTION 3.08
Federal Reserve Regulations
7780
SECTION 3.09
Investment Company Act
7780

 
-i-

--------------------------------------------------------------------------------




   
Page
     
SECTION 3.10
Use of Proceeds
7880
SECTION 3.11
Tax Returns
7881
SECTION 3.12
No Material Misstatements
7881
SECTION 3.13
Employee Benefit Plans
7881
SECTION 3.14
Insurance
7981
SECTION 3.15
Patriot Act; FCPA; Sanctions
7981
SECTION 3.16
Collateral Documents
7982
SECTION 3.17
Solvency
7982
     
ARTICLE IV
     
CONDITIONS
     
SECTION 4.01
First Amendment and Restatement Effective Date
7982
SECTION 4.02
Each Credit Event
8284
     
ARTICLE V
     
AFFIRMATIVE COVENANTS
     
SECTION 5.01
Existence; Businesses and Properties
8385
SECTION 5.02
Financial Statements, Reports, Etc.
8486
SECTION 5.03
Litigation and Other Notices
8588
SECTION 5.04
Maintaining Records
8588
SECTION 5.05
Use of Proceeds
8689
SECTION 5.06
Collateral Documents; Additional Guarantors
8689
SECTION 5.07
CoBank Equity
8789
SECTION 5.08
Further Assurances
8890
SECTION 5.09
Post Closing Actions
8890
SECTION 5.10
Ratings
8891
     
ARTICLE VI
     
NEGATIVE COVENANTS
     
SECTION 6.01
Liens; Restrictions on Sales of Receivables
8891
SECTION 6.02
Ownership of the Principal Subsidiaries
9092
SECTION 6.03
Asset Sales
9092
SECTION 6.04
Mergers
9093
SECTION 6.05
Dividends and Payment Restrictions
9093
SECTION 6.06
Transactions with Affiliates
9193
SECTION 6.07
Financial Ratio
9193
SECTION 6.08
Indebtedness
9194
SECTION 6.09
Use of Proceeds; Anti-Corruption Laws; Sanctions
9395
SECTION 6.10
Restricted Payments
9395
SECTION 6.11
Designation of Restricted and Unrestricted Subsidiaries
97100

 
-ii-

--------------------------------------------------------------------------------




   
Page
     
ARTICLE VII
     
EVENTS OF DEFAULT
     
SECTION 7.01
Events of Default
98100
     
ARTICLE VIII
     
AGENCY
     
SECTION 8.01
Administrative Agent and Collateral Agent
100103
SECTION 8.02
Bookrunners, Etc.
104107
SECTION 8.03
Collateral and Guaranty Matters; Enforcement
104107
     
ARTICLE IX
     
MISCELLANEOUS
     
SECTION 9.01
Notices
105108
SECTION 9.02
Waivers; Amendments
107109
SECTION 9.03
Expenses; Indemnity; Damage Waiver
109112
SECTION 9.04
Successors and Assigns
111114
SECTION 9.05
Survival
115117
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
115118
SECTION 9.07
Severability
115118
SECTION 9.08
Right of Setoff
116118
SECTION 9.09
Governing Law; Jurisdiction; Etc.
116119
SECTION 9.10
WAIVER OF JURY TRIAL
117119
SECTION 9.11
Headings
117120
SECTION 9.12
Treatment of Certain Information; Confidentiality
117120
SECTION 9.13
No Fiduciary Duty, etc.
118121
SECTION 9.14
USA PATRIOT Act
118121
SECTION 9.15
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
119121



SCHEDULE 1
–
Commitments
SCHEDULE 2
–
Liens
SCHEDULE 3
–
Subsidiary Indebtedness
SCHEDULE 4
–
Guarantors
SCHEDULE 5
–
Pledged Subsidiaries
SCHEDULE 6
–
Pledgors
SCHEDULE 7

–
Post-Closing Actions
     
EXHIBIT A
–
Form of Assignment and Assumption
EXHIBIT B
–
Auction Procedures
EXHIBIT C
–
Form of Pledge Agreement
EXHIBIT D
–
Form of Solvency Certificate
EXHIBIT E
–
Form of Guaranty Agreement
EXHIBIT F‑1
–
Form of Non-Bank Tax Certificate (For Foreign Lenders That Are Not Partnerships)
EXHIBIT F‑2
–
Form of Non-Bank Tax Certificate (For Foreign Lenders That Are Partnerships)
EXHIBIT F‑3
–
Form of Non-Bank Tax Certificate (For Foreign Participants That Are Not
Partnerships)
EXHIBIT F‑4

–
Form of Non-Bank Tax Certificate (For Foreign Participants That Are
Partnerships)
EXHIBIT G
–
Form of Junior Intercreditor Agreement

 
-iii-

--------------------------------------------------------------------------------



FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 27, 2017, among FRONTIER COMMUNICATIONS CORPORATION, a Delaware
corporation (the “Borrower”), the LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. All capitalized terms used
herein and defined in Article I are used herein as defined therein.


WHEREAS, prior to the First Amendment and Restatement Effective Date, the
Borrower, on the one hand and JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders party thereto, on the other hand, previously entered into
(i) that certain Credit Agreement, dated as of June 2, 2014 (as amended,
restated or otherwise modified from time to time, the “Existing Revolving Credit
Agreement”), and (ii) that certain Credit Agreement, dated as of August 12, 2015
(as amended, restated or otherwise modified from time to time, the “Existing
Term Loan Credit Agreement”), in each case, pursuant to which the lenders party
thereto provided the Borrower with certain financial accommodations; and


WHEREAS, in accordance with Section 9.02 of each of the Existing Revolving
Credit Agreement and the Existing Term Loan Credit Agreement, the Borrower, the
Lenders, and JPMorgan Chase Bank, N.A., as administrative agent, desire to amend
and restate the Existing Revolving Credit Agreement and the Existing Term Loan
Credit Agreement as provided herein and to both be governed under this Agreement
and the related Loan Documents.


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that each of the
Existing Revolving Credit Agreement and the Existing Term Loan Credit Agreement
shall be amended and restated in its entirety to read as set forth herein (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under the Existing
Revolving Credit Agreement or the Existing Term Loan Credit Agreement) and the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“2014 CoBank Credit Agreement” means the Credit Agreement, dated as of June 2,
2014, by and among the Borrower, CoBank ACB, as administrative agent, and the
lenders party thereto, together with any term loan facility of the Borrower that
replaces, renews, refinances or refunds the foregoing.


“2016 CoBank Credit Agreement” means the Credit Agreement, dated as of October
12, 2016, by and among the Borrower, CoBank ACB, as administrative agent, and
the lenders party thereto, together with any term loan facility of the Borrower
that replaces, renews, refinances or refunds the foregoing.


“2021 Springing Maturity Date” means March 31, 2021.


“2022 Springing Maturity Date” means January 14, 2022.


“2022 Revolving Commitment” means, with respect to each Non-Extending Revolving
Lender, the commitment to make 2022 Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s 2022 Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 or increased from time to time pursuant to Section 2.21
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s 2022
Revolving Commitment is set forth on Schedule 1 under the heading “2022
Revolving Commitments” or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The aggregate
amount of 2022 Revolving Commitments of all Non-Extending Revolving Lenders
shall be $15,000,000.00 immediately following the Amendment No. 4 Effective
Date.
 
A-1

--------------------------------------------------------------------------------



“2022 Revolving Credit Exposure” means, as to each Revolving Lender, the sum of
the outstanding principal amount of such Revolving Lender’s 2022 Revolving Loans
and LC Exposure at such time.


“2022 Revolving Facility” means the 2022 Revolving Commitments and the
extensions of credit made hereunder by the Non-Extending Revolving Lenders.


“2022 Revolving Loans” means a Loan made by a Revolving Lender pursuant to
Section 2.01(b) with respect to its 2022 Revolving Commitment.


“2024 Revolving Commitment” means, with respect to each Extending Revolving
Lender, the commitment to make 2024 Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s 2024 Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 or increased from time to time pursuant to Section 2.21
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s 2024
Revolving Commitment is set forth on Schedule 1 under the heading “2024
Revolving Commitments” or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The aggregate
amount of 2024 Revolving Commitments of all Extending Revolving Lenders shall be
$835,000,000.00 immediately following the Amendment No. 4 Effective Date.


“2024 Revolving Credit Exposure” means, as to each Revolving Lender, the sum of
the outstanding principal amount of such Revolving Lender’s 2024 Revolving Loans
and LC Exposure at such time.


“2024 Revolving Facility” means the 2024 Revolving Commitments and the
extensions of credit made hereunder by the Extending Revolving Lenders.


“2024 Revolving Loans” means a Loan made by a Revolving Lender pursuant to
Section 2.01(b) with respect to its 2024 Revolving Commitment.


 “ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Additional Interest” means all additional interest then owing pursuant to any
applicable registration rights agreement in respect of any security or
securities under the Senior Notes Indenture.


“Adjusted Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness as of the last day of the relevant Test Period limited to
that of the Borrower and its Restricted Subsidiaries and after giving effect to
all incurrences and repayments of Indebtedness from the end of such Test Period
to such date of determination to (b) Consolidated Adjusted EBITDA for such Test
Period.
 
A-2

--------------------------------------------------------------------------------



“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) in the case of Revolving Loans and the Initial Term Loans,
the greater of (x) (i) an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) equal to the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate for such Interest Period and (y)
0.00% per annum and (b) in the case of Term B-1 Loans, the greater of (x) (i) an
interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of
1%) equal to the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate for such Interest Period and (y) 0.75%.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“All-in Yield” means, as to any Indebtedness, the effective yield with respect
thereto as reasonably determined by the Administrative Agent in consultation
with the Borrower, whether in the form of interest rate, margin, original issue
discount, upfront fees, rate floors or otherwise, in each case, incurred or
payable by Borrower generally to all lenders of such Indebtedness; provided that
in determining such yield, (x) original issue discount or upfront fees (but not
any arrangement, structuring or other fees payable in connection therewith that
are not shared with all lenders providing such Indebtedness) (which upfront fees
shall be deemed to constitute a like amount of original issue discount) paid to
the lenders providing such Indebtedness in the initial primary syndication
thereof shall be included and equated to interest rate (in the case of a loan,
with original issue discount being equated to interest based on an assumed
four-year life to maturity on a straight-line basis), and (y) any amendments to
the applicable margin on the Term B-1 Facility that became effective subsequent
to the Term B-1 Increase Effective Date but prior to the time of such additional
Term B Facility shall also be included in such calculations in determining the
All-in Yield of the Term B-1 Facility; provided, further that in the case of
fixed rate Indebtedness, the “All-in Yield” of the Term B-1 Loans shall be based
on the spread to mid-swaps on the date of incurrence of any such fixed rate
Indebtedness for a term equal to the term of such fixed rate Indebtedness, with
such spread to mid-swaps being determined by the Administrative Agent in its
sole discretion by subtracting the swap rate quoted by Reuters (or other
publicly available service selected by the Administrative Agent in its sole
discretion) at the closing of the Business Day of the issuance of such
Indebtedness for the period described above from the yield of such fixed rate
Indebtedness at the time of issuance (taking into account issue price to
investors, interest rate and payment dates in accordance with standard bond
market convention).


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” has the meaning assigned to such term in the preamble hereto.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.
 
A-3

--------------------------------------------------------------------------------



“Amendment No. 2 Effective Date” means January 25, 2018.


“Amendment No. 3” shall mean that certain Consent and Amendment No. 3 to Credit
Agreement, dated as of July 3, 2018 by and among Borrower, the Lenders party
thereto, and the Administrative Agent.


“Amendment No. 3 Effective Date” shall have the meaning assigned to such term in
Amendment No. 3.


“Amendment No. 4” shall mean that certain Amendment No. 4 to Credit Agreement,
dated as of March 15, 2019 by and among the Loan Parties party thereto, the
Lenders party thereto, and the Administrative Agent.


“Amendment No. 4 Effective Date” shall have the meaning assigned to such term in
Amendment No. 4.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
primarily concerning or relating to bribery, money laundering or corruption.


“Applicable Amount” means the sum of (A)(x) cumulative Consolidated Adjusted
EBITDA from and after October 1, 2015 to the most recently ended fiscal quarter
for which internal financial statements are available preceding the date of the
proposed action (for the avoidance of doubt, such cumulative Consolidated
Adjusted EBITDA shall include the Consolidated Adjusted EBITDA for any such
quarters, whether negative or positive) minus (y) 1.4 times Cumulative Interest
Expense plus (without duplication) (B):


(1)        100% of the aggregate net cash proceeds, and the fair market value of
marketable securities or other property or assets other than cash, received by
the Borrower from the issue or sale (other than to a Subsidiary) of any class of
Equity Interests in the Borrower after September 25, 2015, other than (A)
Disqualified Stock, (B) Equity Interests to the extent the net cash proceeds
therefrom are applied as provided for in clause (iv) of Section 6.10(b) and (C)
Refunding Capital Stock to the extent the net cash proceeds therefrom are
applied as provided for in clause (ii) of Section 6.10(b); plus


(2)        100% of any cash and the fair market value of marketable securities
or other property or assets other than cash received by the Borrower as a
capital contribution from its shareholders subsequent to September 25, 2015;
plus


(3)         100% of the principal amount (or accreted amount (determined in
accordance with GAAP), if less) of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock, of the Borrower or any Restricted Subsidiary of the Borrower
issued after September 25, 2015 (other than any such Indebtedness or
Disqualified Stock to the extent issued to a Subsidiary of the Borrower), which
has been converted into or exchanged for Equity Interests in the Borrower (other
than Disqualified Stock); plus
 
A-4

--------------------------------------------------------------------------------



(4)         to the extent not already included in Consolidated Adjusted EBITDA,
100% of the aggregate cash proceeds received by the Borrower or any of its
Restricted Subsidiaries since September 25, 2015 from Investments, whether
through interest payments, principal payments, returns, profits, distributions,
income and similar amounts, dividends or other distributions and payments, or
the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary of the Borrower) thereof made by the Borrower and its Restricted
Subsidiaries; plus


(5)        to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary after April 1, 2016, the lesser of (i)
the fair market value of the Borrower’s Investment in such Subsidiary as of the
date of such redesignation and (ii) such fair market value as of the date on
which such Subsidiary was originally designated as an Unrestricted Subsidiary;


less the amount of any Applicable Amount previously applied pursuant to clause
(iii)(B)(ii) of Section 6.10(b) and clause (k)(ii) of the definition of
“Permitted Debt.”


“Applicable Percentage” means, with respect to any Lender, (i) with respect to
Revolving Loans or LC Exposure, a percentage equal to a fraction, the numerator
of which is such Lender’s Revolving Commitment and the denominator of which is
the aggregate Revolving Commitment of all Revolving Lenders and (ii) with
respect to the Term Loans of any Class, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of Term Loans
of such Class and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of such Class; provided that, in the case of
Section 2.17 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment or outstanding principal amount of Loans (as applicable) shall be
disregarded in the calculation. If the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.


“Applicable Rate” means, :


(a) in the case of the Term B-1 Loans, 3.75% for Eurodollar Loans and 2.75% for
ABR Loans and,


(b) in the case of (i) Revolving Loans and, prior to the Amendment No. 4
Effective Date, (ii) 2022 Revolving Loans and (iii) the Initial Term Loans, in
each case, for any day, with respect to any Eurodollar Loan, ABR Loan, or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below, based upon the Leverage Ratio
applicable on such date: in the table immediately below, based upon the Leverage
Ratio applicable on such date:


Pricing
Level
Leverage Ratio
Applicable Rate for ABR Loans
Applicable Rate for Eurodollar Loans
Applicable Rate for Commitment Fee
1
< 2.50:1.00
0.75%
1.75%
0.250%
2
≥ 2.50:1.00 but < 3.00:1.00
1.00%
2.00%
0.350%
3
≥ 3.00:1.00 but < 3.50:1.00
1.25%
2.25%
0.400%
4
≥ 3.50.00:1.00 but < 4.00:1.00
1.50%
2.50%
0.450%
5
≥ 4.00:1.00
1.75%
2.75%
0.500%



(c) in the case of 2024 Revolving Loans, for any day, with respect to any
Eurodollar Loan, ABR Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth in the
table immediately below, based upon the Leverage Ratio applicable on such date:
 
A-5

--------------------------------------------------------------------------------



Pricing
Level
Leverage Ratio
Applicable Rate for ABR Loans
Applicable Rate for Eurodollar Loans
Applicable Rate for Commitment Fee
1
< 2.50:1.00
1.00%
2.00%
0.250%
2
≥ 2.50:1.00 but < 3.00:1.00
1.25%
2.25%
0.350%
3
≥ 3.00:1.00 but < 3.50:1.00
1.50%
2.50%
0.400%
4
≥ 3.50.00:1.00 but < 4.00:1.00
1.75%
2.75%
0.450%
5
≥ 4.00:1.00
2.00%
3.00%
0.500%





For purposes of the foregoing clauseclauses (b) and (c):


(i)          if at any time the Borrower fails to deliver any financial
statements required under Section 5.02 on or before the date such financial
statements are due, Pricing Level 5 shall be deemed applicable for the period
commencing three (3) Business Days after the required date of delivery of such
financial statements and ending on the date that is three (3) Business Days
after such financial statements, together with the corresponding compliance
certificate required by Section 5.02(c), are actually delivered, after which the
Pricing Level shall be determined in accordance with the table above as
applicable; and


(ii)         adjustments, if any, to the Pricing Level then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable financial statements required under Section 5.02 and
corresponding compliance certificate required by Section 5.02(c) (it being
understood and agreed that each change in Pricing Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).


Notwithstanding the foregoing, during the period beginning on the First
Amendment and RestatementNo. 4 Effective Date and ending on the date of delivery
of the financial statements and compliance certificate with respect to the
fiscal yearquarter ended DecemberMarch 31, 2016,2019, the Applicable Rate in
respect of 2024 Revolving Loans for the purposes of the foregoing clause (bc)
shall be based on Pricing Level 4,5, and thereafter, the Applicable Rate in
respect of 2024 Revolving Loans shall be determined in accordance with the
preceding table and provisions.


Notwithstanding the foregoing, the Applicable Rate with respect to any Extended
Commitment or any Extended Loans will be set forth in the applicable Extension
Amendment for the applicable Class, the Applicable Rate in respect of any Class
of Refinancing Term Loans shall be the applicable percentages per annum set
forth in the relevant agreement and the Applicable Rate in respect of any
Incremental Revolving Commitment or Incremental Term Loan shall be the
applicable percentage per annum set forth in the relevant Increase Joinder.


“Asset Exchange” means the exchange or other transfer of telecommunications
assets between or among the Borrower and another Person or other Persons in
connection with which the Borrower would transfer telecommunications assets
and/or other property in consideration of the receipt of telecommunications
assets and/or other property having a fair market value substantially equivalent
to those transferred by the Borrower (as determined in good faith by the board
of directors of the Borrower); provided that the principal value of the assets
being transferred to the Borrower shall be represented by telecommunications
assets.
 
A-6

--------------------------------------------------------------------------------



“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.


“Auction Manager” has the meaning assigned to such term in Section 2.20(a).


“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit B hereto.


“Availability Period” means the period from and including the First Amendment
and RestatementNo. 4 Effective Date to but excluding the earlier of the
applicable Revolving Facility Commitment Termination Date and the date of
termination of the applicable Revolving Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Event” means, with respect to any Lender, such Lender becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
or become the subject of a Bail-In Action, provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Lender by a Governmental Authority or
instrumentality thereof, provided that such ownership interest does not result
in or provide such Lender or its direct or indirect parent company with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning assigned to such term in the preamble hereto.


“Borrowing” means (a) all ABR Loans of the same Class made or converted on the
same date or (b) Eurodollar Loans of the same Class that have the same Interest
Period.


“Borrowing Approvals” has the meaning assigned to such term in Section 3.01(d).


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
 
A-7

--------------------------------------------------------------------------------



“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of, without duplication (a) all expenditures incurred by such person
during such period that, in accordance with GAAP, are or should be included in
“additions to property, plant or equipment” or similar items reflected in the
statement of cash flows of such person and (b) Capital Lease Obligations
incurred by such Person during such period.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (subject to Section 1.03) and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.


“Capital Stock” means:


(1)          in the case of a corporation, corporate stock;


(2)          in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;


(3)          in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and


(4)          any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Equivalents” means any of the following:


(1)          securities or obligations issued or unconditionally guaranteed by
the United States government or any agency or instrumentality thereof, in each
case having maturities of not more than 24 months from the date of acquisition
thereof;


(2)        securities or obligations issued by any state of the United States of
America, or any political subdivision of any such state, or any public
instrumentality thereof, having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);


(3)          commercial paper issued by any Lender or any “Lender” under the
Existing Credit Agreements or any bank holding company owning any such Lender;


(4)         commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
 
A-8

--------------------------------------------------------------------------------



(5)         domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than two years after the date of acquisition thereof issued by
any Lender or any “Lender” under the Existing Credit Agreements or any other
bank having combined capital and surplus of not less than $250.0 million in the
case of domestic banks and $100.0 million in the case of foreign banks;


(6)         auction rate securities rated at least Aa3 by Moody’s and AA- by S&P
(or, if at any time either S&P or Moody’s shall not be rating such obligations,
an equivalent rating from another nationally recognized rating service);


(7)         repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (1), (2) and (5) above
entered into with any bank meeting the qualifications specified in clause (5)
above or securities dealers of recognized national standing;


(8)         repurchase obligations with respect to any security that is a direct
obligation or fully guaranteed as to both credit and timeliness by the
Government of the United States or any agency or instrumentality thereof, the
obligations of which are backed by the full faith and credit of the Government
of the United States;


(9)         marketable short-term money market and similar funds (x) either
having assets in excess of $250.0 million or (y) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service in the United States);


(10)       shares of investment companies that are registered under the
Investment Company Act of 1940 and 95% the investments of which are one or more
of the types of securities described in clauses (1) through (9) above; and


(11)       in the case of investments by the Borrower or any Subsidiary
organized or located in a jurisdiction other than the United States (or any
political subdivision or territory thereof), or in the case of investments made
in a country outside the United States of America, other customarily utilized
high-quality investments in the country where such Subsidiary is organized or
located or in which such investment is made, all as reasonably determined in
good faith by the Borrower.


“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code (or any successor provision thereto).


A “Change in Control” shall be deemed to have occurred if (a) any Person or
group (within the meaning of Rule 13d-5 of the Exchange Act) shall own directly
or indirectly, beneficially or of record, shares representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower; or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time have been
occupied by Persons who were neither (i) nominated by the board of directors or
the management of the Borrower, nor (ii) approved or appointed by directors so
nominated.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
First Amendment and Restatement Effective Date, (b) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the First Amendment and Restatement Effective Date
or (c) compliance by any Lender or any Issuing Bank (or, for purposes of Section
2.12(b), by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the First Amendment and Restatement Effective Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case relating to Basel III, shall in the
case of each of the foregoing clauses (i) and (ii), be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, issued or implemented.
 
A-9

--------------------------------------------------------------------------------



“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 2022 Revolving Loans,
2024 Revolving Loans, Initial Term Loans, Term B-1 Loans or Other Loans, and (b)
any Commitment, refers to whether such Commitment is a 2022 Revolving
Commitment, 2024 Revolving Commitment, Term B-1 Commitment or in respect of a
commitment to make Other Loans.  Other Loans that have different terms and
conditions (together with the Commitments in respect thereof) from the 2022
Revolving Loans, the 2024 Revolving Loans, the Initial Term Loans, the Term B-1
Loans or from other Other Loans shall be construed to be in separate and
distinct Classes.


“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.


“CoBank Equities” has the meaning specified in Section 5.07(a).


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means all the “Collateral” and “Pledged Collateral” (or equivalent
terms) as defined in any Collateral Document and any and all other property, now
existing or hereafter acquired, that may at any time be or become subject (or
purported to be subject) to a security interest or Lien to secure the Secured
Obligations.


“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties hereunder and its successors in such
capacity.


“Collateral and Guarantee Requirement” means the requirement that the
Administrative Agent shall have received (or, in the case of clause (c) below,
the Collateral Agent):


(a)          a duly executed and delivered counterpart of the Pledge Agreement
from the Pledgors and acknowledgment thereof by the Borrower and the Pledged
Subsidiaries;


(b)          a duly executed and delivered counterpart of the GuaranteeGuaranty
Agreement from each of the Guarantors;


(c)        the certificates or instruments evidencing the issued and outstanding
equity interests of the Pledged Subsidiaries and, to the extent required by the
applicable Collateral Document, all certificates, agreements, acknowledgments or
instruments representing, evidencing or acknowledging the Collateral accompanied
by instruments of transfer and stock powers undated and endorsed in blank;
 
A-10

--------------------------------------------------------------------------------



(d)         UCC financing statements in appropriate form for filing under the
UCC and such other documents reasonably requested by the Administrative Agent as
may be necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created or purported to be created by the
Collateral Documents; and


(e)        the Collateral Agent shall have a valid and perfected first priority
(subject to Liens permitted hereunder) security interest, for the benefit of the
Secured Parties, in (i) on the First Amendment and Restatement Effective Date
and at all times thereafter, all issued and outstanding equity interests of the
Pledged Subsidiaries and the other Pledged Collateral and (ii) after the First
Amendment and Restatement Effective Date, all other assets that are required
from time to time to be subject to a Lien securing the Obligations pursuant to
the terms of this Agreement, in any such case, except to the extent such
security interest has been released in accordance with the terms of this
Agreement or the applicable Collateral Document(s).


“Collateral Documents” means, collectively, the Pledge Agreement, the Security
Agreement (upon execution and delivery thereof), the Intercreditor Agreements
(if any) and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, loan agreements, notes,
guarantees, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, financing statements and all other written matter whether
heretofore, now or hereafter executed by the Borrower or any of its Subsidiaries
and delivered to the Administrative Agent.


“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment and/or any Incremental Loan Commitments, in each case as the same may
be reduced or terminated in accordance with the terms hereof.


“Commodity Agreement” means any forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.


“Companies” has the meaning assigned to such term in Section 5.02(a).


“Competitor” has the meaning ascribed thereto in the definition of “Disqualified
Lender.”


 “Consolidated Adjusted EBITDA” means the Consolidated EBITDA limited to that of
the Borrower and its Restricted Subsidiaries; provided that solely for purposes
of the calculation of “Applicable Amount,” historical results of the entity,
divisions or lines or assets so acquired will only be included for periods prior
to the date such Material Transaction has been consummated in the Borrower’s
sole discretion.


“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period, the sum of (i) operating income for such period, plus (ii) to
the extent resulting in reductions in such operating income for such period, (a)
depreciation and amortization expense for such period and (b) the amount of
non-cash charges for such period, plus (iii) charges for severance,
restructuring and acquisition (including acquisition integration) costs, plus
(iv) cost savings, operating expense reductions, other operating improvements
and initiatives and synergies related to any Material Transaction that are (a)
permitted under Regulation S‑X of the SEC or (b) projected by a Financial
Officer in good faith to be reasonably anticipated to be realizable within
eighteen (18) months of the date of such Material Transaction (which will be
added to Consolidated EBITDA as so projected until fully realized, and
calculated on a Pro Forma Basis, as though such cost savings, operating expense
reductions, other operating improvements and initiatives and synergies had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
this clause (iv)(b), such cost savings, operating expense reductions, other
operating improvements and initiatives or synergies are reasonably identifiable
and factually supportable (in the good faith determination of a Financial
Officer of the Borrower); provided, further, that the aggregate amount of cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies related to any Material Transaction added back
pursuant to this clause (iv)(b) or the definition of “Pro Forma Basis” (that are
not permitted under Regulation S‑X of the SEC) in any period of four consecutive
fiscal quarters shall not exceed 20% of Consolidated EBITDA calculated prior to
giving effect to such add-backs added back pursuant to this clause (iv)(b) for
such period, minus (v) to the extent resulting in increases in such operating
income for such period, the non-cash gains for such period, all determined on a
consolidated basis in accordance with GAAP. For any period of calculation,
“Consolidated EBITDA” shall be calculated on a Pro Forma Basis.
 
A-11

--------------------------------------------------------------------------------



As used in this definition, “Material Transaction” means any acquisition or
disposition outside the ordinary course of business of any property or assets
that (x) constitute assets comprising all or substantially all of an operating
unit of a business or equity interests of a Person representing a majority of
the ordinary voting power or economic interests in such Person that are
represented by all its outstanding capital stock and (y) involves aggregate
consideration in excess of $50,000,000.


“Consolidated Interest Expense” means, for any period, the cash interest expense
(including that attributable to Capital Lease Obligations in accordance with
GAAP), net of cash interest income, of the Borrower and its Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and all income or costs under Swap
Contracts (other than currency swap agreements, currency future or option
contracts and other similar agreements unrelated to interest expense) and any
cash dividends paid on any Disqualified Stock, but excluding any Additional
Interest, amortization of deferred financing costs and any other amounts of
noncash interest, all as calculated on a consolidated basis in accordance with
GAAP and excluding, for avoidance of any doubt, any interest in respect of items
excluded from Indebtedness in the proviso to the definition thereof.
Notwithstanding the foregoing, if any lease or other liability is reclassified
as Indebtedness or as a Capital Lease Obligation due to a change in accounting
principles or the application thereof after September 25, 2015, the interest
component of all payments associated with such lease or other liability shall be
excluded from Consolidated Interest Expense to the extent excluded prior to such
change. Consolidated Interest Expense shall exclude all interest accrued on each
series of Securities (whether or not paid) during the period from September 25,
2015 to, and including, April 1, 2016.


“Consolidated Net Worth” means, as at any date of determination, the
consolidated stockholders’ equity of the Borrower and its consolidated
Subsidiaries, including redeemable preferred securities where the redemption
date occurs after the Latest Maturity Date, mandatorily redeemable convertible
or exchangeable preferred securities, mandatorily convertible or exchangeable
Indebtedness (or Indebtedness subject to mandatory forward purchase contracts
for equity or similar securities) and minority equity interests in other
persons, as determined on a consolidated basis in conformity with GAAP
consistently applied.


“Consolidated Tangible Assets” means, for any Person, total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.


“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of the Borrower and its Restricted Subsidiaries delivered pursuant to Section
5.02(a) or (b), in conformity with GAAP (on a pro forma basis to give effect to
any acquisition or disposition on or prior to the date of determination).
 
A-12

--------------------------------------------------------------------------------



“Consolidated Working Capital” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, Current
Assets and long-term accounts receivable at such date of determination minus
Current Liabilities at such date of determination; provided, that increases or
decreases in Consolidated Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Cumulative Interest Expense” means, in respect of any Restricted Payment, the
sum of the aggregate amount of Consolidated Interest Expense of the Borrower and
its Restricted Subsidiaries for the period from and after October 1, 2015, to
the most recently ended fiscal quarter for which internal financial statements
are available preceding the proposed Restricted Payment.


“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.


“Current Assets” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis at any date of determination, the sum of all assets
(other than cash or Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and the Subsidiaries
as current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits.


“Current Liabilities” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of interest expense (excluding interest expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Increase Joinder Transactions, (e) all Indebtedness consisting of revolving
loans or swingline loans (including Revolving Loans), whether or not current,
(f) deferred revenue arising from cash receipts that are earmarked for specific
projects, (g) the current portion of deferred acquisition costs and (h) current
accrued costs associated with any restructuring, business optimization or
similar initiative (including accrued severance and accrued facility closure
costs).


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.


“Default” means any event or condition which, upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
 
A-13

--------------------------------------------------------------------------------



“Defaulting Lender” means any Lender (a) that has failed to fund any portion of
its Loans or participations in Letters of Credit within two Business Days of the
date required to be funded by it hereunder, unless, in each case, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of Lender’s good faith determination that a condition precedent to
funding (specifically identified and supported by facts) has not been satisfied,
(b) that has notified the Borrower, the Administrative Agent, any Issuing Bank
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, (c) that has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, unless such failure is the
result of a good faith determination that a condition precedent to funding
(specifically identified and supported by facts) has not been satisfied, (d)
that has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount (other than a de minimis amount) required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute or (e) if a Bankruptcy Event has occurred with respect
to such Lender (or any holding company parent of such Lender).


“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set aside by the Borrower, or (c) for
which amounts are set aside in trust or are held by a representative of the
holders of such Indebtedness or any third party escrow agent pending
satisfaction or waiver of the conditions for the release of such funds.


“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Borrower and that are publicly available on or prior to the First
Amendment and Restatement Effective Date.


“Disqualified Lender” means (a) competitors of the Borrower or any of its
Subsidiaries that are in the same or a similar or reasonably related line of
business and, in each case, identified in an e-mail sent to
JPMDQ_Contact@jpmorgan.com by the Borrower from time to time (each such entity,
a “Competitor”) and (b) Affiliates of Competitors to the extent such Affiliates
are clearly identifiable (on the basis of the similarity of such Affiliate’s
name to the name of an entity so identified in writing) or designated in writing
to the Administrative Agent from time to time and to the extent such Affiliates
are not bona fide debt funds or investment vehicles that are primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business with appropriate
information barriers in place; provided, that no such updates to the list of
Disqualified Lenders (i) shall be deemed effective until the date that is three
(3) Business Days after written notice thereof is received by the Administrative
Agent and (ii) shall be deemed to retroactively disqualify any parties that have
previously acquired an assignment or participation interest or any party for
which the “trade date” with respect to an assignment or participation interest
has occurred in respect of the Loans in compliance with the provisions of this
Agreement, from continuing to hold or vote such previously acquired assignments
and participations or from closing an assignment or participation interest sale
for which the “trade date” has previously occurred on the terms set forth herein
for Lenders that are not Disqualified Lenders.


“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than for
Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than for
Capital Stock that is not Disqualified Stock) other than as a result of a change
of control or asset sale, in whole or in part, in each case prior to the date
that is 91 days after the earlier of the maturity date of the applicable Class
of Loans or Commitments or the date such Loans or Commitments are no longer
outstanding; provided, however, that if such Capital Stock is issued to any plan
for the benefit of employees of the Borrower or its Restricted Subsidiaries or
by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations.
 
A-14

--------------------------------------------------------------------------------



“Dollars” or “$” refers to lawful money of the United States of America.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Environmental Laws” means all national, federal, state, provincial, municipal
or local laws, statutes, ordinances, orders, judgments, decrees, injunctions,
writs, policies and guidelines (having the force of law), directives, approvals,
notices, rules and regulations and other applicable laws relating to
environmental or occupational health and safety matters, including those
relating to the Release or threatened Release of Specified Substances and to the
generation, use, storage or transportation of Specified Substances, each as in
effect as of the date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder.


“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 4001(b)(1) of ERISA.


“ERISA Termination Event” means (i) a “Reportable Event” described in Section
4043 of ERISA (other than a “Reportable Event” not subject to the provision for
30-day notice to the PBGC under such regulations), or (ii) the withdrawal of the
Borrower or any of its ERISA Affiliates from a Plan during a plan year in which
it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or
(iii) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA, or (iv) the
institution of proceeding to terminate a Plan by the PBGC or (v) any other event
or condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
 
A-15

--------------------------------------------------------------------------------



“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Section 7.01.


“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to:


(a)          the sum, without duplication, of


(i)           consolidated net income of the Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period,


(ii)          decreases in Consolidated Working Capital for such Excess Cash
Flow Period (other than any such decreases arising from dispositions outside the
ordinary course of business by the Borrower and the Subsidiaries completed
during such Excess Cash Flow Period), and


(iii)         depreciation and amortization expense for such period,


less


(b)          the sum, without duplication, of


(i)           the amount of any required contribution made by the Borrower or
any Subsidiary to any pension plan of the Borrower or any Subsidiary,


(ii)          without duplication of amounts deducted pursuant to clause (ix)
below in prior years, the amount of Capital Expenditures made in cash during
such Excess Cash Flow Period by the Borrower and its Subsidiaries, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of Indebtedness of the Borrower or the Subsidiaries (other than under
any revolving facility (including theany Revolving Facility)),


(iii)        the aggregate amount of all principal payments of Indebtedness of
the Borrower and the Subsidiaries (including (A) the principal component of
payments in respect of Capital Lease Obligations and (B) the amount of any
scheduled repayment of Term Loans and any mandatory prepayment of Term Loans
from any asset sale, but excluding (x) all other prepayments of Term Loans, (y)
all prepayments of Revolving Facility Loans and (z) all prepayments in respect
of any other revolving credit facility, except in the case of clause (z) to the
extent there is an equivalent permanent reduction in commitments thereunder),
except to the extent financed with the proceeds of other Indebtedness (other
than under any revolving facility) of the Borrower or the Subsidiaries,
 
A-16

--------------------------------------------------------------------------------



(iv)         increases in Consolidated Working Capital for such Excess Cash Flow
Period (other than any such increases arising from acquisitions outside the
ordinary course of business by the Borrower and the Subsidiaries completed
during such Excess Cash Flow Period or the application of purchase accounting),


(v)         payments by the Borrower and the Subsidiaries during such period in
respect of long-term liabilities of the Borrower and the Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated EBITDA,


(vi)        without duplication of amounts deducted pursuant to clause (ix)
below in prior fiscal years, the aggregate amount of cash consideration paid by
the Borrower and the Subsidiaries (on a consolidated basis) in connection with
Permitted Investments to the extent that such Investments were financed with
internally generated cash flow of the Borrower and the Subsidiaries,


(vii)       the amount of Restricted Payments during such Excess Cash Flow
Period (on a consolidated basis) by the Borrower and the Subsidiaries made in
compliance with Section 6.10 (other than any Restricted Payment made by use of
the Applicable Amount) to the extent such Restricted Payments were not financed
with the proceeds of Indebtedness of the Borrower and the Subsidiaries,


(viii)       the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Subsidiaries during such Excess
Cash Flow Period made in connection with any prepayment or early redemption of
Indebtedness,


(ix)        without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to Capital
Expenditures or acquisitions to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such Excess
Cash Flow Period, provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Capital Expenditures or
acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,


(x)          the amount of Taxes paid in cash for such Excess Cash Flow Period
to the extent not deducted in calculating consolidated net income, and


(xi)         the amount of other cash expenses included in Consolidated EBITDA
to the extent not paid from the proceeds of Indebtedness.


“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending December 31, 2018.


“Exchange Act” means the Securities and Exchange Act of 1934, as amended.


“Excluded Subsidiary” means any of the following:


(a)          each Immaterial Subsidiary,
 
A-17

--------------------------------------------------------------------------------



(b)         each Subsidiary that is not a wholly-owned Subsidiary (for so long
as such Subsidiary remains a non-wholly owned Subsidiary),


(c)         each domestic Subsidiary to the extent that (i) in the case of a
Guarantee, (x) such Subsidiary is prohibited from Guaranteeing the Secured
Obligations by any applicable law or (y) any such Guarantee would require
consent, approval, license or authorization of a Governmental Authority (unless
such consent, approval, license or authorization has been received) or (ii) in
the case of providing Pledged Collateral, (x) such Subsidiary is prohibited from
granting Liens on its assets to secure the Secured Obligations by any applicable
law or (y) any such grant of security would require consent, approval, license
or authorization of a Governmental Authority (unless such consent, approval,
license or authorization has been received),


(d)         each domestic Subsidiary to the extent that (i) in the case of a
Guarantee, such Subsidiary is prohibited by any applicable contractual
requirement (not created in contemplation of the consummation of this
restriction) from Guaranteeing the Secured Obligations on the First Amendment
and Restatement Effective Date or at the time such Subsidiary becomes a
Subsidiary or (ii) in the case of providing Pledged Collateral, such Subsidiary
is prohibited by any applicable contractual requirement (not created in
contemplation of the consummation of this restriction) from granting Liens on
its assets to secure the Secured Obligations on the First Amendment and
Restatement Effective Date or at the time such Subsidiary becomes a Subsidiary,


(e)          any Foreign Subsidiary,


(f)          any domestic Subsidiary (i) that is a FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary that is a CFC,


(g)         in the case of a Guarantee, any domestic Subsidiary with no material
operations and no material assets other than the equity interests of
Subsidiaries,


(h)         any special purpose securitization vehicle or similar entity,


(i)          any not-for-profit Subsidiary,


(j)          any captive insurance Subsidiary, and


(k)        any other domestic Subsidiary with respect to which the
Administrative Agent and Borrower reasonably agree that the cost or other
consequences (including, without limitation, Tax consequences) of providing a
Guarantee of or granting Liens to secure the Secured Obligations are likely to
be excessive in relation to the value to be afforded thereby.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by such recipient’s net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by a jurisdiction (or any political subdivision thereof) as a result of
such recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, (b) any Tax in
the nature of the branch profits tax under Section 884(a) of the Code that is
imposed by any jurisdiction described in clause (a), (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16(b)), any U.S. federal withholding Tax that is imposed on
amounts payable to such Foreign Lender pursuant to any Law in effect at the time
such Lender becomes a party hereto (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.14(a), (d) Taxes attributable to a
Lender or other recipient’s failure to comply with Section 2.14(e), and (e) any
U.S. federal withholding Taxes imposed under FATCA.
 
A-18

--------------------------------------------------------------------------------



“Existing Credit Agreements” means the 2014 CoBank Credit Agreement and the 2016
CoBank Credit Agreement.


“Existing Indebtedness” means Indebtedness of the Company or its Restricted
Subsidiaries in existence on the Term B-1 Increase Effective Date, plus interest
accruing thereon.


“Existing Revolving Commitments” has the meaning assigned to such term in
Amendment No. 4.


“Existing Revolving Loans” has the meaning assigned to such term in Amendment
No. 4.


“Extended Commitment” has the meaning assigned to such term in Section 2.18(a).


“Extended Loan” has the meaning assigned to such term in Section 2.18(a).


“Extending Lender” has the meaning assigned to such term in Section 2.18(a).


“Extending Revolving Lender” has the meaning assigned to such term in Amendment
No. 4.


“Extension” has the meaning assigned to such term in 2.18(a).


“Extension Amendment” has the meaning assigned to such term in Section 2.18(b).


“FATCA” means Sections 1471 through 1474 of the Code, as of the First Amendment
and Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
First Amendment and Restatement Effective Date (or any amended or successor
version described above) and any intergovernmental agreement (and any related
laws or administrative pronouncements) implementing the foregoing.


“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the NY
FRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.


“First Lien Indebtedness” means, as of any date, (a) the aggregate principal
amount of Indebtedness of the Borrower and its consolidated Subsidiaries
outstanding as of such date, in the amount and only to the extent that such
Indebtedness would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP and only to the extent secured by
Liens on all or any portion of the assets of the Borrower or any of its
Subsidiaries on such date, other than any such Indebtedness secured by Liens on
assets solely consisting of Collateral so long as (i) the Liens securing such
Indebtedness are junior to the Liens securing theeach Revolving Facility and the
Term Loans and (ii) any Guarantee by a Guarantor of the obligations of the
Borrower in respect of such indebtedness is subordinate in right of payment to
the Guarantee by such Guarantor of the obligations of the Borrower in respect of
theeach Revolving Facility and the Term Loans, minus (b) the amount of the cash
and Cash Equivalents of the Borrower and its consolidated Subsidiaries in excess
of $50,000,000 that would be reflected on such balance sheet.
 
A-19

--------------------------------------------------------------------------------



“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(a) First Lien Indebtedness as of the last day of the four consecutive fiscal
quarters most recently then ended for which financial statements have been or
are required to have been delivered pursuant to Sections 5.02(a) or (b) of this
Agreement to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently then ended for which financial statements have been or
are required to have been delivered pursuant to Sections 5.02(a) or 5.02(b) of
this Agreement.


“Financial Covenant Commitments” means any Class of Commitments that expressly
has the benefit of the Financial Covenant set forth in Section 6.07. As of the
First Amendment and Restatement Effective Date, the Revolving Commitment is a
Financial Covenant Commitment.


“Financial Covenant Loans” means any Class of Loans that expressly has the
benefit of the Financial Covenant set forth in Section 6.07. As of the First
Amendment and Restatement Effective Date, the Revolving Loans and the Initial
Term Loans are Financial Covenant Loans. For the avoidance of doubt, the Term
B-1 Loans are not Financial Covenant Loans.


“Financial Officer” of any Person means the President, Chief Financial Officer,
Chief Executive Officer, Vice President - Finance, Executive Vice President,
Chief Accounting Officer, Treasurer or Controller of such Person. Any document
delivered hereunder that is signed by a Financial Officer shall be conclusively
presumed to have been authorized by all necessary corporate or other requisite
organizational action on the part of such Person and such Financial Officer
shall be conclusively presumed to have acted on behalf of such Person. Unless
the context otherwise requires, a reference to a Financial Officer shall be
deemed to be a reference to a Financial Officer of the Borrower.


“First Amendment and Restatement Effective Date” means February 27, 2017.


“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.


“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.


“FSHCO” means any domestic Subsidiary that owns no material assets (directly or
through subsidiaries) other than the equity interests of one or more Foreign
Subsidiaries that are CFCs.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Approval” means any authorization, consent, order, approval,
license, franchise, lease, ruling, tariff, rate, permit, certificate, exemption
of, or filing or registration with, any Governmental Authority.
 
A-20

--------------------------------------------------------------------------------



“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local,
county, provincial or other, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, for
which the guaranteeing Person may be liable pursuant to the terms of its
Guarantee thereof or, if not stated or determinable, the maximum reasonably
anticipated liability of the guaranteeing Person in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


“Guarantors” means each Subsidiary that is or becomes a Loan Party pursuant to
Section 5.095.06 or 6.08,5.09, whether existing on the First Amendment and
Restatement Effective Date or established, created or acquired after the First
Amendment and Restatement Effective Date, unless and until such time as such
Guarantor is released from its obligations under the GuaranteeGuaranty Agreement
in accordance with the terms and provisions hereof or thereof. After giving
effect to the post closing actions described in Section 5.09, the Guarantors
shall be those entities listed on Schedule 4.


“Guaranty Agreement” means, collectively, (i) the Guaranty Agreement, dated as
of May 2, 2017, by the Guarantors party thereto in favor of the Administrative
Agent, as may be amended, restated, supplemented or otherwise modified from time
to time, between each applicable Guarantor and the Administrative Agent and (ii)
each Guarantee executed and delivered pursuant to Section 6.08.


“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition prior to the first public announcement or disclosure
relating to such Target Acquisition. As used in this definition, the term
“Target Acquisition” means any transaction, or any series of related
transactions, by which the Borrower and/or any of its Subsidiaries is to
directly or indirectly (i) acquire any ongoing business or all or substantially
all of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, (ii) acquire (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of a Person which have ordinary
voting power for the election of directors or (iii) otherwise acquire control of
a more than 50% ownership interest in any such Person.
 
A-21

--------------------------------------------------------------------------------



“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of Parent most recently ended for which financial
statements have been (or were required to be) delivered pursuant to Section
5.02(a) or 5.02(b), have assets with a value in excess of 5.0% of the
Consolidated Tangible Assets or revenues representing in excess of 5.0% of total
revenues of Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all such Subsidiaries as of such date, did not
have assets with a value in excess of 10.0% of Consolidated Tangible Assets or
revenues representing in excess of 10.0% of total revenues of Borrower and the
Subsidiaries on a consolidated basis as of such date.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”


“Increase Effective Date” has the meaning assigned to such term in Section
2.21(a).


“Increase Joinder” has the meaning assigned to such term in Section 2.21(c).


“Increase Joinder No. 1” means that certain Increase Joinder No. 1 dated as of
the Term B-1 Increase Effective Date relating to the Term B-1 Loans.


“Increase Joinder Transactions” has the meaning assigned to such term in Section
3.10.


“Incremental Amount” means (a) $800,000,000the lesser of (i) $800,000,000 and
(ii) the aggregate principal amount of additional Indebtedness permitted as of
such date to be secured pursuant to Section 6.11(i) of the Senior Notes
Indenture so long as any series of notes issued thereunder remains
outstanding plus (b) the aggregate amount of prepayments, redemptions,
repurchases and other payments of principal and reductions in Revolving
Commitments made in respect of any Pari Senior Debt (excluding prepayments,
redemptions, repurchases and other payments made with the proceeds of new
Indebtedness) plus (c) the aggregate amount of prepayments, redemptions,
repurchases and other payments of principal and reductions in Revolving
Commitments constituting Pari Senior Debt using the proceeds of new Indebtedness
(other than Pari Senior Debt); provided that the portion of the Incremental
Amount incurred in reliance upon this clause (c) shall only be permitted to the
extent that the proceeds of the relevant Incremental Loan Commitments or
Incremental Equivalent Indebtedness are used to repay or redeem existing
Indebtedness of the Borrower (other than any Pari Senior Debt) and to pay any
related premiums, fees, costs and expenses.  To the extent the proceeds of any
Incremental Loan Commitments or Incremental Equivalent Indebtedness are used to
repay or redeem existing Pari Senior Debt and to pay any related premiums, fees,
costs and expenses, such Incremental Loan Commitments or Incremental Equivalent
Indebtedness shall not be deemed to utilize or reduce the Incremental Amount.


“Incremental Equivalent Indebtedness” means Indebtedness (other than syndicated
institutional term loans secured by Liens ranking pari passu with the Liens
securing the Obligations) issued or Guaranteed by the Loan Parties that is
designated by the Borrower in an officers’ certificate delivered to the
Administrative Agent as “Incremental Equivalent Indebtedness” on or prior to the
date of incurrence; provided that (i) such Indebtedness does not have a final
maturity that is prior to the latest Maturity Date or a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of any Class
of Term Loans then outstanding, (ii) such Indebtedness is not secured by a Lien
on any assets of the Borrower or any of its Subsidiaries except for Liens on the
Collateral permitted by Section 6.01, (iii) such Indebtedness is not incurred or
Guaranteed by any Subsidiaries that are not Loan Parties, (iv) the All-in Yield
in respect of any such Incremental Equivalent Indebtedness or Refinancing
Indebtedness that (x) is in the form of senior notes secured by Liens on the
Collateral on a pari passu basis with the Term B-1 Loans and (y) has a maturity
date on or prior to June 15, 2025 shall not exceed the All-in Yield in respect
of the Term B-1 Loans by more than 0.50%, or if it does so exceed 0.50% then the
Applicable Rate applicable to such Term B-1 Loans shall be increased such that
after giving effect to such increase, such differential shall not exceed 0.50%,
(v) the other terms and conditions relating to such debt securities or loans
(other than interest rates, rate floors, call protection, discounts, fees,
premiums and optional payment or redemption provisions) shall not be more
restrictive (taken as a whole) than those applicable to theeither Revolving
Facility or Initial Term Loans, except to the extent (a) this Agreement shall be
modified to grant theeach Revolving Facility and Initial Term Loans the benefit
of such more restrictive provisions, (b) applicable solely to periods after the
Latest Maturity Date in effect at the time of incurrence or issuance of such
Incremental Equivalent Indebtedness or (c) as otherwise agreed by the
Administrative Agent in its reasonable discretion and (vi) on the date on which
such Incremental Equivalent Indebtedness is incurred, the aggregate outstanding
principal amount of Incremental Equivalent Indebtedness, Incremental Term Loans
and Incremental Loan Commitments incurred from and after the Amendment No. 2
Effective Date shall not exceed the Incremental Amount.
 
A-22

--------------------------------------------------------------------------------



“Incremental Loan Commitment” has the meaning assigned to such term in Section
2.21(a).


“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.21(a).


“Incremental Term A Loan” has the meaning assigned to such term in Section
2.21(c).


“Incremental Term B Loan” has the meaning assigned to such term in Section
2.21(c).


“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(c).


“Incremental Term Loan Commitment” has the meaning assigned to such term in
Section 2.21(a).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than customer deposits made in the ordinary course of business), (b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (e) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (other than current trade
payables, expense accruals and deferred compensation items arising, in each
case, in such Person’s ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause (f)
shall be equal to the lesser of the amount of the obligations of the holder of
such obligations and the fair market value of the assets of such Person that
secure such obligations, (g) all Capital Lease Obligations of such Person, (h)
all obligations of such Person in respect of Swap Contracts (except to the
extent such obligations are used as a bona fide hedge of other Indebtedness of
such Person); provided that the amount of such obligations shall be deemed to be
the net termination obligations of such Person thereunder calculated as if such
Swap Contracts were terminated on such date of calculation (but such net
termination shall not be less than zero for purposes of this definition), (i)
all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances (except to the extent any such obligations are
incurred in support of other obligations constituting Indebtedness of such
Person and other than, to the extent reimbursed if drawn, letters of credit in
support of ordinary course performance obligations), and (j) all Guarantees of
such Person in respect of any of the foregoing; provided that the term
Indebtedness shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.
 
A-23

--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Information” has the meaning assigned to such term in Section 9.12.


“Initial Term Loan Borrowing Date” means April 1, 2016, the first date on which
Initial Term Loans were funded.


“Initial Term Loan Maturity Date” means, March 31, 2021; provided that, prior to
the Term B-1 Repayment Date, (a) if the aggregate outstanding principal amount
of the Borrower’s existing 8.500% Senior Notes due April 2020 (other than any
such Senior Notes constituting Defeased Indebtedness) is greater than $500.0
million on the January 2020 Springing Maturity Date, then the Initial Term Loan
Maturity Date shall occur on the January 2020 Springing Maturity Date and (b) if
the aggregate outstanding principal amount of the Borrower’s existing 8.875%
Senior Notes due September 2020 (other than any such Senior Notes constituting
Defeased Indebtedness) is greater than $500.0 million on the June 2020 Springing
Maturity Date, then the Initial Term Loan Maturity Date shall occur on the June
2020 Springing Maturity Date.


“Initial Term Loans” means the term loans made by the Lenders to the Borrower on
the Initial Term Loan Borrowing Date and by any Increase Joinder. As of the
First Amendment and Restatement Effective Date, the outstanding aggregate
principal amount of Initial Term Loans was $1,564,062,500.


“Intercreditor Agreements” means any Permitted First Lien Intercreditor
Agreement and Permitted Junior Intercreditor Agreement, collectively, in each
case to the extent in effect.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.


“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period.


“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period reasonably satisfactory to the Administrative
Agent and each of the Lenders), as specified in the applicable Borrowing Request
or Interest Election Request; provided that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan.
 
A-24

--------------------------------------------------------------------------------



“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.


“Issuing Bank” means each of the Lenders set forth on Schedule 1 up to the
amount of its Letter of Credit Sublimit, each in its capacity as an issuer of
Letters of Credit hereunder, and its applicable successors in such capacity as
provided in Section 2.22(j) and/or any other Revolving Lender which has agreed
in writing to be an Issuing Bank and is reasonably acceptable to the Borrower
and the Administrative Agent. Each Issuing Bank may, in its good faith
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.


“January 2020 Springing Maturity Date” means January 14, 2020.


“January 2024 Springing Maturity Date” means January 14, 2024.


“Joint Lead Arranger” means the entities identified as such on the cover of this
Agreement.


“June 2020 Springing Maturity Date” means June 16, 2020.


“Later Maturing Other Junior Indebtedness” means (i) Indebtedness for borrowed
money that matures after the Revolving Commitment Termination Date and is
secured by a Lien on the Collateral that is contractually subordinated to the
Liens securing the Obligations that mature after the Revolving Commitment
Termination Date or (ii) unsecured Indebtedness for borrowed money that matures
after the Revolving Commitment Termination Date.
 
A-25

--------------------------------------------------------------------------------



“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date then in effect on such date of determination.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.


“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


“Lenders” means the Term Lenders, the Revolving Lenders, any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption and
any Lender of Incremental Term Loans pursuant to Section 2.21, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“Letter of Credit Sublimit” means, with respect to any Issuing Bank (i) the
amount set forth opposite the name of such Issuing Bank on Schedule 1 (which
Letter of Credit Sublimits, on the First Amendment and Restatement Effective
Date, shall not exceed the maximum allowable LC Exposure pursuant to Section
2.22(c) in the aggregate) or (ii) such other amount specified in the agreement
by which such Issuing Bank becomes an Issuing Bank hereunder.


“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Total Indebtedness as of such day to (b) Consolidated EBITDA for the four
consecutive fiscal quarters ending on such day.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such rate
for Dollars) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; and
provided, further, if the LIBO Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”), then the LIBO Rate
shall be the Interpolated Rate; provided that, if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
 
A-26

--------------------------------------------------------------------------------



“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease, or title retention agreement relating to such asset and (c) in the case
of securities, any purchase option, call, or similar right of a third party with
respect to such securities.


“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
the Guaranty Agreement and each note issued pursuant to Section 2.07(f).


“Loan Parties” means the Borrower and, the Guarantors and the Pledgors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement including any Loans contemplated by Section 2.21.


“Margin Regulations” means Regulations T, U and X of the Board.


“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Borrower
and the Subsidiaries taken as a whole.


“Material Transaction” has the meaning assigned to such term in the definition
of “Consolidated EBITDA.”


“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (b) with respect to theany Revolving Facility, the
applicable Revolving Facility Commitment Termination Date, (c) with respect to
the Term B-1 Loans, the Term B-1 Maturity Date and (d) with respect to any other
Class of Loans or Commitments, the maturity dates specified in the applicable
Increase Joinder Extension Amendment or Refinancing Amendment.


“Moody’s” means Moody’s Investors Service, Inc.


“Net Proceeds” means:


(a)          100% of the cash proceeds actually received by the Borrower or any
Principal Subsidiary (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any sale, assignment or other disposition (x) of Collateral, (y) of any
property or assets of any Pledged Subsidiary or any Specified Subsidiary or (z)
made in reliance on Section 6.02(e) (excluding, in each such case, any proceeds
from sales, assignments or other dispositions in the ordinary course of business
or to the extent less than $75,000,000 (or with respect to the 2017 calendar
year, $125,000,000) in the aggregate during any calendar year (subject to
carryover of unused amounts not to exceed an aggregate of $200,000,000 in any
calendar year)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) the principal amount of any Indebtedness
(other than Indebtedness under the Loan Documents) that is secured by a Lien
(other than a Lien that ranks pari passu with or is subordinated to the Liens
securing the Obligations) on the asset subject to such sale, assignment or
disposition and that is required to be repaid in connection with such sale,
assignment or disposition, together with any applicable premium, penalty,
interest and breakage costs, (iii) in the case of any sale, assignment or
disposition by a non-wholly owned Principal Subsidiary, the pro rata portion of
the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Principal Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable, directly or
indirectly, as a result thereof (including taxes that are or would be imposed on
the distribution or repatriation of any such Net Proceeds), and (v) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any Principal Subsidiary, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (provided, however, the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such sale, assignment or
disposition occurring on the date of such reduction); provided that, at the
option of the Borrower, all or any portion of the proceeds from any sale,
assignment or other disposition any property or assets of a Pledged Subsidiary
or a Specified Subsidiary may be used to acquire, maintain, develop, construct,
improve, upgrade or repair assets of the Borrower or any Pledged Subsidiary or
any Specified Subsidiary, in each case within 365 days of such receipt (or, if
any such proceeds are contractually committed during such 365-day period to be
so used, within 545 days of such receipt), and such proceeds shall not
constitute Net Proceeds except to the extent not so used within 365 days of such
receipt (or, if any such proceeds are contractually committed during such
365-day period to be so used, within 545 days of such receipt) (it being
understood that, if any portion of such proceeds is not so used within the
applicable period, such remaining portion shall constitute Net Proceeds as of
the end of such period); and
 
A-27

--------------------------------------------------------------------------------



(b)        100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any of the Principal Subsidiaries of any Indebtedness incurred
in violation of Section 6.08, net of all taxes paid or reasonably estimated to
be payable, directly or indirectly, as a result thereof and fees (including
investment banking fees, underwriting fees and discounts), commissions, costs
and other expenses, in each case incurred in connection with such incurrence,
issuance or sale.


For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.


“Non-Consenting Lender” has the meaning assigned to such term in Section
2.16(b).


“Non-Extending Revolving Lender” has the meaning specified in Amendment No. 4.


“Non-Financial Covenant Tranche” means any Class of Loans or Commitments that
does not expressly have the benefit of the Financial Covenant set forth in
Section 6.07 (including the Term B-1 Loans).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
A-28

--------------------------------------------------------------------------------



“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


“October 2022 Springing Maturity Date” means October 18, 2022.


“Original Effective Date” means August 12, 2015, the date of effectiveness of
the Existing Term Loan Credit Agreement.


“Other Loans” means, collectively, (a) Extended Loans, (b) Refinancing Term
Loans, (c) Incremental Revolving Loans (d) Replacement Revolving Loans and (e)
Incremental Term Loans.


“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.


“Other Term Loans” means Term Loans that are Other Loans.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).


“Pari Senior Debt” means any Indebtedness created under the Loan Documents and
any other Indebtedness of the Borrower which is secured by Liens on all or any
portion of the Collateral on a pari passu basis with the Liens securing theeach
Revolving Facility and the Term Loans.


“Participant” means any Person to whom a participation is sold as permitted by
Section 9.04(d).


“Participant Register” has the meaning assigned to such term in Section 9.04(d).


“Patriot Act” has the meaning assigned to such term in Section 9.14.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.


“Permitted Debt” means:


(a)          Indebtedness created under the Loan Documents and any Replacement
Revolving Commitments, Replacement Revolving Loans, Refinancing Notes and
Refinancing Term Loans;


(b)          Existing Indebtedness (other than Indebtedness described in clause
(a) of this definition);
 
A-29

--------------------------------------------------------------------------------



(c)         Indebtedness (including Capital Lease Obligations, Indebtedness
related to Sale and Lease-Back Transactions, mortgage financings or purchase
money obligations) incurred by the Borrower or any of its Restricted
Subsidiaries, or preferred stock of any Restricted Subsidiary issued, to finance
the purchase, lease, construction or improvement (including, without limitation,
the cost of design, development, construction, acquisition, transportation,
installation, improvement and migration) of property (real or personal) or
equipment that is used or useful in the business of the Borrower or any of its
Restricted Subsidiaries, whether through the direct purchase of assets or the
Capital Stock of any Person owning such assets, in an aggregate principal amount
which, when aggregated with the principal amount of all other Indebtedness and
preferred stock then outstanding and incurred pursuant to this clause (c) and
including all Refinancing Indebtedness incurred to extend, renew, refund,
refinance or replace any other Indebtedness and preferred stock incurred
pursuant to this clause (c), does not exceed the greater of (x) $250.0 million
and (y) 1.00% of Consolidated Total Assets;


(d)          Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, death, disability or other employee
benefits or property, casualty or liability insurance or self-insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims; provided, however, that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;


(e)         Indebtedness of the Borrower and its Restricted Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring or disposing of all
or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition; provided, however, that the maximum assumable
liability in respect of all such Indebtedness incurred or assumed in connection
with any disposition shall at no time exceed the gross proceeds including
noncash proceeds (the fair market value of such noncash proceeds being measured
at the time received and without giving effect to any subsequent changes in
value) actually received by the Borrower and its Restricted Subsidiaries in
connection with such disposition;


(f)         Indebtedness of the Borrower to any Restricted Subsidiary of the
Borrower; provided that any such Indebtedness is subordinated in right of
payment to the Obligations; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary of the Borrower or
any other subsequent transfer of any such Indebtedness (except to the Borrower
or another Restricted Subsidiary of the Borrower) shall be deemed in each case
to be an incurrence of such Indebtedness;


(g)          Indebtedness or preferred stock of a Restricted Subsidiary to the
Borrower or another Restricted Subsidiary; provided that any such Indebtedness
is made pursuant to an intercompany note;


(h)         Indebtedness of the Borrower; provided, however, that the aggregate
principal amount of Indebtedness or liquidation preference of preferred stock
incurred under this clause (h), when aggregated with the principal amount of all
other Indebtedness then outstanding and incurred pursuant to this clause (h) and
any Refinancing Indebtedness incurred to extend, renew, refund, refinance or
replace any other Indebtedness incurred pursuant to this clause (h), does not
exceed the sum of (x) the greater of $1,000.0 million and 5.0% of Consolidated
Total Assets plus (y) $900.0 million;
 
A-30

--------------------------------------------------------------------------------



(i)          (x) Swap Obligations of the Borrower entered into for bona fide
(non-speculative) business purposes and (y) Indebtedness of the Borrower in
respect of Interest Rate Agreements, Commodity Agreements and Currency
Agreements;


(j)         obligations in respect of performance, bid, appeal and surety bonds,
completion guarantees and similar obligations provided by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business, including
guarantees or obligations of the Borrower or any of its Restricted Subsidiaries
and letters of credit supporting any of the foregoing (in each case other than
for an obligation for money borrowed);


(k)        the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness or preferred stock which serves to extend, renew, replace,
refund or refinance any Indebtedness or preferred stock incurred as permitted
under Section 6.08(a), clauses (a) (with respect to Refinancing Notes), (b),
(c), (l) and (o)(2) of this definition, this clause (k) or any Indebtedness or
preferred stock issued to so extend, renew, replace, refund or refinance such
Indebtedness or preferred stock including additional Indebtedness or preferred
stock incurred to pay premiums, expenses and fees in connection therewith (the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:


(i)          has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness being extended, renewed,
replaced, refunded or refinanced;


(ii)         is incurred in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) that is equal to or less than
the sum of the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being extended, renewed, replaced, refunded or refinanced (plus, without
duplication, any additional Indebtedness incurred to pay interest, fees or
premiums required by the instruments governing such existing Indebtedness or in
connection with the issuance of such Refinancing Indebtedness and fees and
expenses incurred in connection therewith);


(iii)        to the extent such Refinancing Indebtedness extends, renews,
replaces, refunds or refinances Subordinated Indebtedness, such Refinancing
Indebtedness is subordinated to the Loans at least to the same extent as the
Indebtedness being extended, renewed, replaced, refinanced or refunded;
provided that this subclause (ii) need not be satisfied if the amount of such
Refinancing Indebtedness shall not exceed the Applicable Amount (it being
understood that if amounts available under the Applicable Amount are used to
refinance such Subordinated Indebtedness, then the Applicable Amount shall be
reduced by such amount);


(iv)         shall not include Indebtedness of a Restricted Subsidiary of the
Borrower that refinances Indebtedness of the Borrower;


(v)         to the extent such Refinancing Indebtedness is secured by the
Collateral (A) such Refinancing Indebtedness shall not be secured by any assets
that do not constitute Collateral (or become Collateral substantially
concurrently with the issuance of such Refinancing Indebtedness) and (B) such
Refinancing Indebtedness shall be subject to the provisions of a Permitted First
Lien Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable (and in any event shall be subject to a Permitted Junior
Intercreditor Agreement if the Indebtedness being Refinanced is secured on a
junior lien basis to any of the Secured Obligations); and
 
A-31

--------------------------------------------------------------------------------



(vi)          to the extent such Refinancing Indebtedness is Guaranteed by any
Guarantor (A) such Refinancing Indebtedness shall not be Guaranteed by any
Subsidiary that is not a Guarantor and that was not a guarantor of the
Indebtedness refinanced thereby and (B) to the extent that such Guarantor’s
Guarantee of the Indebtedness refinanced by such Refinancing Indebtedness was
subordinated in right of payment to the Guarantee by such Guarantor of the
Obligations of the Borrower in respect of theeach Revolving Facility and the
Term Loans, such Guarantor’s Guarantee of such Refinancing Indebtedness shall be
subordinated in right of payment to the Guarantee by such Guarantor of the
Obligations of the Borrower in respect of theeach Revolving Facility and the
Term Loans pursuant to the terms of (x) the definitive documentation governing
such Guarantee or (y) a Permitted Junior Intercreditor Agreement;


(l)        (i) Indebtedness or preferred stock of Persons that are acquired by
the Borrower or any of its Restricted Subsidiaries or merged into or amalgamated
with a Restricted Subsidiary of the Borrower in accordance with the terms of
this Agreement, provided that in the case of this clause (i) immediately and
after giving effect to such acquisition, amalgamation or merger either (1) the
Borrower would be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Adjusted Leverage Ratio set forth in Section 6.08(a) or (2) the
Adjusted Leverage Ratio is less than or equal to the Adjusted Leverage Ratio
immediately prior to such acquisition, amalgamation or merger; or


(ii)        Indebtedness or preferred stock of the Borrower incurred in
connection with or in contemplation of, or to provide all or any portion of the
funds or credit support utilized to consummate, the acquisition of Persons that
are acquired by the Borrower or any Restricted Subsidiary of the Borrower or
merged into or amalgamated with a Restricted Subsidiary of the Borrower in
accordance with the terms of this Agreement, provided that in the case of this
clause (ii) immediately after giving effect to such acquisition, amalgamation or
merger either (1) the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Adjusted Leverage Ratio set forth in
Section 6.08(a) or (2) the Adjusted Leverage Ratio is less than or equal to the
Adjusted Leverage Ratio immediately prior to such acquisition, amalgamation or
merger; or


(iii)        Indebtedness of Persons acquired by the Borrower, directly or
indirectly, pursuant to the Verizon Purchase Agreement in existence on both
September 25, 2015 and April 1, 2016, plus interest accruing thereon;


(m)        Indebtedness (i) arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five Business Days of its incurrence, (ii)
in respect of netting, overdraft protection and other arrangements arising under
standard business terms of any bank which the Borrower or any of its Restricted
Subsidiaries maintains an overdraft, cash pooling or other similar facility or
arrangements or (iii) arising in connection with the endorsement of instruments
for deposit in the ordinary course of business;
 
A-32

--------------------------------------------------------------------------------



(n)          Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a letter of credit, in a principal amount not in excess of the
stated amount of such letter of credit;


(o)         (1) any guarantee by the Borrower or any of its Restricted
Subsidiaries of Indebtedness or other obligations of any of the Borrower’s
Restricted Subsidiaries so long as the incurrence of such Indebtedness incurred
by such Restricted Subsidiary is permitted under the terms of this Agreement, or
(2) Incremental Equivalent Indebtedness, together with any Refinancing
Indebtedness incurred to extend, renew, replace, refund or refinance any
Indebtedness incurred pursuant to this clause (o)(2);


(p)         Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums and (ii) take-or-pay or
similar obligations contained in supply arrangements, in each case, incurred in
the ordinary course of business; and


(q)         Indebtedness of the Borrower or any of its Restricted Subsidiaries
attributable to any Sale and Lease-Back Transaction or similar transaction
entered into by the Borrower or any of its Restricted Subsidiaries in connection
with a Plan Contribution.


“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Loans (and other Secured Obligations that are secured by Liens on the
Collateral ranking equally and ratably with the Liens securing the Loans), one
or more intercreditor agreements, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent. The intercreditor
arrangements set forth in the Pledge Agreement and/or the Security Agreement,
after execution and delivery thereof, shall constitute a Permitted First Lien
Intercreditor Agreement.


“Permitted Investments” means:


(1)          any Investment in the Borrower or any of its Restricted
Subsidiaries;


(2)          any Investment in cash and Cash Equivalents;


(3)         any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person that is engaged in a Similar Business if as a result of
such Investment, such Person, in one transaction or a series of related
transactions, (i) becomes a Restricted Subsidiary of the Borrower or (ii) is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower and, in each case, any Investment held by
such Person; provided that, with respect to clause (ii), such Investment was not
acquired by such Person in contemplation of such merger, consolidation,
amalgamation, transfer, conveyance or liquidation;


(4)         any Investment in securities or other assets not constituting cash
or Cash Equivalents and received in connection with an asset sale not prohibited
under Section 6.03 or any other disposition of assets not constituting an asset
sale;


(5)         any Investment existing on the Term B-1 Increase Effective Date;


(6)         any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:


(a)          in compromise or resolution of any other Investment or obligations
owed to the Borrower or any such Restricted Subsidiary, including in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of any trade creditor or customer or in satisfaction of litigation, arbitration
or other disputes; or
 
A-33

--------------------------------------------------------------------------------



(b)          as a result of a foreclosure by the Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;


and, in each case, any Investment held by such Person;


(7)          Swap Obligations permitted under clause (i)(x) of the definition of
“Permitted Debt”;


(8)         Investments the payment for which consists of Equity Interests of
the Borrower, or any of its direct or indirect parent companies (exclusive of
Disqualified Stock); provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under the calculation set
forth in the definition of “Applicable Amount”;


(9)          guarantees of Indebtedness permitted under Section 6.08(a);


(10)        any transaction to the extent it constitutes an investment that is
permitted and made in accordance with the provisions of Section 6.06;


(11)        Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;


(12)       if no Event of Default has occurred and is continuing, additional
Investments having an aggregate fair market value, taken together with all other
Investments made pursuant to this clause (12), not to exceed since Term B-1
Increase Effective Date the greater of $750.0 million and 2.5% of Consolidated
Total Assets at the time of such Investments (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);


(13)        advances to employees not in excess of $25.0 million outstanding at
any one time, in the aggregate;


(14)        loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business;


(15)       receivables owing to the Borrower or any Restricted Subsidiary of the
Borrower if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms (which trade terms may
include such concessionary trade terms as the Borrower or any such Restricted
Subsidiary deems reasonable under the circumstances), and other Investments to
the extent such Investments consist of prepaid expenses, negotiable instruments
held for collection and lease, utility and workers’ compensation, performance
and other similar deposits made in the ordinary course of business by the
Borrower or any Restricted Subsidiary;


(16)       deposits or payments made with the FCC in connection with the auction
or licensing of any permit, license, authorization, plan, directive, consent,
permission, consent order or consent decree of or from any Governmental
Authority; and
 
A-34

--------------------------------------------------------------------------------



(17)        any Plan Contribution.


“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Loans (and
other Secured Obligations that are secured by Liens on the Collateral ranking
equally and ratably with the Liens securing the Loans), an intercreditor
agreement substantially in the form of Exhibit G hereto with (i) any immaterial,
conforming or technical changes (as determined in the Administrative Agent’s
sole discretion) thereto as the Borrower and the Administrative Agent may agree
in their respective reasonable discretion and/or (ii) any other changes thereto
as the Borrower and the Administrative Agent may agree in their respective
reasonable discretion, which changes are posted for review by the Lenders and
deemed acceptable if the Required Lenders have not objected thereto within five
Business Days following the date on which such changes are posted for review.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any pension plan (including a multiemployer plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code which is maintained
for or to which contributions are made for employees of the Borrower or any
ERISA Affiliate.


“Plan Contribution” means the contribution of real property to the Borrower’s
defined benefit pension plan (or any successor plan) in existence on September
25, 2015 in lieu of or in conjunction with cash contributions to such pension
plan, including by way of a Sale and Lease-Back Transaction, in a manner
consistent with past practice.


“Pledge Agreement” means that certain Second Amended and Restated Pledge
Agreement, dated as of July 3, 2018, among the Pledgors party thereto, the
Collateral Agent, the Administrative Agent and the other Secured Representatives
(as defined in the Pledge Agreement) party thereto, as may be amended, restated,
amended and restated, supplemented, re-affirmed or otherwise modified from time
to time.


“Pledged Collateral” means all the “Pledged Collateral” as defined in the Pledge
Agreement that is subject to any Lien in favor of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the Pledge Agreement.


“Pledged Subsidiary” means any Subsidiary whose issued and outstanding equity
interests are pledged pursuant to the Pledge Agreement. After giving effect to
the post closing actions described in Section 5.09, the Pledged Subsidiaries
shall be those entities listed on Schedule 5.


“Pledgor” means (i) the Borrower and each Subsidiary of the Borrower that has
pledged Pledged Collateral pursuant to the Pledge Agreement and (ii) each
Subsidiary of the Borrower party to the Security Agreement.  As of the Amendment
No. 3.4 Effective Date, the Pledgor shall mean the Borrower and Frontier Video
Services Inc.


“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent, at its principal office in New York, New York, as
its prime lending rate. Any change in the interest rate resulting from a change
in the Prime Rate shall become effective as of 12:01 a.m. of the Business Day on
which each change in the Prime Rate is announced by the Administrative Agent.
The prime lending rate is a reference rate used by the Administrative Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below its prime lending rate.
 
A-35

--------------------------------------------------------------------------------



“Principal Subsidiary” means any Subsidiary of the Borrower whose Consolidated
Tangible Assets comprise in excess of 10% of the Consolidated Tangible Assets of
the Borrower and its consolidated Subsidiaries as of the First Amendment and
Restatement Effective Date or thereafter, as of the last day of the four
consecutive fiscal quarters most recently then ended for which financial
statements have been delivered or are required to have been delivered pursuant
to Section 5.02(a) or (b).


“Pro Forma Basis” means, as of any date, that such calculation shall give pro
forma effect to all Material Transactions (and the application of the proceeds
from any such asset sale or related debt incurrence or repayment) that have
occurred during the relevant calculation period and during the period
immediately following the applicable date of determination therefor and prior to
or simultaneously with the event for which the calculation is made, including
pro forma adjustments arising out of events which are attributable to a Material
Transaction, including giving effect to those specified in accordance with the
definition of “Consolidated EBITDA,” in each case as in good faith determined by
a Financial Officer of the Borrower, using historical financial statements of
all entities, divisions or lines or assets so acquired or sold and the
consolidated financial statements of the Borrower and/or any of its
Subsidiaries, calculated as if such Material Transaction, and all other Material
Transactions that have been consummated during the relevant period, and any
Indebtedness incurred or repaid in connection therewith, had been consummated
(and the change in Consolidated EBITDA resulting therefrom realized) and
incurred or repaid at the beginning of such period.


Whenever pro forma effect is to be given to a Material Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower (including adjustments for costs and charges arising out of or related
to the Material Transaction and projected cost savings, operating expense
reductions, other operating improvements and initiatives and synergies resulting
from such Material Transaction that have been or are reasonably anticipated to
be realizable, net of the amount of actual benefits realized during such test
period from such actions), and any such adjustments included in the initial pro
forma calculations shall continue to apply to subsequent calculations, including
during any subsequent periods in which the effects thereof are reasonably
expected to be realizable); provided that (i) no amounts shall be added pursuant
to this paragraph to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA for such period and (ii) the amount
of cost savings, operating expense reductions, other operating improvements and
initiatives and synergies that are not in accordance with Regulation S‑X of the
SEC shall be subject to the last proviso in clause (iv)(b) of the definition of
“Consolidated EBITDA”.


“Pro Rata Extension Offer” has the meaning assigned to such term in Section
2.18(a).


“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.


“Purchase Offer” has the meaning assigned to such term in Section 2.20(a).


“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.


“Refinance” means any Indebtedness issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund the
Indebtedness being Refinanced, and “Refinanced” and “Refinancing” shall have
meanings correlative thereto.
 
A-36

--------------------------------------------------------------------------------



“Refinancing Amendment” has the meaning assigned to such term in Section
2.19(d).


“Refinancing Effective Date” has the meaning assigned to such term in Section
2.19(a).


“Refinancing Indebtedness” has the meaning assigned to such term in clause (k)
of the definition of “Permitted Debt.”


“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower to Refinance all or any portion of any Loans (or Class of Loans) and/or
replace any Commitments (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby (other than any Refinancing
Term Loans); provided that (a) 100% of the cash proceeds from the incurrence,
issuance or sale by the Borrower of such Refinancing Notes, net of all taxes
paid or reasonably estimated to be payable, directly or indirectly, as a result
thereof and fees (including investment banking fees, underwriting fees and
discounts), commissions, costs and other expenses, in each case incurred in
connection with such incurrence, issuance or sale, are used to permanently repay
Loans and/or replace Commitments no later than three (3) Business Days after the
date on which such Refinancing Notes are issued or incurred; (b) the aggregate
principal amount (or accreted value, if applicable) of such Refinancing Notes
does not exceed the principal amount (or accreted value, if applicable) of the
aggregate portion of the Loans so repaid and/or Commitments so replaced (plus
unpaid accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses); (c)
the final maturity date of such Refinancing Notes is at least ninety-one (91)
days after the Maturity Date of the Loans so repaid or Commitments so replaced;
(d) the Weighted Average Life to Maturity of such Refinancing Notes is greater
than or equal to the Weighted Average Life to Maturity of the Loans so repaid;
(e) the terms of such Refinancing Notes do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the
Maturity Date of the Loans so repaid (other than (x) in the case of notes,
customary offers to repurchase or mandatory prepayment provisions upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default and (y) in the case of loans, customary amortization and
mandatory and voluntary prepayment provisions which are (when taken as a whole
and as determined by the Borrower in good faith) consistent in all material
respects with, or not materially less favorable to the Borrower and its
Subsidiaries than, those applicable to the Initial Term Loans or the Term B-1
Loans, with such Indebtedness to provide that any such mandatory prepayments as
a result of asset sales, events of loss, or excess cash flow, shall be allocated
on a pro rata basis or a less than pro rata basis (but not a greater than pro
rata basis) with the Initial Term Loans and the Term B-1 Loans outstanding
pursuant to this Agreement); (f) there shall be no obligor with respect thereto
other than the Borrower (unless such other obligor is a Guarantor or provides a
Guarantee of the Obligations on terms reasonably acceptable to the
Administrative Agent substantially concurrently with the issuance of such
Refinancing Notes); (g) if such Refinancing Notes are secured, (i) such
Refinancing Notes shall not be secured by any assets that do not constitute
Collateral (or become Collateral substantially concurrently with the issuance of
such Refinancing Notes), (ii) the related security agreements shall be no more
favorable in any material respect to the secured party or parties holding such
Refinancing Notes, taken as a whole (determined by the Borrower in good faith),
than the Collateral Documents (except as is otherwise reasonably acceptable to
the Administrative Agent) and (iii) such Refinancing Notes shall be subject to
the provisions of a Permitted First Lien Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable (and in any event shall be subject
to a Permitted Junior Intercreditor Agreement if the Indebtedness being
Refinanced is secured on a junior lien basis to any of the Secured Obligations)
and (h) all other terms applicable to such Refinancing Notes (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in this clause (h)) shall (when taken as a whole and as determined by the
Borrower in good faith) be substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Loans so repaid (except to the extent such covenants
and other terms apply solely to any period after the Latest Maturity Date or are
otherwise reasonably acceptable to the Administrative Agent).
 
A-37

--------------------------------------------------------------------------------



“Refinancing Term Loans” has the meaning assigned to such term in Section
2.19(a).


“Refunding Capital Stock” has the meaning assigned to such term in Section
6.10(b)(ii).


“Register” has the meaning assigned to such term in Section 9.04(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Release” means any spilling, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing, including the movement of any Specified
Substance through the air, soil, surface water, groundwater or property, and
when used as a verb has a like meaning.


“Replacement Revolving Commitment” has the meaning assigned to such term in
Section 2.19(b).


“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.19(b).


“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.19(b).


“Replacement Revolving Loans” has the meaning assigned to such term in Section
2.19(b).


“Repricing Event” means each of (a) the prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Term B-1 Loans with the
proceeds of any term loans incurred or guaranteed by the Borrower or any
Guarantor for the primary purpose of obtaining an All-in Yield that is less than
the All-in Yield applicable to such Term B-1 Loans so prepaid, repaid,
refinanced, substituted or replaced and (b) any amendment, waiver or other
modification to, or consent under, this Agreement that has the primary purpose
of reducing the All-in Yield of the Term B-1 Loans; provided that in no event
shall any such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver, modification or consent in connection with a Change in
Control or an acquisition or investment that is not otherwise permitted
hereunder constitute a Repricing Event.


“Required Financial Covenant Lenders” means, at any time, Lenders having
Financial Covenant Loans and Financial Covenant Commitments representing more
than 50% of the aggregate Financial Covenant Loans and Financial Covenant
Commitments; provided that the Loans and Commitments of any Defaulting Lender
shall be disregarded for all purposes of this definition for so long as such
Lender is a Defaulting Lender.


“Required Lenders” means, at any time, Lenders having Term Loans, Term
Commitments and Revolving Commitments (or, if the Revolving Commitments have
terminated, Revolving Credit Exposure) representing more than 50% of the
aggregate Term Loans, Term Commitments and Revolving Commitments (or, if the
Revolving Commitments have terminated, Revolving Credit Exposure); provided that
the Loans and Commitments of any Defaulting Lender shall be disregarded for all
purposes of this definition for so long as such Lender is a Defaulting Lender.
 
A-38

--------------------------------------------------------------------------------



“Required Percentage” means, with respect to any Excess Cash Flow Period, 50%;
provided, that, if the Leverage Ratio as of the end of such Excess Cash Flow
Period is (x) less than or equal to 5.25 to 1.00 but greater than 5.00 to 1.00,
such percentage shall be 25% and (y) less than or equal to 5.00 to 1.00, such
percentage shall be 0%.


“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Commitments (or if the Revolving Commitments have terminated,
Revolving Credit Exposure) that, taken together, represent more than 50% of the
sum of all Revolving Commitments (or, if the Revolving Commitments have
terminated, Revolving Credit Exposure) at such time; provided, that the
Revolving Commitments and Revolving Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Revolving Lenders at any time.


“Restricted Investment” means an Investment other than a Permitted Investment.


“Restricted Payment” (i) for all purposes other than Section 6.10(c) shall have
the meaning set forth in Section 6.10(a) and (ii) for purposes of Section
6.10(c), means any dividend or other distribution (whether in cash, securities
or other property) with respect to any capital stock or other equity interest of
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other equity interest, or on account of any return
of capital to the Borrower’s stockholders, partners or members (or the
equivalent Person thereof).


“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 or
increased from time to time pursuant to Section 2.21 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 1 under the heading “Revolving Commitments”
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Commitments as of the First Amendment and Restatement Effective Date
is $850,000,000. the 2022 Revolving Commitments and the 2024 Revolving
Commitments.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC the 2022 Revolving Credit Exposure and the 2024 Revolving Credit Exposure at
such time.


“Revolving Facility” means the 2022 Revolving CommitmentsFacility and the
extensions of credit made hereunder by the2024 Revolving LendersFacility.


“Revolving Facility Commitment Termination Date” means February 27, 2022 with
respect to the 2022 Revolving Facility and February 27, 2024 with respect to the
2024 Revolving Facility; provided that (a) if the aggregate principal amount of
the Borrower’s existing 8.500% Senior Notes due April 2020 (other than any such
Senior Notes constituting Defeased Indebtedness) is greater than $500.0 million
on the January 2020 Springing Maturity Date, then the Revolving Facility
Commitment Termination Date shall occur on the January 2020 Springing Maturity
Date, (b) if the aggregate principal amount of the Borrower’s existing 8.875%
Senior Notes due September 2020 (other than any such Senior Notes constituting
Defeased Indebtedness) is greater than $500.0 million on the June 2020 Springing
Maturity Date, then the Revolving Facility Commitment Termination Date shall
occur on the June 2020 Springing Maturity Date and, (c) if the aggregate
principal amount of the Borrower’s existing 9.250% Senior Notes due 2021 and
6.250% Senior Notes due 2021 (other than any such Senior Notes constituting
Defeased Indebtedness) is greater than $500.0 million on the 2021 Springing
Maturity Date, then the Revolving Facility Commitment Termination Date shall
occur on the 2021 Springing Maturity Date, (d) if the aggregate outstanding
principal amount of the Borrower’s existing 8.750% Senior Notes due 2022 and
10.500% Senior Notes due 2022 (other than any such Senior Notes constituting
Defeased Indebtedness) is greater than $500.0 million on the 2022 Springing
Maturity Date, then the Revolving Commitment Termination Date shall occur on the
2022 Springing Maturity Date, (e) if the aggregate outstanding principal amount
of the Borrower’s existing 7.125% Senior Notes due January 2023 (other than any
such Senior Notes constituting Defeased Indebtedness) is greater than $500.0
million on the October 2022 Springing Maturity Date, then the Revolving
Commitment Termination Date shall occur on the October 2022 Springing Maturity
Date and (f) if the aggregate outstanding principal amount of the Borrower’s
existing 7.625% Senior Notes due April 2024 (other than any such Senior Notes
constituting Defeased Indebtedness) is greater than $500.0 million on the
January 2024 Springing Maturity Date, then the Revolving Commitment Termination
Date shall occur on the January 2024 Springing Maturity Date .
 
A-39

--------------------------------------------------------------------------------



“Revolving Lender” means a Lender with a Revolving Commitment or with
outstanding Revolving Loans.


“Revolving Loans” means a Loan made by athe 2022 Revolving Lender pursuant to
Section 2.01(b)Loans and the 2024 Revolving Loans.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing.


“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


“SEC” means the Securities and Exchange Commission (or any successor thereto).


“Secured Obligations” means all Obligations owing to one or more Secured
Parties.


“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender in respect of its Loans, (b) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (c) each Indemnitee under Section 9.03(b) in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents and (d) their respective successors and (in the case of
a Lender, permitted) transferees and assigns.


“Security” or “Securities” means any security or securities, as the case may be,
duly authenticated by the trustee under the Senior Notes Indenture.
 
A-40

--------------------------------------------------------------------------------



“Security Agreement” means the New Security Agreement (as defined in Section 4
of Amendment No. 3).


“Senior Notes Indenture” means the indenture dated as of September 25, 2015, by
and among the Borrower and the Bank of New York Mellon, as trustee, as amended,
restated, amended and restated, modified or otherwise supplemented from time to
time.


“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Subsidiaries on the Term B-1 Increase Effective Date or any
business that is similar, reasonably related, incidental or ancillary thereto.


“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower on the First Amendment and Restatement
Effective Date, substantially in the Form of Exhibit D or any other form
reasonably acceptable to the Administrative Agent.


“Solvent” means, with respect to any Person or group of Persons, as of any date
of determination:


(a)          the fair value of the property of such Person or group of Persons,
as applicable, will be greater than the total amount of liabilities, including
contingent liabilities, of such Person or group, as applicable;


(b)         the present fair saleable value of the assets of such Person or
group, as applicable, will be greater than the amount that will be required to
pay the probable liability of such Person or group, as applicable, on the debts
of such Person or Group, as applicable, as such debts become absolute and
matured;


(c)         the capital of such Person or group, as applicable, is not
unreasonably small in relation to the business of such Person or group, as
applicable, as conducted as of such date of determination and as proposed to be
conducted following such date of determination; and


(d)         such Person or group, as applicable, does not intend to incur, or
believe that it will incur, debts, including current obligations, beyond its
ability to pay such debts as they become absolute and matured.


For the purposes of this definition, the amount of any contingent liability at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).


“Senior Notes Indenture” means the indenture dated as of September 25, 2015, by
and among the Borrower and the Bank of New York Mellon, as trustee.


“Specified Representations” means those representations and warranties set forth
in Sections 3.01(a)(i), 3.01(b), 3.01(c)(ii), 3.08, 3.09, 3.15, 3.16 and 3.17.


“Specified Subsidiary” means each Pledged Subsidiary immediately prior to the
Amendment No. 3 Effective Date.


“Specified Substance” means (i) any chemical, material or substance defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous waste”
or “toxic substances” or words of similar import under any applicable
Environmental Laws; (ii) any (A) oil, natural gas, petroleum or petroleum
derived substance, any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal fluid, any flammable substances or explosives, any radioactive
materials, any hazardous wastes or substances, any toxic wastes or substances or
(B) other materials or pollutants that, in the case of both (A) and (B), (1)
pose a hazard to the property of the Borrower or any of its Subsidiaries or any
part thereof or to persons on or about such property or to any other property
that may be affected by the Release of such materials or pollutants from such
property or any part thereof or to persons on or about such other property or
(2) cause such property or such other property to be in violation of any
Environmental Law; (iii) asbestos, urea formaldehyde foam insulation, toluene,
polychlorinated biphenyls and any electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million; and (iv) any sound, vibration, heat, radiation or other
form of energy and any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any Governmental Authority.
 
A-41

--------------------------------------------------------------------------------



“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves)
established by any central bank, monetary authority, the Board, the Financial
Conduct Authority, the Prudential Regulation Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board. Eurodollar Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.


“Subordinated Indebtedness” means any Indebtedness of the Borrower which is by
its terms subordinated in right of payment to a Class of Loans.


“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled, or held by the parent, or (b) which is, at the time any
determination is made, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise indicated, all references in this Agreement to
“Subsidiaries” shall be construed as references to Subsidiaries of the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
A-42

--------------------------------------------------------------------------------



“Swap Obligations” means obligations under or with respect to Swap Contracts.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as reasonably determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term B-1 Commitment” means, as to any Term B-1 Lender, the obligation of such
Term B-1 Lender to make Term B-1 Loans in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I of
Increase Joinder No. 1 or in the Assignment and Assumption pursuant to which
such Term B-1 Lender became a party hereto as the same may be changed from time
to time pursuant to the terms of this Agreement (including as increased,
extended or replaced as provided in Section 2.18, 2.19 and 2.21). The original
aggregate amount of all Term B-1 Commitments is $1,500,000,000.


“Term B-1 Facility” means the credit facility constituted by the Term B-1
Commitments and the Term B-1 Loans thereunder.


“Term B-1 Increase Effective Date” has the meaning assigned to such term in
Increase Joinder No. 1.


“Term B-1 Lender” means each Lender that has a Term B-1 Commitment or that holds
Term B-1 Loans.


“Term B-1 Loan Repayment Date” means the date on which all Term B-1 Loans are no
longer outstanding.


“Term B-1 Loans” means the Term Loans made pursuant to the Term B-1 Commitment.


“Term B-1 Maturity Date” means June 15, 2024; provided, that, (a) if the
aggregate outstanding principal amount of the Borrower’s existing 8.500% Senior
Notes due April 2020 (other than any such Senior Notes constituting Defeased
Indebtedness) is greater than $500.0 million on the January 2020 Springing
Maturity Date, then the Term B-1 Maturity Date shall occur on the January 2020
Springing Maturity Date, (b) if the aggregate outstanding principal amount of
the Borrower’s existing 8.875% Senior Notes due September 2020 (other than any
such Senior Notes constituting Defeased Indebtedness) is greater than $500.0
million on the June 2020 Springing Maturity Date, then the Term B-1 Maturity
Date shall occur on the June 2020 Springing Maturity Date, (c) if the aggregate
outstanding principal amount of the Borrower’s existing 9.250% Senior Notes due
2021 and 6.250% Senior Notes due 2021 (other than any such Senior Notes
constituting Defeased Indebtedness) is greater than $500.0 million on the 2021
Springing Maturity Date, then the Term B-1 Maturity Date shall occur on the 2021
Springing Maturity Date, (d) if the aggregate outstanding principal amount of
the Borrower’s existing 8.750% Senior Notes due 2022 and 10.500% Senior Notes
due 2022 (other than any such Senior Notes constituting Defeased Indebtedness)
is greater than $500.0 million on January 14,the 2022 (the “2022 Springing
Maturity Date”), then the Term B-1 Maturity Date shall occur on the 2022
Springing Maturity Date, (e) if the aggregate outstanding principal amount of
the Borrower’s existing 7.125% Senior Notes due January 2023 (other than any
such Senior Notes constituting Defeased Indebtedness) is greater than $500.0
million on the October 18, 2022 (the “October 2022 Springing Maturity Date”),
then the Term B-1 Maturity Date shall occur on the October 2022 Springing
Maturity Date and (f) if the aggregate outstanding principal amount of the
Borrower’s existing 7.625% Senior Notes due April 2024 (other than any such
Senior Notes constituting Defeased Indebtedness) is greater than $500.0 million
on the January 14, 2024 (the “January 2024 Springing Maturity Date”), then the
Term B-1 Maturity Date shall occur on the January 2024 Springing Maturity Date.
 
A-43

--------------------------------------------------------------------------------



“Term Commitments” means the commitment of a Term Lender to make Term Loans,
including Initial Term Loans, Term B-1 Loans and/or Other Term Loans.


“Term Lender” means a Lender with a Term Commitment or with outstanding Term
Loans.


“Term Loans” means the Initial Term Loans, Term B-1 Loans and/or the Other Term
Loans.


“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).


“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its consolidated Subsidiaries outstanding as of
such date, in the amount and only to the extent that such Indebtedness would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP minus the amount of the cash and Cash Equivalents of the
Borrower and its consolidated Subsidiaries in excess of $50,000,000 that would
be reflected on such balance sheet.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York; provided that, if
creation, perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” shall mean the Uniform Commercial Code (or similar code or statute) as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such creation, perfection, effect of perfection or
non-perfection or priority.


“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary pursuant to a board resolution, but
only to the extent that (a) except as permitted by Section 6.06, such Subsidiary
is not party to any agreement, contract, arrangement or understanding with the
Borrower or any of its Restricted Subsidiaries unless the terms of such
agreement, contract, arrangement or understanding are, taken as a whole, no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower; (b)
such Subsidiary does not hold any Liens on any property of the Borrower or any
of its other Restricted Subsidiaries; and (c) such Subsidiary has not guaranteed
or otherwise directly or indirectly provided credit support for any Indebtedness
of the Borrower or any of its Restricted Subsidiaries, except to the extent that
such guarantee or credit support would be released upon such designation.
 
A-44

--------------------------------------------------------------------------------



“Verizon” means Verizon Communications, Inc., a Delaware corporation.


“Verizon Purchase Agreement” means the securities purchase agreement, dated as
of February 5, 2015, as amended, between the Borrower and Verizon Communications
Inc. to acquire, among other things, Verizon’s wireline business and statewide
fiber networks that provide services to residential, commercial and wholesale
customers in California, Texas and Florida, along with certain of Verizon’s FIOS
customers in those states.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.


“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
extended, supplemented, replaced, renewed, refinanced, refunded, restated or
otherwise modified (subject to any restrictions on the foregoing set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) all references herein to times of day shall
be references to New York City time.
 
A-45

--------------------------------------------------------------------------------



SECTION 1.03   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature in the Loan Documents
shall be construed, and all computations and determinations as to accounting or
financial matters pursuant to any Loan Document shall be made and prepared, in
accordance with GAAP as in effect from time to time; provided that (a) the
effects of any changes to FASB ASC 840 after the First Amendment and Restatement
Effective Date shall be disregarded, (b) any obligations relating to a lease
that was accounted for by any Person as an operating lease as of the First
Amendment and Restatement Effective Date and any similar lease entered into
after the First Amendment and Restatement Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations and (c) other than in respect of any change to FASB ASC 840
after the First Amendment and Restatement Effective Date, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the First
Amendment and Restatement Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VI, the Borrower will not change the last day of its fiscal year from
December 31, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30, respectively.




ARTICLE II


THE CREDITS


SECTION 2.01    The Commitments.


(a)          Initial Term Loans. Subject to the terms and conditions set forth
herein, certain Term Lenders made Initial Term Loans to the Borrower on the
Initial Term Loan Borrowing Date. Amounts repaid or prepaid in respect of
Initial Term Loans may not be reborrowed.


(b)          Revolving Facility.  At the Amendment No. 4 Effective Date, (i) the
Existing Revolving Commitments and any Existing Revolving Loan of each Extending
Revolving Lender outstanding on such date shall continue hereunder and be
reclassified as a 2024 Revolving Commitment and a 2024 Revolving Loan,
respectively on such date and (ii) the Existing Revolving Commitments and any
Existing Revolving Loan of each Non-Extending Revolving Lender outstanding on
such date shall continue hereunder and be reclassified as a 2022 Revolving
Commitment and a 2022 Revolving Loan, respectively on such date.  Subject to the
terms and conditions set forth herein, each Revolving Lender agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or (b)
the total Revolving Credit Exposures exceeding the total Revolving Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.


(c)         Subject to the terms and conditions hereof and in Increase Joinder
No. 1, each Term B-1 Lender agrees to make to the Borrower Term B-1 Loans
denominated in Dollars on the Term B-1 Increase Effective Date in an amount
equal to such Term B-1 Lender’s Term B-1 Commitment. Amounts repaid or prepaid
in respect of Term B-1 Loans may not be reborrowed.
 
A-46

--------------------------------------------------------------------------------



SECTION 2.02    Loans and Borrowings.


(a)          Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  From the Amendment No. 4 Effective Date until the
Maturity Date of the 2022 Revolving Facility, all Revolving Loans shall be made
on a pro rata basis between the 2022 Revolving Facility and the 2024 Revolving
Facility. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.


Notwithstanding anything to the contrary in this Agreement: (A) on the Amendment
No. 4 Effective Date, (x) 2022 Revolving Loans and 2024 Revolving Loans shall be
deemed made as Eurodollar Loans in a principal amount equal to the principal
amount of the Existing Revolving Loans reclassified as 2022 Revolving Loans and
2024 Revolving Loans, as applicable, pursuant to Section 2.01(b) that were
outstanding as Eurodollar Loans at the time of reclassification (such 2022
Revolving Loans and 2024 Revolving Loans to correspond in principal amount to
the Existing Revolving Loans so converted of a given Interest Period), (y)
Interest Periods for the 2022 Revolving Loans and the 2024 Revolving Loans
described in clause (x) above shall end on the same dates as the Interest
Periods applicable to the corresponding Existing Revolving Loans described in
clause (x) above, and the Eurodollar Rates applicable to such 2022 Revolving
Loans and 2024 Revolving Loans during such Interest Periods shall be the same as
those applicable to the Existing Revolving Loans so reclassified, and (z) 2022
Revolving Loans and 2024 Revolving Loans shall be deemed made as ABR Loans in a
principal amount equal to the principal amount of Existing Revolving Loans
reclassified into 2022 Revolving Loans and 2024 Revolving Loans, respectively,
pursuant to Section 2.01(b) that were outstanding as ABR Loans at the time of
reclassification; and (B) each 2022 Revolving Loan and 2024 Revolving Loan shall
continue to be entitled to all accrued and unpaid interest with respect to the
Existing Revolving Loan from which such 2022 Revolving Loan and 2024 Revolving
Loan, as applicable, was reclassified up to but excluding the Amendment No. 4
Effective Date.


(b)         Type of Loans. Subject to Section 2.11, each Borrowing shall be
comprised entirely of ABR Loans or of Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.


(c)          Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than (x) with respect to a Revolving Loan, $10,000,000
and (y) with respect to a Term Loan, $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than (x) with respect to a Revolving
Loan, $10,000,000 and (y) with respect to a Term Loan, $1,000,000 (or, if less,
an amount equal to (x) with respect to Term Loans, the entire remaining
principal amount of outstanding Loans under the applicable Class or (y) with
respect to Revolving Loans, the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.22(f)). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of fifteen (15) Eurodollar Borrowings
outstanding.


(d)         Limitations on Interest Periods. Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurodollar Borrowing) any Borrowing if the Interest
Period requested therefor would end after the applicable Maturity Date.
 
A-47

--------------------------------------------------------------------------------



SECTION 2.03    Requests for Borrowings.


(a)         Notice by the Borrower. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing, or (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing (or, in each case, such shorter period as may be agreed to by
the Administrative Agent in consultation with the applicable Lenders). Each such
Borrowing Request shall be irrevocable.


(b)         Content of Borrowing Requests. Each Borrowing Request shall specify
the following information in compliance with Section 2.02:




(i)
the aggregate amount of the requested Borrowing;





(ii)
the date of such Borrowing, which shall be a Business Day;





(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;





(iv)
whether such Borrowing is to be a Borrowing of 2022 Revolving Loans, 2024
Revolving Loans, Initial Term Loans, Term B-1 Loans or Other Term Loans;





(v)
in the case of a Eurodollar Borrowing, the Interest Period therefor, which shall
be a period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d); and





(vi)
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.



(c)         Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


(d)         Failure to Elect. If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.


SECTION 2.04    Funding of Borrowings.


(a)          Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by (i) 12:00 noon, New York City time, in the case of a
Eurodollar Borrowing, and (ii) 3:00 p.m., New York City time, in the case of an
ABR Borrowing, in each case to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
agreed between the Borrower and the Administrative Agent; provided that ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.22(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
 
A-48

--------------------------------------------------------------------------------



(b)         Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to (i) the proposed date of
any Eurodollar Borrowing or (ii) in the case of any proposed ABR Borrowing, 3:00
p.m., New York City time, on the proposed date of such ABR Borrowing, that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


SECTION 2.05    Interest Elections.


(a)         Elections by the Borrower. The Loans comprising each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have the Interest Period
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar
Borrowing, may elect the Interest Period therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.


(b)         Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable.


(c)          Content of Interest Election Requests. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:




(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 
A-49

--------------------------------------------------------------------------------





(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;





(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and





(iv)
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).



(d)         Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.


(e)         Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Eurodollar Borrowing is repaid as provided herein, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.


Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period therefor.


SECTION 2.06    Termination and Reduction of Commitments.


(a)          Scheduled Termination.  Unless previously terminated, the Revolving
Commitments shall terminate on the applicable Revolving Facility Commitment
Termination Date.


(b)         Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
partial reduction of the Commitments shall be in an amount that is $10,000,000
or a larger multiple of $1,000,000 (or, if less, the remaining amount of any
Commitments) and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.08, the total Revolving Credit Exposures would exceed the total
Revolving Commitments.


(c)          Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or another transaction (such as a change of control
transaction) or other incurrence of Indebtedness, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
 
A-50

--------------------------------------------------------------------------------



(d)          Effect of Termination or Reduction.  Any termination or reduction
of the Commitments shall be permanent.  Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.  Notwithstanding anything to the contrary in this Agreement, the
Borrower may terminate 2022 Revolving Commitments and repay 2022 Revolving Loans
on a non-pro rata basis and without terminating 2024 Revolving Commitments or
repaying 2024 Revolving Loans.


SECTION 2.07    Repayment and Amortization of Loans; Evidence of Debt.


(a)          Repayment. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the Lenders the outstanding principal
amount of the Loans on the applicable Maturity Date.


(b)         Amortization. The Borrower shall make principal payments on (i) the
Initial Term Loans in equal installments on each Quarterly Date, commencing with
the Quarterly Date of the first full fiscal quarter following the Initial Term
Loan Borrowing Date, in an aggregate amount equal to (x) for the first (1st)
through twelfth (12th) full fiscal quarters following the Initial Term Loan
Borrowing Date, 1.25% of the aggregate principal amount of Initial Term Loans
made on the Initial Term Loan Borrowing Date and (y) for each fiscal quarter
thereafter, 2.50% of the aggregate principal amount of Initial Term Loans made
on the Initial Term Loan Borrowing Date, in the case of each of clauses (x) and
(y), per fiscal quarter with final payment to be made no later than the
applicable Maturity Date and (ii) the Term B-1 Loans in equal installments on
each Quarterly Date, commencing with the Quarterly Date of the first full fiscal
quarter following the Term B-1 Increase Effective Date, in an aggregate amount
equal to 0.25% of the aggregate principal amount of Term B-1 Loans made on the
Term B-1 Increase Effective Date. In the event that any Other Loans are made,
the Borrower shall repay such Other Loans on the dates and in the amounts set
forth in the related Increase Joinder, Refinancing Amendment or Extension
Amendment, as applicable.


(c)         Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.


(d)        Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records (including the Register maintained
pursuant to Section 9.04(c)) in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for account of the Lenders
and each Lender’s share thereof.


(e)          Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section (including the Register
maintained pursuant to Section 9.04(c)) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.


(f)         Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns, in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
 
A-51

--------------------------------------------------------------------------------



SECTION 2.08    Prepayment of Loans.


(a)         The Borrower shall have the right at any time and from time to time
to prepay Loans (or one or more Classes of Loans) in whole or in part, without
premium or penalty (except as specifically provided in the last sentence of this
Section 2.08(a)), but subject to the break funding payments required by Section
2.13 and subject to prior notice in accordance with the provisions of Section
2.08(e); provided that each such prepayment shall be in an amount that is an
integral multiple of $1,000,000 and with respect to Revolving Loans, in a
minimum amount of $5,000,000 (or, if less, the remaining amount of any Loan).
Any such prepayment made with the proceeds from any issuance or incurrence of
Refinancing Notes or Refinancing Term Loans shall be made no later than three
(3) Business Days after the date on which such Refinancing Notes or Refinancing
Term Loans, as the case may be, are issued or incurred. If any Repricing Event
occurs on or prior to the date occurring 6 months after the Term B-1 Increase
Effective Date, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Lender with Term B-1 Loans that are subject to such
Repricing Event, a fee in an amount equal to 1.00% of the aggregate principal
amount of the Term B-1 Loans subject to such Repricing Event. Such fees shall be
earned, due and payable upon the date of the occurrence of such Repricing Event.


(b)        Beginning on the Term B-1 Increase Effective Date, the Borrower shall
apply all Net Proceeds within ten (10) Business Days after receipt thereof to
prepay Initial Term Loans and Term B-1 Loans in accordance with clauses (c) and
(e) of Section 2.08.


(c)        Except as otherwise provided in any Extension Amendment, Refinancing
Amendment or Increase Joinder and subject to the terms of any Intercreditor
Agreement, mandatory prepayments pursuant to Section 2.08(b) shall be applied to
reduce scheduled repayments required under Section 2.07(b), first, in direct
order to such scheduled repayments due on the next eight Quarterly Dates
occurring following such prepayment and, second, on a pro rata basis among the
repayments remaining to be made on each other Quarterly Date; provided that any
mandatory prepayment contemplated by Section 2.08(b) (x) shall be shared with
the Term B-1 Lenders so that the Term B-1 Loans are prepaid on a pro rata basis
and (y) may be shared with other creditors that hold senior Indebtedness of the
Borrower or any Subsidiary secured by a Lien on the Collateral that ranks pari
passu with the Liens that secure the Obligations (solely to the extent a
mandatory prepayment, redemption or offer to redeem is required for such senior
Indebtedness pursuant to the applicable financing agreements governing such
senior Indebtedness) so that the Loans and any such senior secured Indebtedness
requiring such prepayment or redemption are prepaid or redeemed on a pro rata
basis. Any prepayments of Term Loans pursuant to Section 2.08(a) shall be
applied to the remaining installments of the Term Loans (or applicable Class(es)
of Term Loans) being prepaid as the Borrower may direct.


(d)         Not later than five (5) Business Days after the date on which the
annual financial statements are, or are required to be, delivered under Section
5.02(a) with respect to each Excess Cash Flow Period, if and to the extent the
amount of such Excess Cash Flow is greater than $0, the Borrower shall apply an
amount to prepay Term B-1 Loans equal to (i) the Required Percentage of such
Excess Cash Flow minus (ii) the sum of (x) prepayments of Loans pursuant to
Section 2.08(a) during such fiscal year, (y) purchases of Loans pursuant to
Section 2.20 and Section 9.04(b)(v) by the Borrower during such fiscal year
(determined by the actual cash purchase price paid by the Borrower for any such
purchase and not the par value of the Loans purchased by Borrower) and (z)
voluntary prepayments of Indebtedness of the Borrower or any Subsidiary secured
by a Lien on the Collateral that ranks pari passu with the Liens that secure the
Obligations during such fiscal year, in each case, except to the extent financed
with the proceeds of long-term Indebtedness and, in the case of any prepayment
of Revolving Loans pursuant to Section 2.08(a), only to the extent accompanied
by a permanent reduction of Revolving Commitments on a dollar-for-dollar basis.
 
A-52

--------------------------------------------------------------------------------



(e)         The Borrower shall notify the Administrative Agent by telephone (as
confirmed by telecopy) of any prepayment of a Borrowing hereunder (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of such prepayment, and (ii) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of such prepayment. Each such notice shall be irrevocable; provided that a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility, the closing of a
securities offering or other transaction or (in the case of a prepayment
pursuant to Section 2.08(b)) receipt (or deemed receipt in accordance with the
definition thereof) of Net Proceeds, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied. Each such notice shall
specify the prepayment date, the Class of Loans to be prepaid, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.08. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.10.


SECTION 2.09    Fees.


(a)         Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
First Amendment and Restatement Effective Date to but excluding the date such
Revolving Commitment terminates. Accrued commitment fees shall be payable in
arrears on each Quarterly Date and on the date the Commitments terminate,
commencing on the first such date to occur after the First Amendment and
Restatement Effective Date. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, the Revolving Commitment of a Revolving Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans and LC Exposure of
such Revolving Lender.


(b)         Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Revolving Lender a participation fee
with respect to its participations in Letters of Credit, which shall accrue at a
rate per annum equal to the Applicable Rate applicable to interest on Eurodollar
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the First Amendment and Restatement Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the applicable Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure of
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the First Amendment and Restatement Effective Date to but excluding
the later of the date of termination of the Commitments and the date on which
there ceases to be any LC Exposure, as well as the applicable Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the First Amendment and Restatement Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
applicable Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
A-53

--------------------------------------------------------------------------------



(c)          Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.


(d)         Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of ticking fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.


SECTION 2.10    Interest.


(a)          ABR Loans. The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.


(b)         Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.


(c)         Default Interest. Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due (after giving effect to any applicable grace
period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal amounts, 2% per annum
above the interest rate otherwise applicable thereto pursuant to this Section
2.10 and (ii) in the case of other overdue amounts, 2% plus the Alternate Base
Rate.


(d)         Payment of Interest. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan and on the applicable
Maturity Date; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand; (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Borrowing prior to the end of
the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.


(e)         Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
 
A-54

--------------------------------------------------------------------------------



SECTION 2.11    Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:


(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or


(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and such Borrowing (unless prepaid)
shall be continued as, or converted to, an ABR Borrowing upon the expiration of
the Interest Period applicable thereto and, (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.


SECTION 2.12    Increased Costs.


(a)          Increased Costs Generally. If any Change in Law shall:




(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;





(ii)
result in any increase in Tax to any Lender or any Issuing Bank (except for
Indemnified Taxes or Other Taxes covered by Section 2.14 and any Excluded
Taxes); or





(iii)
impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Bank hereunder (whether of principal, interest or any
other amount), in each case by an amount reasonably deemed by such Lender to be
material, then, upon request of such Lender or such Issuing Bank, the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.


(b)         Capital Requirements. If any Lender or any Issuing Bank determines
that any Change in Law affecting such Lender or such Issuing Bank or any lending
office of such Lender or such Lender’s or such Issuing Bank’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company, if any, could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
A-55

--------------------------------------------------------------------------------



(c)          Certificates for Reimbursement. A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount due hereunder within 15 days
after receipt of any such certificate.


(d)         Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 120 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrower in
writing of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).


(e)       Termination. If any Lender shall have delivered a notice or
certificate pursuant to paragraph (c) above, the Borrower shall have the right,
at its own expense, upon notice to such Lender and the Administrative Agent, to
require such Lender to terminate its Commitment (if outstanding) and to pay such
Lender in immediately available funds the principal of and interest accrued to
the day of payment on the Loans made by such Lender hereunder and all other
amounts accrued for its account or owed to it hereunder (including under Section
2.13); provided that no such termination shall conflict with any law, rule, or
regulation or order of any Governmental Authority.


SECTION 2.13   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified by the Borrower in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.08(e) and is revoked in accordance herewith), or (d) the
assignment as a result of a request by the Borrower pursuant to Section 2.16(b)
or Section 2.12(e) of any Eurodollar Loan other than on the last day of the
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for its loss, cost and expense (excluding lost profits) attributable
to such event. In the case of a Eurodollar Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount reasonably
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the Interest Period for such Loan (or,
in the case of a failure to borrow, convert or continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for Dollar
deposits from other banks in the eurodollar market at the commencement of such
period. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount due hereunder within 15 days after receipt of
any such certificate.
 
A-56

--------------------------------------------------------------------------------



SECTION 2.14    Taxes.


(a)         Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without reduction or withholding for any Taxes; provided that, if the
Borrower or other applicable withholding agent shall be required by applicable
law (as determined in the good faith discretion of the applicable withholding
agent) to deduct and withhold any Taxes, then the applicable withholding agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or an
Other Tax, then the sum payable shall be increased by the Borrower as necessary
so that after all required deductions have been made (including deductions
applicable to additional sums payable under this Section 2.14) each Lender or
Issuing Bank, as the case may be (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made.


(b)         Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.


(c)       The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes payable by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document and any Other Taxes payable by the Administrative Agent, such Lender or
such Issuing Bank (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.


(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)         (i) Each Lender or Issuing Bank that is entitled to an exemption
from or reduction of any applicable withholding Tax (including backup
withholding Tax), with respect to any payment under any Loan Document shall
deliver to the Borrower and the Administrative Agent at any time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as may be prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent to permit such
payments to be made without such withholding Tax or at a reduced rate. Each
Lender or Issuing Bank hereby authorizes the Administrative Agent to deliver to
the Borrower and to any successor Administrative Agent any documentation
provided to the Administrative Agent pursuant to this Section 2.14(e).
 
A-57

--------------------------------------------------------------------------------



(ii)        Without limiting the generality of the foregoing, any Foreign Lender
or Issuing Bank shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender or Issuing Bank becomes a party under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender or Issuing Bank is
legally eligible to do so), whichever of the following is applicable:


(I)          duly completed copies of Internal Revenue Service Form W‑8BEN or
W‑8BEN-E, as applicable (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,


(II)         duly completed copies of Internal Revenue Service Form W‑8ECI (or
any successor forms),


(III)       in the case of a Foreign Lender or Issuing Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate, in substantially the form of Exhibit F‑1, or any other
form approved by the Administrative Agent, to the effect that such Foreign
Lender or Issuing Bank is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Foreign Lender’s or Issuing Bank’s conduct of a U.S. trade or business and (y)
duly completed copies of Internal Revenue Service Form W‑8BEN or W‑8BEN-E, as
applicable (or any successor forms),


(IV)      to the extent a Foreign Lender or Issuing Bank is not the beneficial
owner (for example, where the Foreign Lender or Issuing Bank is a partnership,
or a participating Lender granting a typical participation), an Internal Revenue
Service Form W‑8IMY (or any successor form), accompanied by a Form W‑8ECI,
W‑8BEN, W‑8BEN-E, a certificate in substantially the form of Exhibit F‑2,
Exhibit F‑3 or Exhibit F‑4, as applicable, Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender or Issuing Bank is a partnership (and not a participating Lender)
and one or more direct or indirect partners of such Foreign Lender or Issuing
Bank are claiming the portfolio interest exemption, such Foreign Lender or
Issuing Bank shall provide a certificate, in substantially the form of Exhibit
F‑3, on behalf of such beneficial owner(s) (in lieu of requiring each beneficial
owner to provide such certificate); and


(V)        any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.
 
A-58

--------------------------------------------------------------------------------



(iii)        If a payment made to a Lender or Issuing Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Issuing Bank shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, determine whether such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA and to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the First Amendment and Restatement Effective Date.


(iv)        Any Lender or Issuing Bank that is a “United States person” (within
the meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a party under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent), duly executed and properly completed copies of Internal
Revenue Service Form W‑9 certifying that it is not subject to U.S. federal
backup withholding.


Each Lender or Issuing Bank shall, whenever a lapse in time or change in such
Lender’s or Issuing Bank’s circumstances renders any such forms, certificates or
other documentation so delivered pursuant to this Section 2.14(e) obsolete,
expired or inaccurate in any respect, promptly (1) deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor documentation
(including any new documentation reasonable requested by the Borrower or the
Administrative Agent), properly completed and duly executed by such Lender or
Issuing Bank, together with any other certificate or statement of exemption
required in order to confirm or establish such Lender’s or Issuing Bank’s status
or that such Lender or Issuing Bank is entitled to an exemption from or
reduction in any applicable withholding Tax or (2) notify Administrative Agent
and the Borrower of its legal ineligibility to deliver any such forms,
certificates or other documentation.


Notwithstanding any other provision of this Section 2.14(e), a Lender or Issuing
Bank shall not be required to deliver any documentation that such Lender or
Issuing Bank is not legally eligible to deliver.


(f)          If the Administrative Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.14 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. This Section 2.14(f) shall not
be construed to require the Administrative Agent, any Lender or any Issuing Bank
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential in its reasonable discretion) to the Borrower
or any other Person.
 
A-59

--------------------------------------------------------------------------------



(g)        Solely for purposes of FATCA, this Agreement and all Loans made
hereunder (including any Revolving Loans) have, at all times, not qualified as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(h)          For the avoidance of doubt, the term “applicable law” in this
Section 2.14 includes FATCA.


SECTION 2.15    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(a)          Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
Section 2.13 or Section 2.14, or otherwise), or under any other Loan Document
(except to the extent otherwise provided therein), prior to 2:00 pm, New York
City time, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at the
address provided pursuant to Section 9.01, except as otherwise expressly
provided in the relevant Loan Document and except payments to be made directly
to an Issuing Bank as expressly provided herein and payments pursuant to Section
2.12, Section 2.13, Section 2.14 and Section 9.03, which shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder or other
action to be taken by the Borrower hereunder or under any other Loan Document
shall be due on a day that is not a Business Day, the date for payment or action
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder or under any other Loan Document (except
to the extent otherwise provided therein) shall be made in Dollars.


(b)         Application of Insufficient Payments. Any payments received by the
Administrative Agent (i) not constituting (A) a specific payment of principal,
unreimbursed LC Disbursements, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Borrower), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.08),
or (C) proceeds of any Collateral, or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct to exercise remedies in accordance with the terms of
the Loan Documents, shall be applied, subject to any applicable Intercreditor
Agreement, (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties. For the avoidance of doubt, for purposes of
this Section 2.15(b), unreimbursed LC Disbursements shall be treated the same as
principal then due hereunder.


(c)          Pro Rata Treatment.  Except to the extent otherwise provided herein
(including, without limitation, pursuant to transactions contemplated by Section
2.18, 2.19, 2.20, 2.21 or 9.04(b)(v)):  (i) each Borrowing shall be made from
the Lenders, each payment of commitment fee under Section 2.09 shall be made for
account of the Revolving Lenders, and each termination or reduction of the
amount of the Revolving Commitments under Section 2.06 shall be applied to the
respective Revolving Commitments of the Revolving Lenders, pro rata according to
the amounts of their respective Revolving Commitments of the applicable Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Loans) or their respective Loans of such Class that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans of a Class by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans of such Class held by them;
and (iv) each payment of interest on Loans of a Class by the Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans of such Class then due and payable to the respective
Lenders. Notwithstanding anything to the contrary in this Agreement, the
Borrower may terminate 2022 Revolving Commitments and repay 2022 Revolving Loans
on a non-pro rata basis and without terminating 2024 Revolving Commitments or
repaying 2024 Revolving Loans.
 
A-60

--------------------------------------------------------------------------------



(d)         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:




(i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and





(ii)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, pursuant to transactions
contemplated by Section 2.18, 2.19, 2.20 or 9.04(b)(v) and including the
application of funds arising from the existence of a Defaulting Lender) or (y)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or participations in LC Disbursements to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.15(d) shall apply, unless
pursuant to Section 2.20 or 9.04(b)(v)).



The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


(e)         Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
A-61

--------------------------------------------------------------------------------



(f)          Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04,
Section 2.15(e) or 2.22(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.


SECTION 2.16    Mitigation Obligations; Replacement of Lenders.


(a)         Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to indemnify or pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)         Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to indemnify or pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or if any Lender becomes a Defaulting Lender, or if
any Lender shall withhold its consent (any such Lender, a “Non-Consenting
Lender”) to any amendment, waiver or other modification to this Agreement or any
other Loan Document that requires the consent of all the Lenders or each
affected Lender and that has been consented to by the Required Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:




(i)
the Borrower or applicable assignee shall have paid to the Administrative Agent
the assignment fee (if any) specified in Section 9.04;





(ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.13) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 
A-62

--------------------------------------------------------------------------------





(iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments
thereafter;





(iv)
such assignment does not conflict with applicable law;





(v)
in the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or modification.



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 2.16, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any promissory notes
issued in respect of such Lender’s Loans; provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register.


SECTION 2.17   Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)          commitment fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.09(a);


(b)          the Commitments and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender;


(c)          if any LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender then:


(i)         all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02 are satisfied at such time;


(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent, without prejudice to any rights or
remedies of the Borrower against such Defaulting Lender, cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.22(k) for so long as such LC Exposure is outstanding;
 
A-63

--------------------------------------------------------------------------------



(iii)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.17(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)       if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.17(c), then the fees otherwise payable to the Defaulting
Lender pursuant to Section 2.09(b) shall be allocated among the non-Defaulting
Lenders in accordance with such non-Defaulting Lenders’ Applicable Percentages
of the applicable Revolving Facility; and


(v)         if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.17(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any Revolving Lender
hereunder, all commitment fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.09(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;


(d)         so long as any Revolving Lender is a Defaulting Lender, the
applicable Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.17(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.17(c)(i) (and Defaulting Lenders shall not participate therein); and


(e)          any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.15(d)
but excluding Section 2.16(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to such Issuing Bank hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Bank, to be
held in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Letter of Credit, (iv)
fourth, to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or an
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.
 
A-64

--------------------------------------------------------------------------------



In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.


Subject to Section 9.15, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.


SECTION 2.18    Extensions of Loans.


(a)         Notwithstanding anything to the contrary in this Agreement, pursuant
to one or more offers made from time to time by the Borrower to all Lenders of
any Class of Loans or Commitments on a pro rata basis (based on the aggregate
outstanding Loans or Commitments of such Class), and on the same terms to each
such Lender (“Pro Rata Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Lenders that agree to such transactions
from time to time to extend the maturity date of such Lender’s Loans or
Commitments of such Class and to otherwise modify the terms of such Lender’s
Loans or Commitments of such Class pursuant to the terms of the relevant Pro
Rata Extension Offer (including, without limitation, increasing the interest
rate or fees payable in respect of such Lender’s Loans and/or, with respect to
Term Loans, modifying the amortization schedule in respect of such Term Loans).
For the avoidance of doubt, the reference to “on the same terms” in the
preceding sentence shall mean that all of the Loans or Commitments of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same. Any
such extension (an “Extension”) agreed to between the Borrower and any such
Lender (an “Extending Lender”) will be established under this Agreement by
implementing an Other Loan for such Lender (such extended Loan, an “Extended
Loan”) or another Class of commitments for such Lender (such extended
Commitment, an “Extended Commitment”). Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Loan shall be
made, which shall be a date not earlier than ten (10) Business Days after the
date on which notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion).


(b)        The Borrower and each Extending Lender shall execute and deliver to
the Administrative Agent an amendment to this Agreement (an “Extension
Amendment”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Extended Commitments or Extended Loans of
such Extending Lender. Each Extension Amendment shall specify the terms of the
applicable Extended Commitments or Extended Loans; provided that (i) the terms
applicable to such Extended Loans (other than provisions relating to original
issue discount, upfront fees, interest rates and any other pricing terms and,
subject to clauses (ii) and (iii) of this proviso, optional prepayment,
mandatory prepayment (with respect to Term Loans), amortization (with respect to
Term Loans) or redemption terms or final maturity date, which shall be as agreed
between the Borrower and the Lenders providing such Extended Loans) shall (when
taken as a whole and as determined by the Borrower in good faith) be
substantially similar to, or not materially less favorable to the Borrower than,
the terms, taken as a whole, applicable to the existing Class of Loans or
Commitments being extended (except to the extent such covenants and other terms
apply solely to any period after the Maturity Date then in effect of the
existing Class of Loans being extended or are otherwise reasonably acceptable to
the Administrative Agent), (ii) the final maturity date of any Extended Loans
and Extended Commitments shall be no earlier than ninety-one (91) days after the
Latest Maturity Date in effect with respect to such Class as such offer relates
on the date of incurrence, (iii) the Weighted Average Life to Maturity of any
Extended Loans and Extended Commitments shall be no shorter than the remaining
Weighted Average Life to Maturity of the Class of Loans to which such offer
relates, (iv) any Extended Loans in the form of Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not a greater than pro rata
basis) than the Initial Term Loans and the Term B-1 Loans in any mandatory
prepayment hereunder, and (v) before and after giving effect to the Extension
Amendment, no Event of Default shall have occurred and be continuing. Upon the
effectiveness of any Extension Amendment, this Agreement shall be amended
without the consent of any other Lenders to the extent (but only to the extent)
necessary to reflect the existence and terms of the Extended Loans or Extended
Commitments evidenced thereby as provided for in Section 9.02. Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.
 
A-65

--------------------------------------------------------------------------------



(c)          Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Loan or Commitments will be automatically designated an
Extended Loan or Extended Commitments.


(d)         Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document (including without limitation this Section 2.18), (i)
no Extended Loan is required to be in any minimum amount or any minimum
increment, (ii) any Extending Lender may extend all or any portion of its Loans
or Commitments pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Loan or Extended Commitments), (iii) there shall be no condition
to any Extension of any Loan or Commitments at any time or from time to time
other than notice to the Administrative Agent of such Extension and the terms of
the Extended Loan implemented thereby, (iv) all Extended Loans and Extended
Commitments and all obligations in respect thereof shall be Obligations of the
Borrower under this Agreement and the other Loan Documents that rank equally and
ratably in right of security with all other Obligations of the Class being
extended, and (v) there shall be no borrower (other than the Borrowers) and no
guarantors (other than the Guarantors) in respect of any such Extended Loans or
Extended Commitments.


(e)         Each Extension shall be consummated pursuant to procedures set forth
in the associated Pro Rata Extension Offer; provided, that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.


SECTION 2.19    Refinancing Amendments.


(a)         Notwithstanding anything to the contrary in this Agreement, the
Borrower may by written notice to the Administrative Agent establish one or more
additional tranches of term loans under this Agreement (such loans, “Refinancing
Term Loans”), all cash proceeds from the incurrence, issuance or sale by the
Borrower of which Refinancing Term Loans, net of all taxes paid or reasonably
estimated to be payable, directly or indirectly, as a result thereof and fees
(including investment banking fees, underwriting fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale, are used to Refinance in whole or in part any
Loans (or one or more Class(es) of Loans). Each such notice shall specify the
applicable Class(es) of Loans being refinanced and the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided that:
 
A-66

--------------------------------------------------------------------------------





(i)
before and after giving effect to the borrowing of such Refinancing Term Loans
on the Refinancing Effective Date:



(A)      the representations and warranties of Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (except in the case of any such representations and warranty that
expressly relates to an earlier given date or period, in which case such
representation and warranty shall be true and correct in all material respects
as of the respective earlier date or respective period, as the case may be); and


(B)         no Default shall have occurred and be continuing;




(ii)
the final maturity date of the Refinancing Term Loans shall be no earlier than
the Maturity Date of the refinanced Loans;





(iii)
the Weighted Average Life to Maturity of such Refinancing Term Loans shall be no
shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Loans;





(iv)
the aggregate principal amount of the Refinancing Term Loans shall not exceed
the outstanding principal amount of the refinanced Loans plus amounts used to
pay fees, premiums, costs and expenses (including original issue discount) and
accrued interest associated therewith;





(v)
all other terms applicable to such Refinancing Term Loans (other than provisions
relating to original issue discount, upfront fees, interest rates and any other
pricing terms and optional prepayment, mandatory prepayment, amortization or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) shall (when taken as a whole and as
determined by the Borrower in good faith) be substantially similar to, or not
materially less favorable to the Borrower than, the terms (taken as a whole)
applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date then in effect or are otherwise reasonably acceptable to the Administrative
Agent); provided that any Refinancing Term Loans that are unsecured or rank
junior in right of security to the Initial Term Loans and the Term B-1 Loans
shall not have scheduled amortization commencing prior to the Latest Maturity
Date other than at a nominal rate;





(vi)
with respect to Refinancing Term Loans secured by Liens on the Collateral that
rank junior in right of security to the Initial Term Loans and Term B-1 Loans,
such Liens will be subject to a Permitted Junior Intercreditor Agreement;

 
A-67

--------------------------------------------------------------------------------





(vii)
there shall be no borrower (other than the Borrower) and no guarantors (other
than the Guarantors) in respect of such Refinancing Term Loans (unless such
other borrower or guarantor provides a Guarantee of the Obligations on terms
reasonably acceptable to the Administrative Agent substantially concurrently
with the making of such Refinancing Term Loans);





(viii)
Refinancing Term Loans shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral (or assets that become Collateral
substantially concurrently with the making of such Refinancing Term Loans); and





(ix)
Refinancing Term Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments hereunder, as specified in the applicable Refinancing Amendment.



(b)          Notwithstanding anything to the contrary in this Agreement, the
Borrower may by written notice to the Administrative Agent establish one or more
additional facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Commitments” and the revolving
loans thereunder, “Replacement Revolving Loans”), which replace in whole or in
part any Class of Revolving Commitments under this Agreement.  Each such notice
shall specify the date (each, a “Replacement Revolving Facility Effective Date”)
on which the Borrower proposes that the Replacement Revolving Commitments shall
become effective, which shall be a date not less than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its sole
discretion); provided, that:  (i) before and after giving effect to the
establishment of such Replacement Revolving Commitments on the Replacement
Revolving Facility Effective Date, each of the conditions set forth in Section
4.02 shall be satisfied; (ii) after giving effect to the establishment of any
Replacement Revolving Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Commitments, the aggregate amount of Revolving
Commitments shall not exceed the aggregate amount of the Revolving Commitments
outstanding immediately prior to the applicable Replacement Revolving Facility
Effective Date plus amounts used to pay fees, premiums, costs and expenses
(including original issue discount) and accrued interest associated therewith;
(iii) no Replacement Revolving Commitments shall have a final maturity date (or
require commitment reductions or amortizations) prior to the applicable
Revolving Facility Commitment Termination Date for the Revolving Commitments
being replaced; (iv) all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms and prepayment and commitment reduction and optional redemption
terms which shall be as agreed between the applicable Borrower and the Lenders
providing such Replacement Revolving Commitments and (y) the amount of any
letter of credit sublimit under such Replacement Revolving Facility, which shall
be as agreed between the applicable Borrower, the Lenders providing such
Replacement Revolving Commitments, the Administrative Agent and the replacement
issuing bank, if any, under such Replacement Revolving Commitments) taken as a
whole shall (as determined by the applicable Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and the
Subsidiaries than, those applicable to the Revolving Commitments so replaced
(except to the extent such covenants and other terms apply solely to any period
after the latest Maturity Date with respect to the Revolving Commitments in
effect at the time of incurrence or are otherwise reasonably acceptable to the
Administrative Agent); and (v) there shall be no borrower (other than the
Borrowers) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and (vi) Replacement Revolving Commitments and
extensions of credit thereunder shall not be secured by any asset of Borrower
and its Subsidiaries other than the Collateral.  Solely to the extent that an
Issuing Bank is not a replacement issuing bank under a Replacement Revolving
Facility, it is understood and agreed that such Issuing Bank shall not be
required to issue any letters of credit under such Replacement Revolving
Facility and, to the extent it is necessary for such Issuing Bank to withdraw as
an Issuing Bank, as the case may be, at the time of the establishment of such
Replacement Revolving Facility, such withdrawal shall be on terms and conditions
reasonably satisfactory to such Issuing Bank in its sole discretion.  The
Borrower agrees to reimburse each Issuing Bank in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.
 
A-68

--------------------------------------------------------------------------------



(c)        The Borrower may approach any Lender or any other person that would
be a permitted assignee pursuant to Section 9.04 to provide all or a portion of
the Refinancing Term Loans or Replacement Revolving Commitments; provided, that
any Lender offered or approached to provide all or a portion of the Refinancing
Term Loans or Replacement Revolving Commitments may elect or decline, in its
sole discretion, to provide a Refinancing Loan or Replacement Revolving
Commitments. Any Refinancing Term Loans or Replacement Revolving Commitments
made on any Refinancing Effective Date shall be designated an additional Class
of Loans for all purposes of this Agreement; provided, further, that any
Refinancing Term Loans or Replacement Revolving Commitments may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans or Replacement Revolving Commitments, be designated as an increase in any
previously established Class of Loans made to the Borrower.


(d)        Any Borrower and each Lender providing the applicable Refinancing
Term Loans and/or Replacement Revolving Commitments (as applicable) shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(a “Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, if a Lender is providing a Refinancing
Term Loan, such Lender will be deemed to have an Other Term Loan having the
terms of such Refinancing Term Loan. Notwithstanding anything to the contrary
set forth in this Agreement or any other Loan Document (including without
limitation this Section 2.19), (i) no Refinancing Term Loan or Replacement
Revolving Commitment is required to be in any minimum amount or any minimum
increment, (ii) there shall be no condition to any incurrence of any Refinancing
Term Loan or Replacement Revolving Commitment at any time or from time to time
other than those set forth in clauses (a) or (b) above, as applicable, and (iii)
all Refinancing Term Loans, Replacement Revolving Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with the
Initial Term Loans, the Term B-1 Loans and other Obligations (other than
Refinancing Term Loans or Replacement Revolving Commitments that rank junior in
right of security, and except to the extent any such Refinancing Term Loans or
Replacement Revolving Commitments are secured by the Collateral on a junior lien
basis in accordance with the provisions above). Upon the effectiveness of any
Refinancing Amendment, this Agreement shall be amended without the consent of
any other Lenders to the extent (but only to the extent) necessary to reflect
the existence and terms of the Refinancing Term Loans or Replacement Revolving
Commitments evidenced thereby as provided for in Section 9.02. Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.


SECTION 2.20    Loan Repurchases.


(a)          Subject to the terms and conditions set forth or referred to below,
the Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase its Term Loans of one or more Classes (as
determined by the Borrower) (each, a “Purchase Offer”), each such Purchase Offer
to be managed exclusively by the Administrative Agent (or such other financial
institution chosen by the Borrower and reasonably acceptable to the
Administrative Agent) (in such capacity, the “Auction Manager”), so long as the
following conditions are satisfied:
 
A-69

--------------------------------------------------------------------------------





(i)
each Purchase Offer shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.20 and the Auction Procedures;





(ii)
no Event of Default shall have occurred and be continuing on the date of the
delivery of each notice of an auction and at the time of (and immediately after
giving effect to) the purchase of any Term Loans in connection with any Purchase
Offer;





(iii)
the principal amount (calculated on the face amount thereof) of each and all
Classes of Term Loans that the Borrower offers to purchase in any such Purchase
Offer shall be no less than $50,000,000 (unless another amount is agreed to by
the Administrative Agent) (across all such Classes);





(iv)
the aggregate principal amount (calculated on the face amount thereof) of all
Term Loans of the applicable Class or Classes so purchased by the Borrower shall
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold) (without any increase to
Consolidated EBITDA as a result of any gains associated with cancellation of
debt), and in no event shall the Borrower be entitled to any vote hereunder in
connection with such Term Loans;





(v)
no more than one Purchase Offer with respect to any Class may be ongoing at any
one time;





(vi)
no Purchase Offer may be made with the proceeds of theany Revolving Facility and
at the time of each purchase of Term Loans through a Purchase Offer, there must
be at least $500,000,000 of unborrowed commitments under the Revolving Facility;
provided that this clause (vi) shall not be applicable if, immediately after
giving effect to the consummation of such Purchase Offer, all Obligations (other
than contingent indemnification obligations not yet accrued and payable) shall
have been paid in full and any commitment of any Lender hereunder to extend
credit to the Borrower shall have terminated or expired;





(vii)
at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Financial Officer certifying as to compliance with the preceding clause (vi);
and





(viii)
any Purchase Offer with respect to any Class shall be offered to all Lenders
holding Term Loans of such Class on a pro rata basis.



(b)         The Borrower must terminate any Purchase Offer if it fails to
satisfy one or more of the conditions set forth above which are required to be
met at the time which otherwise would have been the time of purchase of Term
Loans pursuant to such Purchase Offer. If the Borrower commences any Purchase
Offer (and all relevant requirements set forth above which are required to be
satisfied at the time of the commencement of such Purchase Offer have in fact
been satisfied), and if at such time of commencement the Borrower reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Purchase Offer shall be
satisfied, then the Borrower shall have no liability to any Lender for any
termination of such Purchase Offer as a result of its failure to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of consummation of such Purchase Offer,
and any such failure shall not result in any Default or Event of Default
hereunder. With respect to all purchases of Term Loans of any Class or Classes
made by the Borrower pursuant to this Section 2.20, (x) the Borrower shall pay
on the settlement date of each such purchase all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant offering documents),
if any, on the purchased Loans of the applicable Class or Classes up to the
settlement date of such purchase and (y) such purchases (and the payments made
by the Borrower and the cancellation of the purchased Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.08 hereof.
 
A-70

--------------------------------------------------------------------------------



(c)        The Administrative Agent and the Lenders hereby consent to the
Purchase Offers and the other transactions effected pursuant to and in
accordance with the terms of this Section 2.20; provided, that notwithstanding
anything to the contrary contained herein, no Lender shall have an obligation to
participate in any such Purchase Offer. For the avoidance of doubt, it is
understood and agreed that the provisions of Sections 2.13 and 9.04 will not
apply to the purchases of Term Loans pursuant to Purchase Offers made pursuant
to and in accordance with the provisions of this Section 2.20. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Article VIII and Section 9.03 to the same extent
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Purchase Offer.


SECTION 2.21    Increase in Commitments.


(a)          Borrower Request.  Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new Term
Commitments (each an “Incremental Term Loan Commitment”) or, prior to the
Revolving Facility Commitment Termination Date in respect of the 2024 Revolving
Commitments, one or more increases in the 2024 Revolving Commitments (any such
increase, an “Incremental Revolving Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”); provided
that, on the date on which such Incremental Term Loan Commitment is established,
the aggregate outstanding principal amount of Incremental Equivalent
Indebtedness, Incremental Term Loans and Incremental Loan Commitments incurred
from and after the Amendment No. 2 Effective Date shall not exceed the
Incremental Amount.  Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrower proposes that the increased or
new Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each person (which much be a
person to whom Loans are permitted to be assigned pursuant to Section 9.04(b))
to whom the Borrower proposes any portion of such increased or new Commitments
be allocated and the amounts of such allocations; provided that any existing
Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.


(b)         Conditions. The increased or new Commitments shall become effective,
as of such Increase Effective Date; provided that:




(i)
The Administrative Agent shall have received a Borrowing Request as required by
Section 2.03;





(ii)
each of the representations and warranties made by the Borrower set forth in
Article III hereof or in any other Loan Document shall be true and correct in
all material respects on and as of Increase Effective Date (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and, to the extent such representations and warranties are
qualified as to materiality, Material Adverse Effect or similar language, such
representations shall be true and correct in all respects); provided, that, in
the case of Incremental Term Loans incurred to make an acquisition or other
investment permitted to be made hereunder, such representations and warranties
to be made on the Increase Effective Date shall be limited to the Specified
Representations and the “acquisition agreement representations” (or similar
representations) conformed as appropriate for such transaction;

 
A-71

--------------------------------------------------------------------------------





(iii)
no Default (or, in the case of Incremental Term Loans incurred to make an
acquisition or other investment permitted hereunder no Event of Default
described in Section 7.01(a), (b), (h) or (i)) shall have occurred and be
continuing or would result from the borrowings to be made on the Increase
Effective Date; and





(iv)
the Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.



(c)          Terms of New Loans and Commitments.  The terms of Loans made
pursuant to Incremental Term Loan Commitments shall be, except as otherwise set
forth herein or in the Increase Joinder, identical to (i) the Term B-1 Loans
(“Incremental Term B Loans”) or (ii) the Initial Term Loans (“Incremental Term A
Loans,” and, together with any Incremental Term B Loan, the “Incremental Term
Loans”) (it being understood that Incremental Term Loans may be part of an
existing Class of Term Loans); provided that (i) the final maturity date of (x)
all Incremental Term B Loans shall not be earlier than the latest Maturity Date
with respect to the Term B-1 Loans then in effect and (y) all Incremental Term
Loans shall not be earlier than the latest Maturity Date with respect to the
Initial Term Loans then in effect, (ii) the Weighted Average Life to Maturity of
all (x) Incremental Term B Loans shall not be shorter than the remaining
Weighted Average Life to Maturity of the existing Term B-1 Loans and (y)
Incremental Term Loans shall be no shorter than the Weighted Average Life to
Maturity of all existing Initial Term Loans, (iii) Incremental Term Loans shall
not participate on a greater than pro rata basis with the Term Loans in any
mandatory prepayments hereunder (other than scheduled amortization payments),
(iv) the All-in Yield for (x) the new Incremental Term A Loans shall be
determined by the Borrower and the applicable new Lenders and (y) the new
Incremental Term B Loans shall be determined by the Borrower and the applicable
new Lenders, except that the All-in Yield in respect of any such Incremental
Term B Loans may exceed the All-in Yield in respect of the Term B-1 Loans by no
more than 0.50%, or if it does so exceed such All-in Yield (such difference, the
“Term Yield Differential”) then the Applicable Rate (or the “Adjusted LIBO Rate
floor” as provided in the following proviso) applicable to such Term B-1 Loans
shall be increased such that after giving effect to such increase, the Term
Yield Differential shall not exceed 0.50%; provided that to the extent any
portion of the Term Yield Differential is attributable to a higher “Adjusted
LIBO Rate floor” being applicable to such Incremental Term B Loans, such floor
shall only be included in the calculation of the Term Yield Differential to the
extent such floor is greater than the Adjusted LIBO Rate in effect for an
Interest Period of three months’ duration at such time, and, with respect to
such excess, the “Adjusted LIBO Rate floor” applicable to the outstanding Term
B-1 Loans shall be increased to an amount not to exceed the “Adjusted LIBO Rate
floor” applicable to such Incremental Term B Loans prior to any increase in the
Applicable Rate applicable to such Term B-1 Loans then outstanding, and (v) all
other terms applicable to such Incremental Term Loans (other than those
specified in clauses (i) through (v) above) shall not be more restrictive (taken
as a whole) than those applicable to theany Revolving Facility, Initial Term
Loans or Term B-1 Loans, except to the extent (a) this Agreement shall be
modified to grant theeach Revolving Facility, Initial Term Loans and Term B-1
Loans the benefit of such more restrictive provisions, (b) applicable solely to
periods after the Latest Maturity Date in effect at the time of incurrence or
issuance of such Incremental Term Loans or (c) as otherwise agreed by the
Administrative Agent in its reasonable discretion.  The terms of any Incremental
Revolving Commitment shall be the same as those of the 2024 Revolving Commitment
or any Extended Commitment; provided that any Replacement Revolving Commitment
may have a later maturity date than, and pricing and fees different from, those
applicable to the 2024 Revolving Commitment and Extended Commitment.
 
A-72

--------------------------------------------------------------------------------



The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. For purposes of this Agreement and the other Loan
Documents, if a Lender is providing an Incremental Term Loan, such Lender will
be deemed to have an Other Loan having the terms of such Incremental Term Loan.
The Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.21. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Loans shall be deemed,
unless the context otherwise requires, to include references to Incremental Term
Loans and Loans under any Incremental Revolving Commitment, made pursuant to
this Agreement.


(d)         Adjustment of Revolving Loans. If any Revolving Loan or Letter of
Credit shall be outstanding on the relevant Increase Effective Date, the
Borrower shall have borrowed Revolving Loans from each of the Lenders providing
Incremental Revolving Commitments on the Increase Effective Date, and such
Lenders shall have made Revolving Loans to the Borrower (in the case of
Eurodollar Loans, with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s)) and shall be deemed to have acquired
participations in any outstanding Letters of Credit, and (notwithstanding the
provisions of Section 2.15 requiring that borrowings and prepayments be made
ratably in accordance with the principal amounts of the Loans held by the
Lenders) the Borrower in coordination with the Administrative Agent shall have
taken such actions, including, if necessary, prepaying Loans held by the other
Revolving Lenders (together with accrued interest thereon and any amounts owing
pursuant to Section 2.13 as a result of such payment) in such amounts as may be
necessary so that after giving effect to such Revolving Loans, purchases and
prepayments the Revolving Loans (and Interest Period(s) of Eurodollar Loan(s))
and the LC Exposure shall be held by the Revolving Lenders pro rata in
accordance with the respective amounts of their Revolving Commitments (as so
increased) and, in that connection, the applicable Issuing Bank shall be deemed
to have released any Revolving Lenders so deemed to have sold participations in
outstanding Letters of Credit on the date of such replacement from such sold
participation. If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with Section
2.01(b).


(e)        Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, as set forth
in the Increase Joinder. The Loan Parties and Pledgors shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Collateral Documents
continue to be perfected under the UCC or otherwise after giving effect to the
establishment of any such Class of Loans or any such new Commitments.
 
A-73

--------------------------------------------------------------------------------



SECTION 2.22    Letters of Credit.


(a)         General. Subject to the terms and conditions set forth herein, in
addition to the Revolving Loans provided for in Section 2.01(b), the Borrower
may request an Issuing Bank to issue, at any time and from time to time during
the Availability Period, Letters of Credit for its own account in such form as
is acceptable to the Administrative Agent and the applicable Issuing Bank in its
reasonable determination. Letters of Credit issued hereunder shall constitute
utilization of the Revolving Commitments.


(b)         Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (at least three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
the applicable Issuing Bank’s standard form in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. No
Issuing Bank shall be under any obligation to issue any Letter of Credit if the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank now or hereafter applicable to letters of credit generally
(including, for the avoidance, with respect to whether such Issuing Bank may
issue trade and commercial letters of credit).


(c)          Limitations on Amounts. A Letter of Credit shall be issued,
amended, renewed or extended only if (A) (and upon issuance, amendment, renewal
or extension of each Letter of Credit the Borrower shall be deemed to represent
and warrant that) immediately after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed
$150,000,000, (ii) the LC Exposure in respect of Letters of Credit issued by
such Issuing Bank does not exceed its Letter of Credit Sublimit (unless such
Issuing Bank agrees to do so in its sole discretion) and (iii) the total
Revolving Credit Exposures shall not exceed the total Revolving Commitments, and
(B) the Issuing Bank shall not have received written notice from the
Administrative Agent (at the request of the Required Lenders) at least one
Business Day prior to the requested date of issuance, amendment, renewal or
extension that one or more of the conditions contained in Section 4.02 shall not
be satisfied with respect thereto.


(d)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date twelve months after the
date of the issuance of such Letter of Credit and (ii) the date that is five
Business Days prior to the applicable Revolving Facility Commitment Termination
Date; provided, that a Letter of Credit may provide for the automatic renewal
thereof for additional one-year periods (but shall in no event extend beyond the
date referred to in clause (ii) above).


(e)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by an Issuing
Bank, and without any further action on the part of an Issuing Bank or the
Revolving Lenders, the Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from the applicable Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit; provided that notwithstanding the foregoing, participations in
any new Letters of Credit that have any expiry date after the Maturity Date of
the 2022 Revolving Facility, shall be allocated to the Extending Revolving
Lenders ratably in accordance with their Applicable Percentage of the 2024
Revolving Commitments.  On the Maturity Date of the 2022 Revolving Facility, the
participations in outstanding Letters of Credit of the Non-Extending Revolving
Lenders shall be reallocated to the Extending Revolving Lenders ratably in
accordance with their Applicable Percentage of the 2024 Revolving Commitments
but in any case only to the extent it would not cause the 2024 Revolving Credit
Exposure to exceed the 2024 Revolving Commitments.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations and fund
ABR Loans pursuant to this sentence of this clause (e) and the next sentence
hereof in respect of Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Revolving Commitments.
 
A-74

--------------------------------------------------------------------------------



In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Revolving Lender’s
Applicable Percentage of each LC Disbursement made by the applicable Issuing
Bank promptly upon the request of the applicable Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Each such payment shall be deemed to be
an ABR Loan by such Revolving Lender and shall be made without any offset,
abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.04 with respect to Loans made by
such Revolving Lender (and Section 2.04 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that the Revolving Lenders have made payments pursuant to
this paragraph to reimburse the applicable Issuing Bank, then to such Revolving
Lenders and the applicable Issuing Bank as their interests may appear.


(f)         Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the applicable
Issuing Bank in respect of such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 3:00 p.m., New York
City time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. The Borrower’s obligations under this clause (f) shall be
satisfied to the extent of the making of ABR Loans under clause (e) above.


(g)         Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.
 
A-75

--------------------------------------------------------------------------------



Neither the Administrative Agent, the Revolving Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by any Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of an Issuing Bank; provided that the foregoing shall
not be construed to excuse an Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by any Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), the applicable Issuing Bank shall be deemed to have
exercised care in each such determination, and that:




(i)
The applicable Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;





(ii)
The applicable Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and





(iii)
this sentence shall establish the standard of care to be exercised by the
applicable Issuing Bank when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).



(h)         Disbursement Procedures. The applicable Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The applicable
Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Borrower of such demand for payment and whether the applicable
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the applicable Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.


(i)         Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement (including through the
making of ABR Loans as contemplated above), when due pursuant to paragraph (f)
of this Section, then Section 2.10(c) shall apply. Interest accrued pursuant to
this paragraph shall be for account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse the applicable Issuing
Bank shall be for account of such Revolving Lender to the extent of such
payment.
 
A-76

--------------------------------------------------------------------------------



(j)          Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement between the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.09(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.


(k)         Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
more than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall immediately deposit into an
account established and maintained on the books and records of the
Administrative Agent, which account may be a “securities account” (within the
meaning of Section 8-501 of the Uniform Commercial Code as in effect in the
State of New York), in the name of the Administrative Agent and for the benefit
of the Lenders, an amount in cash equal to the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Section 7.01. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.


The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense (provided that absent the Borrower’s express written agreement,
the only such investments will be in cash equivalent investments), such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing 100% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower (together with all interest or profits, if any,
thereon) within three Business Days after all Events of Default have been cured
or waived.
 
A-77

--------------------------------------------------------------------------------



(l)         Resignation. Subject to the consent of the Borrower, any Issuing
Bank may resign at any time by giving 30 days’ prior notice to the
Administrative Agent, the Lenders and the Borrower. After the resignation of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent, each Issuing
Bank and each of the Lenders that:


SECTION 3.01    Organization; Powers; Governmental Approvals.


(a)         The Borrower and each Principal Subsidiary (i) is duly organized,
validly existing and in good standing (to the extent the concept is applicable
in such jurisdiction) under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and (iii) is qualified to do business in
every jurisdiction where such qualification is required, except where the
failure so to qualify would not have a Material Adverse Effect.


(b)        Each Loan Party’s and each Pledgor’s execution, delivery and
performance of the Loan Documents to which it is a party are within its
corporate powers and have been duly authorized by all necessary action. Each of
the Loan Documents to which such Loan Party or Pledgor is a party constitutes
the legal, valid and binding obligation of such Loan Party or Pledgor,
enforceable against such Loan Party or Pledgor in accordance with its terms
(except as such enforceability may be limited by (i) applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the rights of
creditors generally, (ii) general principles of equity (regardless of whether
considered in a proceeding in equity or at law), and (iii) requirements of
reasonableness, good faith and fair dealing).


(c)        Each Loan Party’s and each Pledgor’s execution, delivery and
performance of the Loan Documents to which it is a party do not violate or
create a default under (i) applicable law, (ii) its constituent documents, or
(iii) any contractual provision binding upon it, except to the extent (in the
case of violations or defaults described under clauses (i) or (iii)) such
violation or default would not reasonably be expected to result in a Material
Adverse Effect and would not have an adverse effect on the validity, binding
effect or enforceability of this Agreement or any other Loan Document and would
not materially adversely affect any of the rights of the Administrative Agent or
any Lender under or in connection with this Agreement or any other Loan
Document.


(d)        Except for (i) any Governmental Approvals required in connection with
any Borrowing (such approvals being “Borrowing Approvals”) and (ii) any
Governmental Approvals the failure to obtain which could not reasonably be
expected to result in a Material Adverse Effect or affect the validity or
enforceability of this Agreement or any other Loan Document, all Governmental
Approvals required in connection with the execution and delivery by the Loan
Parties and the Pledgors of this Agreement and the other Loan Documents to which
each is a party and the performance by the Loan Parties and the Pledgors of
their respective obligations hereunder and thereunder have been, and, prior to
the time of any Borrowing, all Borrowing Approvals will be, duly obtained, are
(or, in the case of Borrowing Approvals, will be) in full force and effect
without having been amended or modified in any manner that may impair the
ability of the Loan Parties or the Pledgors to perform their respective
obligations under this Agreement and the other Loan Documents, and are not (or,
in the case of Borrowing Approvals, will not be) the subject of any pending
appeal, stay or other challenge.
 
A-78

--------------------------------------------------------------------------------



SECTION 3.02   Financial Statements. The Borrower has furnished its most recent
filings with the SEC on Forms 10‑K and 10‑Q. Such Forms 10‑K and 10‑Q do not, as
of the dates specified therein or for the periods covered thereby, as
applicable, contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement therein, in light of the
circumstances under which it was made, not materially misleading as of such
dates or for such periods, as applicable, in light of the circumstances under
which such statements were made. Each of the financial statements in such Forms
10‑K and 10‑Q has been, and each of the most recent financial statements to be
furnished pursuant to Section 5.02 will be, prepared in accordance with GAAP
applied consistently with prior periods (subject, in the case of any such
unaudited financial statements, to the absence of footnotes and normal year-end
audit adjustments), except as therein noted and except for changes in FASB ASC
840, and fairly presents or will fairly present in all material respects the
consolidated financial position of the Borrower and its Subsidiaries as of the
date thereof and the results of the operations of the Borrower and its
Subsidiaries for the period then ended.


SECTION 3.03   No Material Adverse Change. Since the date of the Borrower’s most
recent financial statements contained in its Annual Report on Form 10‑K for the
fiscal year ended December 31, 2015, there has been no material adverse change
in, and there has occurred no event or condition which is likely to result in a
material adverse change in, the financial condition, results of operations,
business, assets or operations of the Borrower and the Subsidiaries taken as a
whole (it being understood that the consummation of an Asset Exchange shall not
constitute such a material adverse change).


SECTION 3.04    Titles to Properties; Possession Under Leases.


(a)          Each of the Borrower and the Principal Subsidiaries has good and
marketable title to, or valid leasehold interests in, or other rights to use or
occupy, all its properties and assets, except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties and assets for their intended purposes and except as
would not reasonably be expected to have a Material Adverse Effect. All such
material properties and assets are free and clear of Liens securing
Indebtedness, other than Liens expressly permitted by Section 6.01.


(b)          Each of the Borrower and the Principal Subsidiaries has complied
with all obligations under all material leases to which it is a party and all
such leases are in full force and effect, except where such failure to comply or
maintain such leases in full force and effect would not have a Material Adverse
Effect. Each of the Borrower and the Subsidiaries enjoys peaceful and
undisturbed possession under all such material leases except where such failure
would not have a Material Adverse Effect.


SECTION 3.05   Ownership of Subsidiaries. The Borrower owns, directly or
indirectly, free and clear of any Lien (other than Liens expressly permitted by
Section 6.01 or 6.02), all of the issued and outstanding shares of common stock
of each of the Principal Subsidiaries.


SECTION 3.06    Litigation; Compliance with Laws.


(a)        There is no action, suit, or proceeding, or any governmental
investigation or any arbitration, in each case pending or, to the knowledge of
the Borrower, threatened against the Borrower or any of the Subsidiaries or any
material property of any thereof before any court or arbitrator or any
governmental or administrative body, agency, or official which (i) challenges
the validity of this Agreement or any other Loan Document, (ii) may reasonably
be expected to have a material adverse effect on the ability of the Loan Parties
or Pledgors to perform any of their respective obligations under this Agreement
or any other Loan Document or on the rights of or benefits available to the
Lenders under this Agreement or any other Loan Document or (iii) except with
respect to Disclosed Matters, may reasonably be expected to have a Material
Adverse Effect.
 
A-79

--------------------------------------------------------------------------------



(b)         Neither the Borrower nor any of the Subsidiaries is in violation of
any law, rule, or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to result in a Material Adverse Effect.


(c)         Except with respect to Disclosed Matters, (i) the Borrower and each
of its Subsidiaries have complied with all Environmental Laws, except to the
extent that failure to so comply is not reasonably likely to have a Material
Adverse Effect, (ii) neither the Borrower nor any of its Subsidiaries has failed
to obtain, maintain or comply with any permit, license or other approval under
any Environmental Law, except where such failure is not reasonably likely to
have a Material Adverse Effect, (iii) neither the Borrower nor any of its
Subsidiaries has received notice of any failure to comply with any Environmental
Law or become subject to any liability under any Environmental Law, except where
such failure or liability is not reasonably likely to have a Material Adverse
Effect, (iv) no facilities of the Borrower or any of its Subsidiaries are used
to manage any Specified Substance in violation of any law, except to the extent
that such violations, individually or in the aggregate, are not reasonably
likely to have a Material Adverse Effect, and (v) the Borrower is aware of no
events, conditions or circumstances involving any Release of a Specified
Substance that is reasonably likely to have a Material Adverse Effect.


SECTION 3.07   Agreements. Neither the Borrower nor any of the Subsidiaries is
in default in any manner under any provision of any indenture or other agreement
or instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.08   Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation of, or which is inconsistent with, the provisions of the Margin
Regulations.


SECTION 3.09   Investment Company Act. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
as an “investment company” under, the Investment Company Act of 1940.


SECTION 3.10  Use of Proceeds. The Borrower will use the proceeds of (i) the
Term B-1 Loans for general corporate purposes, including to repurchase, redeem
or defease any of the Borrower’s and its Subsidiaries’ existing indebtedness and
to pay the fees, premiums, expenses and other transaction costs incurred in
connection therewith and in connection with Increase Joinder No. 1 and the
arrangement and funding of the Term B-1 Loans thereunder (the transactions in
this clause (i), the “Increase Joinder Transactions”), (ii) any Incremental Term
Loans for the purposes specified in the Increase Joinder and (iii) the Revolving
Loans for general corporate purposes, including working capital and one or more
acquisitions or Asset Exchanges; provided that in the case of this clause (iii)
no such proceeds of Revolving Loans shall be used (x) directly or indirectly in
connection with any Hostile Acquisition or (y) if the aggregate undrawn amount
of Revolving Commitments at such time is less than $250,000,000, to make any
Restricted Payments.
 
A-80

--------------------------------------------------------------------------------



SECTION 3.11    Tax Returns. Each of the Borrower and each of the Subsidiaries
has filed or caused to be filed all Federal, state and local and non-U.S. Tax
returns required to have been filed by it and has paid or caused to be paid all
Taxes required to be paid by it (whether or not shown in such Tax returns) and
satisfied all of its withholding Tax obligations, except (i) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or applicable Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP or (ii) where such failure to file, pay or
satisfy would not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.12   No Material Misstatements. All information (other than any
projections, estimates, forecasts, other information of a forward-looking nature
and information of a general economic or industry-specific nature) furnished in
writing or formally presented at a general meeting of the Lenders by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the syndication or negotiation of or otherwise pursuant to this Agreement
or any other Loan Document, when taken as a whole (giving effect to all
supplements and updates thereto and the information in the periodic and other
reports of the Borrower filed with the SEC), does not (when furnished) contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein (when taken as a
whole) not materially misleading in light of the circumstances under which such
statements were made.


SECTION 3.13    Employee Benefit Plans.


(a)          Each Plan is in compliance with ERISA, except for such
noncompliance that has not resulted, and could not reasonably be expected to
result, in a Material Adverse Effect.


(b)         No Plan has an accumulated or waived funding deficiency within the
meaning of Section 412 or Section 418B of the Code and no failure to satisfy the
minimum funding standard under Section 412 of the Code has occurred, whether or
not waived, with respect to any Plan, except for any such deficiency or failure
that has not resulted, and could not reasonably be expected to result, in a
Material Adverse Effect.


(c)        No proceedings have been instituted to terminate any Plan, except for
such proceedings where the termination of a Plan has not resulted, and could not
reasonably be expected to result, in a Material Adverse Effect.


(d)         Neither the Borrower nor any Subsidiary or ERISA Affiliate has
incurred any liability to or on account of a Plan under ERISA (other than
obligations to make contributions in accordance with such Plan), and no
condition exists which presents a material risk to the Borrower or any
Subsidiary of incurring such a liability, except for such liabilities that have
not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect.


SECTION 3.14   Insurance. Each of the Borrower and the Principal Subsidiaries
maintains insurance with financially sound and reputable insurers, or
self-insurance, with respect to its properties and business against loss or
damage of the kind customarily insured against by reputable companies in the
same or similar business and of such types and in such amounts (with such
deductible amounts) as is customary for such companies under similar
circumstances.


SECTION 3.15    Patriot Act; FCPA; Sanctions.


(a)          Each of the Borrower and its Subsidiaries is in compliance in all
material respects with the Patriot Act.
 
A-81

--------------------------------------------------------------------------------



(b)         Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures reasonably designed to achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws, the FCPA and applicable
Sanctions, and the Borrower and its Subsidiaries, and to the knowledge of the
Borrower or such Subsidiary, its respective officers, employees and directors,
are in compliance with Anti-Corruption Laws, the FCPA and applicable Sanctions
in all material respects. None of the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees is a Sanctioned Person. No Borrowing, use of proceeds, or
other transaction contemplated by the Transactions will violate Anti-Corruption
Laws, the FCPA or applicable Sanctions.


SECTION 3.16   Collateral Documents. The Pledge Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Pledged Collateral
described therein. As of the Amendment No. 3 Effective Date, in the case of the
issued and outstanding equity interests of the Pledged Subsidiaries described in
the Pledge Agreement as of the Amendment No. 3 Effective Date, when certificates
representing such equity interests and required to be delivered under the Pledge
Agreement are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Pledge Agreement, when a financing statement in
appropriate form is filed in the office specified in the Pledge Agreement, the
Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien (subject to all Liens permitted pursuant to Section 6.01) on, and
security interest in, all right, title and interest of Pledgors in such Pledged
Collateral as security for the Secured Obligations to the extent perfection of
such Lien can be obtained by filing Uniform Commercial Code financing statements
or possession, in each case prior and superior in right to the Lien of any other
Person (except for all Liens permitted pursuant to Section 6.01).


SECTION 3.17    Solvency. As of the First Amendment and Restatement Effective
Date, the Borrower and its Subsidiaries, on a consolidated basis, are Solvent.


ARTICLE IV


CONDITIONS


SECTION 4.01  First Amendment and Restatement Effective Date. Each of the
following conditions shall be satisfied on the First Amendment and Restatement
Effective Date (or waived in accordance with Section 9.02):


(a)         Executed Counterparts. The Administrative Agent shall have received
from the Borrower, Administrative Agent, the Required Lenders (as defined in the
Existing Term Loan Credit Agreement) and each Revolving Lender either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.


(b)       Opinion of General Counsel to the Borrower. The Administrative Agent
shall have received a favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the First Amendment and Restatement Effective
Date) of Mark D. Nielsen, Esq., General Counsel to the Borrower, covering such
matters relating to the Borrower and this Agreement as the Administrative Agent
shall reasonably request (and the Borrower hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent).


(c)         Opinion of Special New York Counsel to the Borrower. The
Administrative Agent shall have received a favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the First Amendment and
Restatement Effective Date) of Mayer Brown LLP, special New York Counsel to the
Borrower, covering such matters relating to the Borrower and this Agreement as
the Administrative Agent shall reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).
 
A-82

--------------------------------------------------------------------------------



(d)        Corporate Documents. The Administrative Agent shall have received (i)
a recently dated certificate as to the good standing of the Borrower under the
laws of its jurisdiction of incorporation, and (ii) a certificate of the
secretary or assistant secretary of the Borrower certifying (x) that attached
thereto are true and complete copies of (1) the certificate of incorporation,
certificate of formation or equivalent formation document of the Borrower, and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, (2) the bylaws,
operation agreement, limited liability company agreement or equivalent document
of the Borrower as in effect on the First Amendment and Restatement Effective
Date, and (3) the resolutions of the board of directors (or other appropriate
governing body) of the Borrower, authorizing the borrowings contemplated
hereunder, the execution, delivery and performance of this Agreement and the
other Loan Documents to which the Borrower are contemplated to be a party, and
(y) as to the incumbency and genuineness of the signature of each officer of the
Borrower executing Loan Documents.


(e)         Fees. The Administrative Agent and the Joint Lead Arrangers shall
have received payment of all fees as the Borrower shall have agreed to pay on or
prior to the First Amendment and Restatement Effective Date to the
Administrative Agent or any Joint Lead Arranger in connection herewith,
including the reasonable and documented fees and expenses of Cahill Gordon &
Reindel llp, special New York counsel to JPMorgan Chase Bank, N.A., in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents (to the extent that statements in
reasonable detail for such fees and expenses have been delivered to the Borrower
at least two (2) Business Days prior to the First Amendment and Restatement
Effective Date).


(f)         Patriot Act. The Administrative Agent shall have received, at least
three (3) Business Days prior to the First Amendment and Restatement Effective
Date, all documentation and other information with respect to the Borrower that
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act, that has been requested at least ten (10) Business Days prior to
the First Amendment and Restatement Effective Date.


(g)          Collateral and Guarantee Requirement.




(i)
The Administrative Agent shall have received a duly executed and delivered
Reaffirmation of the Pledge Agreement from Frontier Communications ILEC, the
Borrower and Frontier North in form and substance reasonably satisfactory to the
Administrative Agent;





(ii)
the Collateral Agent shall have received all certificates or instruments
evidencing the issued and outstanding equity interests of each Pledged
Subsidiary required to be pledged on the First Amendment and Restatement
Effective Date, accompanied by stock powers undated and endorsed in blank (or
arrangements reasonably satisfactory to the Administrative Agent and the
Collateral Agent shall have been made for the foregoing);

 
A-83

--------------------------------------------------------------------------------





(iii)
the Administrative Agent shall have received a UCC financing statement
identifying each Pledgor required to be party to the Pledge Agreement on the
First Amendment and Restatement Effective Date as the debtor and the Collateral
Agent as the secured party, in appropriate form for filing under the UCC;





(iv)
the Administrative Agent shall have received the results of recent UCC, tax and
judgment Lien searches with respect to the Borrower, each Pledgor and each
Pledged Subsidiary, and such searches shall reveal no Liens except for Liens
permitted hereunder or to be discharged on the First Amendment and Restatement
Effective Date (or with respect to which arrangements reasonably satisfactory to
the Administrative Agent shall have been made to discharge such Liens); and





(v)
the Collateral Agent shall have a valid and perfected security interest, for the
benefit of the Secured Parties, in the Pledged Collateral pursuant to the Pledge
Agreement to the extent perfection of such security interest can be obtained by
filing a Uniform Commercial Code financing statement or possession;



provided that the foregoing requirement shall not be required to be satisfied
until the date required pursuant to Section 5.09.


(h)          Officer’s Certificate. The Administrative Agent shall have received
a certificate of a Financial Officer of the Borrower confirming compliance with
the conditions set forth in Sections 4.01(j), (k) and (l).


(i)           Solvency Certificate. The Administrative Agent shall have received
a Solvency Certificate.


(j)          No Material Adverse Effect. Since December 31, 2015, there shall
not have occurred any event, occurrence, development, state of facts, effect,
condition or change that, individually or in the aggregate, has had or is
reasonably likely to have, a Material Adverse Effect.


(k)         Representations and Warranties. The representations and warranties
in Article III shall be true and correct in all material respects as of the
First Amendment and Restatement Effective Date (except in the case of any such
representations and warranty that expressly relates to an earlier given date or
period, in which case such representation and warranty shall be true and correct
in all material respects as of the respective earlier date or respective period,
as the case may be, and, to the extent such representations and warranties are
qualified as to materiality, Material Adverse Effect or similar language, such
representations shall be true and correct in all respects).


(l)           No Default. No Default shall have occurred and be continuing.


The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment and Restatement Effective Date, and such notice shall be conclusive
and binding.


SECTION 4.02    Each Credit Event. The obligation of each Lender to make any
Loan, including any Loans on the First Amendment and Restatement Effective Date
(but not a conversion or continuation of Loans that does not increase the
principal amount of such Loans), and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
A-84

--------------------------------------------------------------------------------



(a)         the representations and warranties of each Loan Party set forth in
this Agreement and in the other Loan Documents, as applicable, shall be true and
correct in all material respects on and as of the date of such Loan or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and, to the extent such
representations and warranties are qualified as to materiality, Material Adverse
Effect or similar language, such representations shall be true and correct in
all respects);


(b)         at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and


(c)          the Administrative Agent shall have received a Borrowing Request
with respect to such credit event;


provided that in the case of Incremental Term Loans incurred to make an
acquisition or other investment permitted to be made hereunder, the requirements
pursuant to clauses (a) and (b) above shall be replaced by the requirements set
forth in Section 2.21(b).


Each Borrowing and each issuance or amendment increasing the amount of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of the preceding sentence.


ARTICLE V


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees with the Administrative Agent, each Issuing
Bank and each Lender that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan (or any portion thereof), or any other
expenses or amounts payable hereunder (other than contingent obligations in
respect of which no claim has been made), shall be unpaid, or any Letter of
Credit shall remain outstanding, the Borrower will:


SECTION 5.01    Existence; Businesses and Properties.


(a)        Preserve and maintain, cause each of the Principal Subsidiaries to
preserve and maintain, and cause each other Subsidiary to preserve and maintain,
(i) its legal existence (except, with respect to any Subsidiary other than a
Principal Subsidiary, to the extent failure to do so would not be reasonably
expected to result in a Material Adverse Effect) and (ii) rights and franchises
(except to the extent failure to do so would not be reasonably expected to
result in a Material Adverse Effect); provided that the legal existence of any
Principal Subsidiary may be terminated if such termination is not
disadvantageous to the Administrative Agent or any Lender;


(b)         continue to own (directly or indirectly) all of the outstanding
shares of common stock of each Principal Subsidiary, except in connection with
an Asset Exchange or pursuant to any sale of shares of common stock of such
Principal Subsidiary not prohibited hereunder;


(c)         comply, and cause each of the Subsidiaries to comply with all
applicable laws, rules, regulations and orders, including all Environmental
Laws, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect;
 
A-85

--------------------------------------------------------------------------------



(d)       maintain in effect and enforce policies and procedures reasonably
designed to achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws, the FCPA
and applicable Sanctions;


(e)        pay, and cause each of the Subsidiaries to pay, before any such
amounts become delinquent, (i) all Taxes imposed upon it or upon its property,
and (ii) all claims (including claims for labor, materials, supplies, or
services) that would, if unpaid, become a Lien upon its property, in each case,
except to the extent (x) the validity or amount thereof is being disputed in
good faith, and the Borrower or applicable Subsidiary has maintained adequate
reserves with respect thereto, or (y) the failure to so pay would not be
reasonably expected to cause a Material Adverse Effect;


(f)         keep, and cause each of the Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all material
financial and business transactions of the Borrower and such Subsidiary in all
material respects;


(g)         continue to carry on, and cause each Principal Subsidiary to
continue to carry on (so long as such Principal Subsidiary is a Principal
Subsidiary), substantially the same type of business as the Borrower or such
Principal Subsidiary conducted as of the First Amendment and Restatement
Effective Date or other business reasonably related ancillary, similar,
complementary or synergistic thereto or a reasonable extension, development or
expansion thereof, except for changes in such business that result from an Asset
Exchange; and


(h)         maintain or cause to be maintained insurance with financially sound
and reputable insurers, or self-insurance, with respect to its properties and
business and the properties and business of the Subsidiaries against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, such insurance to be of such types and in such
amounts (with such deductible amounts) as is customary for such companies under
similar circumstances;


provided that the foregoing shall not limit the right of the Borrower or any of
its Subsidiaries to engage in any transaction not otherwise prohibited by
Section 6.02, 6.03 or 6.04.


SECTION 5.02    Financial Statements, Reports, Etc. In the case of the Borrower,
furnish to the Administrative Agent:


(a)          as soon as available and in any event within 110 days after the end
of each fiscal year, consolidated balance sheets and the related statements of
income and cash flows of the Borrower and its Subsidiaries (the Borrower and its
Subsidiaries being collectively referred to as the “Companies”) as of the close
of such fiscal year (which requirement shall be deemed satisfied by the delivery
of the Borrower’s Annual Report on Form 10‑K (or any successor form) for such
year), all audited by KPMG LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Companies on a consolidated basis in accordance with GAAP consistently applied;


(b)         within 65 days after the end of each of the first three fiscal
quarters of each fiscal year, consolidated balance sheets and related statements
of income and cash flows of the Companies as of the close of such fiscal quarter
and the then elapsed portion of the fiscal year (which requirement shall be
deemed satisfied by the delivery of the Borrower’s Quarterly Report on Form 10‑Q
(or any successor form) for such quarter), each certified by a Financial Officer
as fairly presenting in all material respects the financial condition and
results of operations of the Companies on a consolidated basis in accordance
with GAAP consistently applied, subject to the absence of footnotes and normal
year-end audit adjustments;
 
A-86

--------------------------------------------------------------------------------



(c)         (i) concurrently with any delivery of financial statements under
paragraph (a) or (b) of this Section 5.02, a certificate of a Financial Officer
of the Borrower (x) certifying as to whether a Default has occurred that is
continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (y) so long as any Financial Covenant Loans are outstanding or
Financial Covenant Commitments are in effect, setting forth reasonably detailed
calculations (including with respect to any pro forma effect given to a Material
Transaction) demonstrating compliance with Section 6.07 as of the last day of
the most recent fiscal quarter covered by such financial statements and (ii)
concurrently with any delivery of financial statements under paragraph (a) of
this Section 5.02, solely to the extent that the Required Percentage for the
relevant Excess Cash Flow Period would be greater than 0%, a certificate of a
Financial Officer of the Borrower setting forth (x) the amount, if any, of
Excess Cash Flow for such Excess Cash Flow Period, (y) the amount of any
required prepayment in respect thereof and (z) reasonably detailed calculations
thereof;


(d)        promptly after the same become publicly available, copies of all
financial statements, reports and proxy statements mailed to the Borrower’s
public shareholders generally, and copies of all registration statements (other
than those on Form S‑8) and Form 8-K’s (to the extent that such Form 8-K’s
disclose actual or potential adverse developments with respect to the Borrower
or any of its Subsidiaries that constitute, or would reasonably be expected to
constitute, a Material Adverse Effect) filed with the SEC or any national
securities exchange;


(e)         promptly after (i) the occurrence thereof, notice of any ERISA
Termination Event or “prohibited transaction,” as such term is defined in
Section 4975 of the Code, with respect to any Plan that results, or would
reasonably be expected to result, in a Material Adverse Effect, which notice
shall specify (in reasonable detail) the nature thereof and the Borrower’s
proposed response thereto, and (ii) actual knowledge thereof, copies of any
notice of PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan; and


(f)          promptly following any request therefor from time to time, such
other information regarding its operations, business affairs and financial
condition, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request.


Documents required to be delivered pursuant to Section 5.02(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System, (ii) on which the Borrower posts
such documents, or provides a link thereto at www.frontier.com; (iii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent (by
telecopier, electronic mail or such other manner permitted pursuant to Section
9.01) of the posting of any such documents. The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
A-87

--------------------------------------------------------------------------------



The Borrower represents and warrants that either (i) it and any Subsidiary has
no registered or publicly traded securities outstanding, or (ii) it files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities. Accordingly, the Borrower
hereby (x) authorizes the Administrative Agent to make available to
Public-Siders the financial statements to be provided under Section 5.02(a) and
(b) above and, unless the Borrower promptly notifies the Administrative Agent
otherwise (provided that such documents have been provided to the Borrower and
its counsel for review a reasonable period of time prior thereto), the Loan
Documents, and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information with respect to any of the Borrower, its Subsidiaries or
their respective securities within the meaning of the federal securities laws or
that the Borrower has no outstanding publicly traded securities, including 144A
securities. In no event shall the Administrative Agent post compliance
certificates or budgets to Public-Siders.


SECTION 5.03    Litigation and Other Notices. Furnish to the Administrative
Agent prompt written notice of the following upon any Financial Officer of the
Borrower becoming aware thereof:


(a)          any Event of Default or Default, specifying (in reasonable detail)
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;


(b)         the filing or commencement of, or any written notice of intention of
any Person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Borrower or
any of the Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and


(c)          any development with respect to the Borrower or any Subsidiary that
has resulted in, or would reasonably be expected to result in, a Material
Adverse Effect.


SECTION 5.04   Maintaining Records. Maintain all financial records in accordance
with GAAP (or in form permitting financial statements conforming with GAAP to be
derived therefrom) and, upon reasonable notice, permit the Administrative Agent
and each Lender to visit and inspect the financial records of the Borrower at
reasonable times and to make extracts from and copies of such financial records,
and permit any representatives designated by the Administrative Agent or any
Lender to discuss the affairs, finances and condition of the Borrower with the
appropriate officers thereof and, with the Borrower’s consent (which shall not
be unreasonably withheld), the independent accountants therefor (and the
Borrower shall be afforded the opportunity to participate in such discussion
with such independent accountants); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.04 and the
Administrative Agent shall not exercise such rights more than once during any
calendar year; provided, further, that, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing, upon reasonable notice
and as often as reasonably requested, at any time during normal business hours.
Notwithstanding anything to the contrary in this Section 5.04, neither the
Borrower nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matters that (i) constitute non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or applicable Lenders (or any of their respective
designated representatives or independent contractors) is then prohibited by
law, rule or regulation or any agreement binding on the Borrower or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product.
 
A-88

--------------------------------------------------------------------------------



SECTION 5.05    Use of Proceeds. Use the proceeds of the Loans solely for the
purposes described in Section 3.10. No Borrowing, use of proceeds or other
transaction contemplated by the Transactions will violate Anti-Corruption Laws,
the FCPA or applicable Sanctions.


SECTION 5.06    Collateral Documents; Additional Guarantors.


(a)         Execute, and cause the Loan Parties and Pledgors to execute, any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, and other documents), that the Administrative Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement or in connection
with the Security Agreement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied and the security interest created under
the Security Agreement (upon the execution and delivery thereof) to be and
remain a valid and perfected security interest (with respect to any assets that
are required to constitute Collateral at the time of such request pursuant to
this Agreement), all at the expense of the Borrower and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents; provided that the foregoing shall not require the delivery of any
document, financing statement or instrument described on Schedule 7 until the
date required pursuant to Section 5.09.


(b)         If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired following the First Amendment and Restatement Effective Date
and such Subsidiary is (1) a wholly owned domestic Subsidiary (other than an
Excluded Subsidiary) or (2) any other domestic Subsidiary that may be designated
by the Borrower in its sole discretion, within twenty (20) days after the date
such Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) (or such longer period as the Administrative Agent
may agree in its sole discretion), notify the Administrative Agent thereof and,
within sixty (60) days after the date such Subsidiary is formed or acquired or
meets such criteria (or first becomes subject to such requirement) or such
longer period as the Administrative Agent may agree in its sole discretion,
cause such Subsidiary to become a Guarantor and Pledgor and cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary;
provided that the foregoing shall not require the delivery of any document,
financing statement, legal opinion or instrument or the taking of any action, in
each case in respect of such Subsidiary, of a type described on Schedule 7 until
the date required pursuant to Section 5.09. Notwithstanding anything to the
contrary herein or in any other Loan Document, (i) in no circumstance shall any
Excluded Subsidiary become a Guarantor or a Pledgor unless designated as a
Guarantor or Pledgor, as applicable, by Borrower in its sole discretion and (ii)
to the extent the holders of any Subsidiary’s equity interests are prohibited
from granting Liens on such equity interests to secure the Secured Obligations
by any applicable Law, or the grant of any such Lien would require consent,
approval, license or authorization of a Governmental Authority (unless such
consent, approval, license or authorization has been received), in no
circumstance shall such equity interests required to be pledged to secure the
Secured Obligations.


SECTION 5.07    CoBank Equity.


(a)          So long as CoBank is a Lender hereunder, the Borrower will acquire
equity in CoBank in such amounts and at such times as CoBank may require in
accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Loans made by CoBank
hereunder may not exceed the maximum amount permitted by CoBank’s Bylaws and
Capital Plan at the time this Agreement is entered into. The Borrower
acknowledges receipt of a copy of (i) CoBank’s most recent annual report
available prior to the Original Effective Date, and if more recent, CoBank’s
latest quarterly report available prior to the Original Effective Date, (ii)
CoBank’s Notice to Prospective Stockholders as in effect prior to the Original
Effective Date and (iii) CoBank’s Bylaws and Capital Plan as in effect prior to
the Original Effective Date, which describe the nature of all of the Borrower’s
stock and other equities in CoBank acquired in connection with its patronage
loan from CoBank (the “CoBank Equities”) as well as capitalization requirements,
and agrees to be bound by the terms thereof.
 
A-89

--------------------------------------------------------------------------------



(b)         Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan
(as each may be amended from time to time upon notice to the Borrower) shall
govern (x) the rights and obligations of the parties with respect to the CoBank
Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with CoBank, (y) the
Borrower’s eligibility for patronage distributions from CoBank (in the form of
CoBank Equities and cash) and (z) patronage distributions, if any, in the event
of a sale of a participation interest. CoBank reserves the right to assign or
sell participations in all or any part of its Loans or Commitments on a
non-patronage basis.


(c)         Each party hereto acknowledges that CoBank has a statutory first
lien pursuant to the Farm Credit Act of 1971 (as amended from time to time) on
all CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit. The CoBank
Equities shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the CoBank
Equities or on patronage accrued by CoBank for the account of the Borrower
(including, in each case, proceeds thereof), such Lien shall be for CoBank’s
sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the CoBank Equities nor any accrued patronage shall be offset
against the Obligations except that, in the event of an Event of Default, CoBank
may elect to apply the cash portion of any patronage distribution or retirement
of equity to amounts due under this Agreement. The Borrower acknowledges that
any corresponding tax liability associated with such application is the sole
responsibility of the Borrower. CoBank shall have no obligation to retire the
CoBank Equities upon any Event of Default, Default or any other default by the
Borrower or at any other time, either for application to the Obligations or
otherwise.


SECTION 5.08   Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, and shall cause the Loan Parties to, (a) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Loan Document, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable law,
subject any Loan Party’s issued and outstanding equity interests to the Liens
granted by the Pledge Agreement to the extent required thereunder and (iii)
perfect and maintain the validity, effectiveness and priority of the Pledge
Agreement and (upon the execution and delivery thereof) the Security Agreement
and any Liens created thereunder.


SECTION 5.09    Post-Closing Actions. The Borrower agrees to deliver or cause to
be delivered such documents and instruments, and take or cause to be taken such
other actions as set forth on Schedule 7 as soon as commercially reasonable and
by no later than the date set forth on Schedule 7, as such time periods may be
extended by the Administrative Agent, in its sole discretion; provided that any
extension to after the date that is 270 days after the First Amendment and
Restatement Effective Date shall require the consent of the Required Lenders.
 
A-90

--------------------------------------------------------------------------------



SECTION 5.10   Ratings. The Borrower shall use commercially reasonable efforts
to obtain and to maintain public ratings from Moody’s and Standard & Poor’s for
the Term B-1 Loans; provided, however, that the Borrower shall not be required
to obtain or maintain any specific rating.


ARTICLE VI


NEGATIVE COVENANTS


The Borrower covenants and agrees with each Lender, each Issuing Bank and the
Administrative Agent that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan (or any portion thereof), or any other
expenses or amounts payable hereunder (other than contingent obligations in
respect of which no claim has been made), shall be unpaid or any Letter of
Credit shall remain outstanding, it will not (and in the case of Sections
6.08(a) and 6.10 will not permit any of its Restricted Subsidiaries to):


SECTION 6.01   Liens; Restrictions on Sales of Receivables. Create, incur,
assume, or suffer to exist, or permit any of the Subsidiaries to create, incur,
assume, or suffer to exist, any Lien on any of its property now owned or
hereafter acquired to secure any Indebtedness of the Borrower or any such
Subsidiary, or sell or assign any accounts receivable in connection with a
financing or factoring transaction (other than in the ordinary course of
business), other than:  (a) Liens listed on Schedule 2 on the First Amendment
and Restatement Effective Date and Liens securing any Indebtedness incurred to
refinance, refund, renew or extend any Indebtedness secured by Liens listed on
Schedule 2 to the extent not increasing the principal amount thereof except by
the amount of accrued and unpaid interest and premium thereon and reasonable
fees and expense in connection with such refinancing, refunding, renewal or
extension so long as the Liens securing such Indebtedness shall be limited to
all or part of the same property that secured the Indebtedness refinanced,
refunded, renewed or extended (and improvements on and proceeds from such
property); (b) pledges or deposits to secure the utility obligations of the
Borrower incurred in the ordinary course of business; (c) Liens upon or in
property now owned or hereafter acquired to secure Indebtedness incurred (i)
solely for the purpose of financing the acquisition, construction, lease or
improvement of such property; provided that such Indebtedness shall not exceed
the fair market value of the property being acquired, constructed, leased or
improved or (ii) to refinance, refund, renew or extend any Indebtedness
described in subclause (i) above to the extent not increasing the principal
amount thereof except by the amount of accrued and unpaid interest and premium
thereon and reasonable fees and expense in connection with such refinancing,
refunding, renewal or extension so long as the Liens securing such Indebtedness
shall be limited to all or part of the same property that secured the
Indebtedness refinanced, refunded, renewed or extended (and improvements on and
proceeds from such property); (d) Liens on the assets of any Person merged or
consolidated with or into (in accordance with Section 6.04) or acquired by the
Borrower or any Subsidiary that were in effect at the time of such merger,
consolidation or acquisition and Liens securing any Indebtedness incurred to
refinance, refund, renew or extend any Indebtedness secured by Liens described
in this clause (d) to the extent not increasing the principal amount thereof
except by the amount of accrued and unpaid interest and premium thereon and
reasonable fees and expense in connection with such refinancing, refunding,
renewal or extension so long as the Liens securing such Indebtedness shall be
limited to all or part of the same property that secured the Indebtedness
refinanced, refunded, renewed or extended (and improvements on and proceeds from
such property); (e) Liens for Taxes, assessments and governmental charges or
levies, which are not yet due or are which are being contested in good faith by
appropriate proceedings; (f) Liens securing Indebtedness of the Borrower or any
Subsidiary to the Rural Electrification Administration or the Rural Utilities
Service (or any successor to any such agency) in an aggregate principal amount
outstanding at any time not to exceed $50,000,000; (g) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, suppliers’ or other like
Liens arising in the ordinary course of business relating to obligations not
overdue for a period of more than 60 days or which are bonded or being contested
in good faith by appropriate proceedings; (h) pledges or deposits in connection
with workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (i) Liens or deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (j) easements, rights of way, restrictions and
other encumbrances incurred which, in the aggregate, do not materially interfere
with the ordinary conduct of business; (k) restrictions by Governmental
Authorities on the operations, business or assets of the Borrower or its
Subsidiaries that are customary in the Borrower’s and its Subsidiaries’
businesses; (l) [reserved]; (m) Liens securing Refinancing Notes and Refinancing
Indebtedness which refinances Refinancing Notes; (n) [reserved]; (o) Liens
securing Indebtedness incurred pursuant to the Existing Credit Agreements and
Refinancing Indebtedness which refinances Indebtedness incurred pursuant to the
Existing Credit Agreements; (p) Liens created under the Loan Documents securing
the Secured Obligations; (q) Liens securing any letter of credit facility or
similar facility of the Borrower or any of its Subsidiaries in an aggregate
principal amount outstanding at any time not to exceed $75,000,000, so long as
either (i) such Liens equally and ratably secure the Obligations pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent or (ii) on or prior to the date 90 days after the Amendment
No. 2 Effective Date, such Liens are on cash collateral provided to the issuer
or lender under such letter of credit facility; (r) Liens on the Collateral that
secure Incremental Equivalent Indebtedness and Refinancing Indebtedness which
refinances Incremental Equivalent Indebtedness; provided that the Liens securing
such Indebtedness shall be subject to the provisions of a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable; and (s) Liens on the Collateral securing any other Indebtedness
permitted to be incurred under this Agreement; provided that the Liens securing
any such other Indebtedness shall be junior to the Liens on the Collateral
securing theeach Revolving Facility and the Term Loans pursuant to a Permitted
Junior Intercreditor Agreement.  Notwithstanding the foregoing, in no event
shall Borrower create, incur, assume, or suffer to exist, or permit any of the
Subsidiaries to create, incur, assume or suffer to exist, any Lien on the
property or equity interests of any Specified Subsidiary pursuant to clauses
(m), (o), (r) or (s) above, unless such property or equity interests of such
Specified Subsidiary constitute Collateral securing the Secured Obligations and
such Liens are otherwise permitted under this Section 6.01.
 
A-91

--------------------------------------------------------------------------------



SECTION 6.02    Ownership of the Principal Subsidiaries. Sell, assign, pledge,
or otherwise transfer or dispose of any shares of common stock, voting stock, or
stock convertible into voting or common stock of any Principal Subsidiary,
except (a) to another Subsidiary, (b) in connection with an Asset Exchange, (c)
pursuant to Section 6.01(o) (to the extent an equal and ratable pledge is
required under any Existing Credit Agreement), Section 6.01(r) or Section
6.01(s), (d) pursuant to any Collateral Document, or (e) to the extent that at
least 75% of the proceeds thereof consist of cash and Cash Equivalents, in
connection with any other sale, transfer or disposition for fair market value so
long as the Net Proceeds of such transaction are applied in accordance with
Section 2.08; provided that the Borrower may pledge any shares of common stock,
voting stock, or stock convertible into voting or common stock of any Principal
Subsidiary so long as such pledge equally and ratably secures the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.


SECTION 6.03   Asset Sales. Except in connection with an Asset Exchange, sell or
permit any Principal Subsidiary to sell, assign, or otherwise dispose of
telecommunications assets (whether in one transaction or a series of
transactions), if the net, after-tax proceeds thereof are used by the Borrower
or any Subsidiary to prepay (other than a mandatory prepayment in accordance
with the terms of the applicable governing documents, including pursuant to any
put provision) Indebtedness incurred after the First Amendment and Restatement
Effective Date which Indebtedness has a maturity later than the Maturity Date
(other than (a) bridge or other financings incurred in connection with an asset
purchase or sale, including acquisition indebtedness or indebtedness of an
acquired entity, or (b) indebtedness incurred to refinance indebtedness
outstanding as of or prior to the Initial Term Loan Borrowing Date).
 
A-92

--------------------------------------------------------------------------------



SECTION 6.04    Mergers. Merge or consolidate with, or sell, assign, lease, or
otherwise dispose of (whether in one transaction or a series of transactions)
all or substantially all of its assets (whether now owned or hereafter
acquired), except in connection with an Asset Exchange, to any Person, or permit
any Principal Subsidiary to do so, except that (a) any Subsidiary may merge or
consolidate with or, subject to Section 6.03, sell, assign, lease, or otherwise
dispose of assets to the Borrower or any other Subsidiary, (b) any Subsidiary
may merge or consolidate with any other Person so long as the surviving entity
is or becomes a Subsidiary and (c) the Borrower may merge or consolidate with
any other Person organized or existing under the Laws of the United States, any
state thereof, the District of Columbia; provided that, (i) in the case of
clause (c) above, (x) immediately after giving effect thereto, no Event of
Default or a Default shall have occurred and be continuing and (y) the
Administrative Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act reasonably requested by the Lenders and (ii) in any such case of
any such merger or consolidation to which the Borrower is a party, either the
Borrower is the surviving entity or the surviving entity (if not the Borrower)
has a consolidated net worth (as determined in accordance with GAAP) immediately
subsequent to such merger or consolidation at least equal to the Consolidated
Net Worth of the Borrower immediately prior to such merger or consolidation and
expressly assumes the obligations of the Borrower hereunder; provided, further,
that, notwithstanding the foregoing, the Borrower and any of the Principal
Subsidiaries may sell, assign, lease, or otherwise dispose assets in the
ordinary course of business and may sell, assign, lease, or otherwise dispose of
worn out or obsolete equipment on a basis consistent with good business
practices.


SECTION 6.05   Dividends and Payment Restrictions. Enter into or permit any
Principal Subsidiary to enter into any contract or agreement (other than with a
governmental regulatory authority having jurisdiction over the Borrower or such
Principal Subsidiary) restricting the ability of such Principal Subsidiary to
pay dividends or make distributions to the Borrower in any manner that would
impair the ability of the Borrower to meet its present and future obligations
hereunder, other than customary restrictions relating to dividends set forth in
any Collateral Documents or in the documents evidencing any Indebtedness
permitted hereunder that are substantially similar or not more restrictive
(taken as a whole) on the Borrower and its Subsidiaries in all material respects
to such restrictions set forth in any Collateral Document or that are otherwise
reasonably satisfactory to the Administrative Agent.


SECTION 6.06    Transactions with Affiliates. Except in connection with an Asset
Exchange, sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (or permit any of its Subsidiaries to do any of the
foregoing), except that the Borrower or any Subsidiary may engage in any of the
foregoing transactions (to the extent not otherwise prohibited hereunder) (i) on
terms and conditions not materially less favorable to the Borrower or such
Subsidiary than would reasonably be expected to be obtained on an arm’s-length
basis from unrelated third parties for a comparable transaction, (ii) as
otherwise may be required by any Federal or state Governmental Authority, (iii)
so long as such transactions are not materially disadvantageous to the Borrower,
(iv) so long as such transactions are solely among the Borrower and/or one or
more of its Subsidiaries (or an entity that becomes a Subsidiary of the Borrower
as a result of such transaction) (or any combination thereof), or (v) that are
Disclosed Matters.


SECTION 6.07    Financial Ratio. Permit the First Lien Leverage Ratio as of the
last day of any fiscal quarter to be greater than the applicable ratio set forth
opposite such fiscal quarter in the chart below:
 
A-93

--------------------------------------------------------------------------------



Fiscal Quarter Ending
First Lien Leverage Ratio
   
March 31, 2018 through March 31, 2020
1.50:1.00
   
June 30, 2020 and each fiscal quarter ended thereafter
1.35:1.00



SECTION 6.08    Indebtedness; Subsidiary Indebtedness.


(a)         Directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise with
respect to any Indebtedness and the Borrower will not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Borrower may incur Indebtedness if as of the date any such
Indebtedness is incurred, on a pro forma basis after giving effect to the
incurrence and application of the proceeds of such Indebtedness, the Adjusted
Leverage Ratio for the Test Period immediately preceding such date shall be less
than or equal to 4.50 to 1.00; provided that the foregoing limitations in clause
(a) will not apply to Permitted Debt.


For purposes of determining compliance with this Section 6.08(a):




(i)
in the event that an item of Indebtedness or preferred stock meets the criteria
of more than one of the categories of Permitted Debt described in clauses (a)
through (q) of the definition thereof or is entitled to be incurred pursuant to
Section 6.08(a), the Borrower, in its sole discretion, will classify or
reclassify such item of Indebtedness or preferred stock (or any portion thereof)
and will only be required to include the amount and type of such Indebtedness or
preferred stock in one of the clauses of the definition of “Permitted Debt” or
as having been incurred pursuant to Section 6.08(a); provided, that all
Indebtedness in respect of theeach Revolving Facility, Initial Term Loans and
all Indebtedness outstanding under the 2014 CoBank Credit Agreement will be
treated as incurred under clause (a) of the definition of “Permitted Debt” and
the Borrower shall not be permitted to reclassify all or any portion of such
Indebtedness;





(ii)
at the time of incurrence or thereafter, the Borrower will be entitled to divide
and classify or reclassify an item of Indebtedness or preferred stock in more
than one of the types of Indebtedness or preferred stock described in this
clause (a) and in the definition of “Permitted Debt”;





(iii)
the Borrower or the applicable Restricted Subsidiary may, but shall not be
required to, elect pursuant to a certificate of a Financial Officer of the
Borrower delivered to the Administrative Agent to treat all or any portion of
the commitment under any Indebtedness (including with respect to any revolving
loan commitment) as being incurred at the time of such commitment and thereafter
outstanding so long as such commitment remains outstanding, regardless of
whether fully drawn, in which case any subsequent incurrence of Indebtedness
under such commitment shall not be deemed to be an incurrence at such subsequent
time; and





(iv)
accrual of interest, the accretion of accreted value, the payment of interest in
the form of additional Indebtedness, the payment of dividends on Disqualified
Stock in the form of additional shares of Disqualified Stock and the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles or the application thereof will not be deemed to be an
incurrence of Indebtedness.

 
A-94

--------------------------------------------------------------------------------



(b)         Notwithstanding anything set forth in Section 6.08(a), permit any
Subsidiary to enter into, directly or indirectly, issue, incur, assume or
Guarantee any Indebtedness, except (i) Indebtedness in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such Indebtedness
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower (and any refinancing, refunding, renewal or extension
of such Indebtedness to the extent not increasing the principal amount thereof
except by the amount of accrued and unpaid interest and premium thereon and
reasonable fees and expenses in connection with such refinancing, refunding,
renewal or extension), (ii) any Indebtedness in effect as of the First Amendment
and Restatement Effective Date that is listed on Schedule 3 (and any
refinancing, refunding, renewal or extension of such Indebtedness to the extent
not increasing the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expenses in
connection with such refinancing, refunding, renewal or extension), (iii)
Indebtedness of a type described in clauses (c), (d), (j), (m), (n), (p) or (q)
of the definition of Permitted Debt or in clause (k) of the definition of
Permitted Debt with respect to Refinancing Indebtedness which refinances
Indebtedness of a type described in clause (c) of the definition of Permitted
Debt, (iv) Indebtedness of a Subsidiary to the Borrower or another Subsidiary,
(v) Guarantees by any Guarantor of Indebtedness incurred pursuant to clause (a)
of the definition of Permitted Debt or of Indebtedness incurred pursuant to
clause (k) of the definition of Permitted Debt which refinances Indebtedness
incurred pursuant to clause (a) of the definition of Permitted Debt, (vi)
Guarantees by any Guarantor of Indebtedness in respect of the 2014 CoBank Credit
Agreement or the 2016 CoBank Credit Agreement or of Indebtedness incurred
pursuant to clause (k) of the definition of Permitted Debt with respect to
Refinancing Indebtedness which refinances the 2014 CoBank Credit Agreement or
the 2016 CoBank Credit Agreement, (vii) Guarantees by any Guarantor of
Incremental Equivalent Indebtedness; provided that if such Incremental
Equivalent Indebtedness is secured by a Lien on the Collateral ranking junior to
the Lien securing theeach Revolving Facility and the Term Loans, such Guarantee
shall be subordinate in right of payment to the Guarantee by such Guarantor of
the Obligations of the Borrower in respect of theeach Revolving Facility and the
Term Loans pursuant to the terms of a Permitted Junior Intercreditor Agreement
and (viii) Guarantees by any Guarantor of any Indebtedness of the Borrower
permitted under this Agreement; provided that any such Guarantee shall be
subordinate in right of payment to the Guarantee by such Guarantor of the
Obligations of the Borrower in respect of theeach Revolving Facility and the
Term Loans pursuant to the terms of (x) the definitive documentation governing
such Guarantee or (y) a Permitted Junior Intercreditor Agreement.


SECTION 6.09    Use of Proceeds; Anti-Corruption Laws; Sanctions. Request any
Borrowing or Letter of Credit or use, or permit its Subsidiaries or its or their
respective directors, officers, employees and agents to use, any Letter of
Credit, the proceeds of any Borrowing (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country or (c)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.


SECTION 6.10    Restricted Payments.


(a)          Directly or indirectly:




(i)
declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable on account of the Borrower’s or any Restricted
Subsidiary’s Equity Interests in connection with any merger or consolidation,
other than:

 
A-95

--------------------------------------------------------------------------------



(A)       dividends or distributions by the Borrower payable in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests, or


(B)         dividends or distributions payable to the Borrower or a Restricted
Subsidiary of the Borrower so long as, in the case of any dividend or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary of the Borrower other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary of the Borrower receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;




(ii)
purchase, redeem, defease or otherwise acquire or retire for value any Equity
Interests of the Borrower or any direct or indirect parent of the Borrower held
by Persons other than the Borrower or any of its Restricted Subsidiaries,
including in connection with any merger, amalgamation or consolidation;





(iii)
make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness or Later
Maturing Other Junior Indebtedness (in the case of Later Maturing Other Junior
Indebtedness, solely to the extent such principal payment on, or redemption,
repurchase, defeasance or otherwise acquisition or retirement for value is above
par and in cash), other than (i) Indebtedness of the type incurred pursuant to
clause (f) of the definition of “Permitted Debt” or (ii) the purchase,
redemption, repurchase or other acquisition of Subordinated Indebtedness or
Later Maturing Other Junior Indebtedness in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year of the date of purchase, redemption, repurchase or acquisition;
or





(iv)
make any Restricted Investment;



(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:





(i1)
no Event of Default shall have occurred and be continuing or would occur as a
consequence thereof;






(ii2)
the Borrower can incur at least $1.00 of additional Indebtedness pursuant to the
first proviso to Section 6.08(a); and






(iii3)
such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
April 1, 2016 (including Restricted Payments permitted by Section 6.10(b)(i) of
the next succeeding paragraph, but excluding all other Restricted Payments
permitted by the next succeeding paragraph), is less than the Applicable Amount.

 
A-96

--------------------------------------------------------------------------------



(b)          The foregoing provisions of Section 6.10(a) will not prohibit:




(i)
the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;





(ii)
Restricted Payments made in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of the Borrower (in each case, other than any Disqualified Stock)
(“Refunding Capital Stock”);





(iii)
the redemption, repurchase, defeasance, exchange or other acquisition or
retirement of Subordinated Indebtedness or Later Maturing Other Junior
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
which is incurred in compliance with Section 6.08 so long as:



(A)         the principal amount (or accreted value, in the case of Indebtedness
issued at a discount) of such new Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Subordinated Indebtedness or
Later Maturing Other Junior Indebtedness being so redeemed, repurchased,
acquired, defeased, exchanged or retired, plus the amount of all accrued
interest and any reasonable fees, expenses and premium incurred or paid in
connection with such redemption, repurchase, acquisition, defeasance, exchange
or retirement and the incurrence of such new Indebtedness;


(B)        such new Indebtedness is subordinated to the Obligations at least to
the same extent as such Subordinated Indebtedness so redeemed, repurchased,
defeased, exchanged, acquired or retired; provided that this subclause (B) need
not be satisfied if (i) such new Indebtedness can be incurred pursuant to the
first proviso to Section 6.08(a) or (ii) the amount of such new Indebtedness
shall not exceed the Applicable Amount (it being understood that if amounts
available under the Applicable Amount are used to redeem, repurchase, defease,
exchange, acquire or retire such Subordinated Indebtedness, then the Applicable
Amount shall be reduced by such amounts);


(C)        such new Indebtedness has a Weighted Average Life to Maturity at the
time incurred which is not less than the shorter of (i) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness or Later Maturing
Other Junior Indebtedness being so redeemed, repurchased, defeased, exchanged,
acquired or retired and (ii) the Weighted Average Life to Maturity that would
result if all payments of principal on the Indebtedness being so redeemed,
repurchased, defeased, acquired or retired that were due on or after the date
one year following the stated maturity date of any Securities of any series then
Outstanding (as defined in the Senior Notes Indenture) were instead due on such
date one year following the stated maturity date of such Securities; and


(D)         the obligor of such new Indebtedness does not include any Restricted
Subsidiary that is not an obligor of the Indebtedness being so redeemed,
repurchased, defeased, exchanged, acquired or retired;
 
A-97

--------------------------------------------------------------------------------





(iv)
a Restricted Payment to pay for the repurchase, redemption or other acquisition
or retirement for value of Equity Interests of the Borrower or any of its
Restricted Subsidiaries or direct or indirect parent companies held by any
future, present or former employee, director or consultant of, or service
provider to, the Borrower, any of its Restricted Subsidiaries or any of its
direct or indirect parent companies pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement;
provided, however, that the aggregate Restricted Payments made under this clause
(iv) do not exceed $75.0 million in the aggregate in any calendar year from and
after the Term B-1 Increase Effective Date (with unused amounts for any year
being carried over to the next succeeding year, but not to any subsequent year,
with the permitted amount for each year being used prior to any amount carried
over from the previous year and, for purposes of this parenthetical with an
amount equal to $150.0 million being deemed carried over to calendar year 2018);
provided, further, that such amount may be increased by an amount not to exceed:



(A)        the cash proceeds from the sale of Equity Interests of the Borrower
and, to the extent contributed to the Borrower, Equity Interests of any of the
Borrower’s direct or indirect parent companies, in each case to members of
management, directors or consultants of, or service providers to, the Borrower,
any of its Restricted Subsidiaries or any of its direct or indirect parent
companies that occurs or occurred after September 25, 2015, to the extent the
cash proceeds from the sale of such Equity Interests have not otherwise been
applied to the payment of Restricted Payments by virtue of clause (B)(1) of the
definition of “Applicable Amount”; plus


(B)         the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after September 25, 2015; less


(C)         the amount of any Restricted Payments previously made since the Term
B-1 Increase Effective Date that would have been incurred pursuant to clauses
(A) and (B) of this clause (iv);


provided, further, that cancellation of Indebtedness owing to the Borrower, or
its Restricted Subsidiaries from members of management of the Borrower, any of
its direct or indirect parent companies or any Restricted Subsidiary in
connection with a repurchase of Equity Interests of the Borrower, its Restricted
Subsidiaries or any of its direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this Section 6.10 or
any other provision of this Agreement;




(v)
the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries or preferred stock of any of the Borrower’s Restricted Subsidiaries
issued in accordance with Section 6.08(a);





(vi)
repurchases of Equity Interests (A) deemed to occur upon exercise of stock
options, warrants or similar instruments if such Equity Interests represent a
portion of the exercise price or taxes payable in respect of such options,
warrants or similar instruments or (B) upon the vesting of restricted stock,
restricted stock units, performance shares units or similar equity incentives to
satisfy tax withholding or similar tax obligations with respect thereto;

 
A-98

--------------------------------------------------------------------------------





(vii)
the repurchase, redemption or other acquisition or retirement for value of any
Subordinated Indebtedness or Disqualified Stock pursuant to the provisions
similar to those described in Section 6.14 or 6.15 of the Senior Notes
Indenture;





(viii)
the declaration and payment of dividends by the Borrower to, or the making of
loans to, any direct or indirect parent in amounts required for any direct or
indirect parent companies to pay:



(A)         franchise taxes and other fees, taxes and expenses required to
maintain their corporate or other legal existence, and


(B)        customary salary, bonus and other benefits payable to officers and
employees of any direct or indirect parent company of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Subsidiaries;




(ix)
payments to holders of Equity Interests (or to the holders of Indebtedness that
is convertible into or exchangeable for Equity Interests upon such conversion or
exchange) in lieu of the issuance of fractional shares;





(x)
other Restricted Payments; provided that the amount of any such Restricted
Payment, when taken together with the amount of all other Restricted Payments
made pursuant to this clause (x), does not exceed the greater of (A) $750.0550.0
million and (B) 2.52.50% of Total Assets; provided, further, that at the time
of, and after giving effect to, such Restricted Payment, no Event of Default
shall have occurred and be continuing or would occur as a consequence thereof;
and





(xi)
any Restricted Payments made in connection with the closing of the Verizon
Acquisition.; and





(xii)
any principal payment on, or redemption, repurchase, defeasance or other
acquisition or retirement for value of any Later Maturing Other Junior
Indebtedness if as of the date any such principal payment on, redemption,
repurchase, defeasance or other acquisition or retirement for value, on a pro
forma basis after giving effect to such principal payment on, redemption,
repurchase, defeasance or other acquisition or retirement for value (including
any related incurrence of Indebtedness), the Adjusted Leverage Ratio for the
Test Period immediately preceding such date shall be less than or equal to 4.50
to 1.00.



The amount of all Restricted Payments (other than cash) will be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. For purposes
of determining compliance with this Section 6.10, in the event that a Restricted
Payment meets the criteria of more than one of the categories described in
Section 6.10(a), clauses (i) through (xi) of Section 6.10(b) or the definition
of “Permitted Investments,” the Borrower will be permitted to classify such
Restricted Payment and later reclassify all or a portion of such Restricted
Payment in any manner that complies with this Section 6.10. In addition, a
Restricted Payment need not be permitted solely by reference to one provision
permitting such Restricted Payment but may be permitted in part by one such
provision and in part by one or more other provisions of this Section 6.10
permitting such Restricted Payment.
 
A-99

--------------------------------------------------------------------------------



(c)          In the case of the Borrower only, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, in each case if any Event of Default has occurred and is
continuing at the time of such action or will result therefrom (but excluding
the payment of dividends declared and announced by the board of directors of the
Borrower at a time when no Event of Default existed).


(d)          Notwithstanding anything to the contrary in this Section 6.10, the
Borrower shall not:




(i)
declare or pay any dividend or make any distribution on account of the
Borrower’s common Equity Interests, including any dividend or distribution
payable on account of the Borrower’s common Equity Interests in connection with
any merger or consolidation, in an amount which, when aggregated with all other
such dividends or distributions and any amounts paid pursuant to Section
6.10(d)(ii), exceeds $2.40 per share in any fiscal year (subject to adjustments
for any splits and reverse splits or other reductions in the number of
outstanding shares of common stock); or





(ii)
purchase, redeem, defease or otherwise acquire or retire for value any common
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower held by Persons other than the Borrower or any of its Restricted
Subsidiaries, including in connection with any merger, amalgamation or
consolidation, in an amount which, when aggregated with all other such
purchases, redemptions, defeasances, acquisitions or retirements and any amounts
paid pursuant to Section 6.10(d)(i), exceeds $2.40 per share in any fiscal year
(subject to adjustments for any splits and reverse splits or other reductions in
the number of outstanding shares of common stock).



SECTION 6.11    Designation of Restricted and Unrestricted Subsidiaries. The
Borrower’s board of directors may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if that designation would not cause a Default. Any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary will be
deemed to be a designation of each of such entity’s Subsidiaries as Unrestricted
Subsidiaries. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by the Borrower and its Restricted Subsidiaries in the Subsidiary designated an
Unrestricted Subsidiary will be deemed to be an Investment made as of the tine
of such designation and may reduce the amount available for Restricted Payments
under Section 6.10 or under one or more of the clauses of the definition of
“Permitted Investments,” as determined by the Borrower. That designation will
only be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an “Unrestricted
Subsidiary.” Any designation of a Subsidiary of the Borrower as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by delivery to the
Administrative Agent a certified copy of the board resolution giving effect to
such designation and a certificate of a Financial Officer certifying that such
designation complied with the preceding conditions and was not prohibited by
Section 6.10.


ARTICLE VII


EVENTS OF DEFAULT


SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:


(a)         the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (after giving effect to ABR Loans made pursuant to
Section 2.22(e)), whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
 
A-100

--------------------------------------------------------------------------------



(b)         the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 7.01(a))
payable by the Borrower under this Agreement or under any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five Business Days;


(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or any waiver hereunder or thereunder, shall prove to have
been incorrect when made or deemed made in any material respect;


(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01(a)(i) (with respect to the Borrower
only), Section 5.01(g) or Section 5.05 or in Article VI; provided that no breach
or default under Section 6.07 will constitute an Event of Default with respect
to any Non-Financial Covenant Tranche unless and until the Required Financial
Covenant Lenders have accelerated their loans and terminated their commitments;


(e)         the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 7.01(a), (b) or (d)) or any other Loan Document and such failure
shall continue unremedied for a period of 30 days after the earlier to occur of
(i) the Borrower obtaining knowledge thereof and (ii) the date that notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders;


(f)        the Borrower or any Principal Subsidiary shall fail to make any
payment of any amount in respect of Indebtedness of the Borrower or such
Principal Subsidiary in an aggregate principal amount of $150,000,000 or more,
when and as the same shall become due and payable after giving effect to any
applicable grace periods;


(g)         any breach by the Borrower or any of its Principal Subsidiaries of
any agreement or instrument relating to Indebtedness occurs that results in any
Indebtedness of any one or more of the Borrower and its Principal Subsidiaries
in an aggregate principal amount exceeding $150,000,000 becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
such Indebtedness or any trustee or agent on its or their behalf to cause any
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, in each case
after giving effect to any applicable grace period and delivery of any
applicable required notice; or, as a result of any such breach, any such
Indebtedness shall be required to be prepaid (other than by a regularly
scheduled required prepayment, pursuant to any put right (or similar right) of
the holder thereof, or by the exercise by the Borrower or any Principal
Subsidiary of its right to make a voluntary prepayment) in whole or in part
prior to its stated maturity; or there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Principal
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which the Borrower or any Principal Subsidiary is an Affected Party (as
defined in such Swap Contract) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$150,000,000; provided that this Section 7.01(g) shall not apply to any (x)
Indebtedness that becomes due as a result of a voluntary redemption, repayment
or refinancing of such Indebtedness effected in accordance with the terms of the
agreement governing such Indebtedness and which is not prohibited by this
Agreement, or (y) Indebtedness that is mandatorily prepayable or redeemable
prior to the scheduled maturity thereof with the proceeds of the issuance of
capital stock, the incurrence of other Indebtedness or the sale or other
disposition of any assets, so long as such Indebtedness that has become due is
so prepaid or redeemed with such net proceeds required to be used to prepay such
Indebtedness when due (or within any applicable grace period) and such event
shall not have otherwise resulted in an event of default with respect to such
Indebtedness;
 
A-101

--------------------------------------------------------------------------------



(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i)
liquidation, reorganization or other relief in respect of the Borrower or any of
its Principal Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Principal Subsidiaries or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed,
undischarged or unstayed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;


(i)          the Borrower or any of its Principal Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in Section 7.01(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Principal
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;


(j)         one or more judgments for the payment of money in an aggregate
amount in excess of $150,000,000 (to the extent not paid, fully bonded or
covered by insurance or a third party indemnity) shall be rendered against the
Borrower or any of its Subsidiaries or any combination thereof and the same
shall remain undischarged, unvacated or undismissed for a period of 60
consecutive days during which execution shall not be effectively stayed (by
reason of pending appeal or otherwise), or any action shall be legally taken by
a judgment creditor to attach or levy upon any assets of the Borrower or any of
its Subsidiaries to enforce any such judgment and such action shall not have
been stayed;


(k)         a Plan shall fail to maintain the minimum funding standard required
by Section 412(a) of the Code for any plan year or a waiver of such standard is
sought or granted under Section 412(c), or a Plan is or shall have been
terminated or the subject of termination proceedings under ERISA, or the
Borrower or an ERISA Affiliate has incurred a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, and there shall
result from any such event or events a Material Adverse Effect;


(l)           a Change in Control shall occur; or
 
A-102

--------------------------------------------------------------------------------



(m)       after execution thereof, (i) any material provisions of any Collateral
Document shall cease to be in full force and effect, or the Borrower or any
Pledgor shall so assert in writing, (ii) any Lien required hereby that is
created by any Collateral Document shall cease to be enforceable and of the same
effect and priority purported to be created thereby, or the Borrower or any
Pledgor shall so assert in writing, in each case, for any reason other than (x)
pursuant to the terms hereof and thereof including as a result of a transaction
not prohibited under this Agreement or (y) the failure of the Administrative
Agent or the Collateral Agent to maintain possession of any certificates
representing or evidencing the Collateral actually delivered to it or (iii) all
or substantially all of the value of the Guarantees under the Guaranty Agreement
shall cease to be in full force and effect, or Guarantors in respect thereof
shall so assert in writing, for any reason other than pursuant to the terms
hereof and thereof including as a result of a transaction not prohibited under
this Agreement;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, in the case of an Event of Default under
clause (d) above resulting from a breach or default under Section 6.07 prior to
such Event of Default constituting an Event of Default in respect of any
Non-Financial Covenant Tranche, at the request of the Required Financial
Covenant Lenders only (and in such case only with respect to the Financial
Covenant Commitments and Financial Covenant Loans)) shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) require that the
Borrower cash collateralize the LC Exposure pursuant to Section 2.22(k); and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable and the Borrower shall automatically be
required to provide such cash collateral, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII


AGENCY


SECTION 8.01   Administrative Agent and Collateral Agent. Each of the Lenders
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Secured Parties hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of (and to hold any security
interest created by the Collateral Documents for and on behalf of or on trust
for) such Secured Party for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by the Borrower or any of its Subsidiaries to
secure any of the Obligations and to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms of
any Loan Document, together with such powers and discretion as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent and the Collateral
Agent to (i) execute any and all documents (including releases) with respect to
the Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and (ii) negotiate, enforce or the settle any claim, action
or proceeding affecting the Lenders in their capacity as such and, in each case,
acknowledge and agree that any such action by the Administrative Agent and/or
Collateral Agent shall bind the Lenders.
 
A-103

--------------------------------------------------------------------------------



The provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions except with
respect to a successor Administrative Agent and/or Collateral Agent and the
terms of Section 8.03. The Person serving as the Administrative Agent and the
Collateral Agent hereunder shall have the same rights and powers and obligations
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent and/or the Collateral Agent. The
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent and/or the Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent and/or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.


Each of the Administrative Agent and the Collateral Agent shall not have any
duties or obligations in its capacity as such except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, neither the Administrative Agent nor the Collateral Agent:


(a)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)         shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its opinion or
the opinion of its counsel, may expose the Administrative Agent to liability or
that is contrary to any Loan Document or applicable law; and


(c)          shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


Neither the Administrative Agent nor the Collateral Agent shall be liable to the
Lenders for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent and/or the
Collateral Agent, as applicable, shall believe in good faith shall be necessary,
under the circumstances as provided in Section 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
 
A-104

--------------------------------------------------------------------------------



The Administrative Agent and/or the Collateral Agent shall not be responsible to
the Lenders or Issuing Banks for or have any duty to the Lenders or Issuing
Banks to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance by any other party hereto of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence, value or sufficiency of the Collateral, or (vi) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent and/or the Collateral Agent.


The Administrative Agent and/or the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
and/or the Collateral Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by them,
and shall not be liable for any action taken or not taken by them in accordance
with the advice of any such counsel, accountants or experts.


The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans and/or Commitments, or disclosure of confidential information, to any
Disqualified Lender.


Each of the Administrative Agent and the Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent, as applicable. The Administrative
Agent, the Collateral Agent and any such sub-agent may perform any and all of
their respective duties and exercise their respective rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and the Collateral Agent.
 
A-105

--------------------------------------------------------------------------------



Each of the Administrative Agent and the Collateral Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with an office in New York, New
York and which shall be reasonably acceptable to the Borrower. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
and/or Collateral Agent gives notice of its resignation, then the retiring
Administrative Agent and/or Collateral Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent and/or Collateral
Agent meeting the qualifications set forth above; provided that, if the
Administrative Agent and/or the Collateral Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent and/or Collateral Agent, as
applicable, shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of any of the Secured Parties
under any of the Loan Documents, the retiring Collateral Agent shall continue to
hold such collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent and/or the Collateral Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent
and/or Collateral Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent and/or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and/or Collateral Agent, and the retiring
Administrative Agent and/or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent and/or Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s and/or Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent and/or
Collateral Agent, their respective sub-agents, as applicable and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent and/or Collateral
Agent was acting as Administrative Agent and/or Collateral Agent.


Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates and their respective securities) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents. The Administrative Agent and/or the Collateral Agent may,
without any further consent of any Lender, enter into (i) a Permitted First Lien
Intercreditor Agreement in connection with any Indebtedness not prohibited
hereby that is to be secured by Liens permitted pursuant to Section 6.01 that
are contemplated or required to be pari passu with any Liens securing the
Obligations and/or (ii) a Permitted Junior Intercreditor Agreement in connection
with any Indebtedness not prohibited hereby that is to be secured by Liens
permitted pursuant to Section 6.01 that are contemplated or required to be
junior to any Liens securing the Obligations. Any Intercreditor Agreement
entered into by the Administrative Agent and/or Collateral Agent in accordance
with the terms of this Agreement shall be binding on the Secured Parties.
 
A-106

--------------------------------------------------------------------------------



To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.14,
each Lender shall, and does hereby, indemnify the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.


SECTION 8.02    Bookrunners, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


SECTION 8.03    Collateral and Guaranty Matters; Enforcement. The Lenders
irrevocably agree that any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document shall be
automatically released (i) upon termination of the Commitments and payment in
full in cash of all Obligations (other than (x) contingent indemnification
obligations not yet accrued and payable and (y) outstanding Letters of Credit
pursuant to which credit support reasonably satisfactory to the applicable
Issuing Bank shall have been delivered), (ii) if such Lien is no longer required
to be granted to secure the Obligations pursuant to the terms of this Agreement,
(iii) subject to the last proviso to Section 9.02(b), if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders or
(iv) upon the sale or disposition of any such property to a Person that is not a
Loan Party, Pledged Subsidiary, Specified Subsidiary or a Pledgor pursuant to
any transaction permitted hereunder. The Lenders irrevocably agree that each of
the Administrative Agent and the Collateral Agent is irrevocably authorized to
release any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document in connection with the exercise
of remedies hereunder or under any other Loan Document so long as any proceeds
thereof are shared in accordance with Section 2.15(b), subject to the
Intercreditor Agreements.


In addition, the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that any Guarantor shall be released from its respective
Guarantee (i) automatically upon consummation of any transaction permitted
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary or
(ii) if the release of such Guarantor is approved, authorized or ratified by the
Required Lenders (or such other percentage of Lenders whose consent is required
in accordance with Section 9.02).
 
A-107

--------------------------------------------------------------------------------



Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or, unless this Agreement requires that
the Lien securing the Obligations be senior or pari passu, subordinate its
interest in particular types or items of property pursuant to this Section 8.03.
In each case as specified in this Section 8.03, the Administrative Agent and/or
the Collateral Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent and the Collateral Agent to), at the Borrower’s expense,
execute and deliver to the Borrower or applicable Subsidiary such documents as
the Borrower may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower providing certifications with respect to such
release or subordination as the Administrative Agent or Collateral Agent may
reasonably request.


By its acceptance of the benefits of this Agreement and the other Loan
Documents, each Lender agrees that no Lender shall have any right individually
to enforce or seek to enforce this Agreement or the other Loan Documents or to
realize upon any collateral or other security given to secure the payment and
performance of any of the Secured Obligations.


ARTICLE IX


MISCELLANEOUS


SECTION 9.01    Notices.


(a)         Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone or as otherwise
provided in Section 9.01(b), all notices, requests, demands and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier, as follows:




(i)
if to the Borrower, to it at Frontier Communications Corporation, 401 Merritt 7,
Norwalk, CT 06851, Attention of Treasurer (Telecopier No. 203-614-4602;
Telephone No. 203-614-5708; Electronic Mail: john.gianukakis@ftr.com), with a
copy to Frontier Communications Corporation, 401 Merritt 7, Norwalk, CT 06851,
Attention of General Counsel (Telecopier No. 203-614-4651; Telephone No.
203-614-5050; Electronic Mail: mark.nielsen@ftr.com);





(ii)
if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107,
Attention of Eugene Tull III (Telephone No: 302-634-5881; Electronic Mail:
eugene.h.tulliii@chase.com; Fax: 302-634-8459)





(iii)
if to JPMorgan Chase Bank, N.A., as Issuing Bank, to JPMorgan Chase Bank, N.A.,
10420 Highland Manor Drive, Floor 4, Tampa, FL 33610, Attention of Letter of
Credit Department (Telecopier No. 813-432-5162; Telephone No. 813-432-6339;
Electronic Mail: gts.ib.standby@jpmchase.com); and





(iv)
if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.

 
A-108

--------------------------------------------------------------------------------



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)         Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


Any notices and other communication to any Lenders, prospective Lenders,
Participants or prospective Participants or, to the extent such disclosure is
otherwise permitted, to any other Person through an electronic system such as an
Internet or intranet website that provides for access to data protected by
passcodes or other security system shall be made subject to the acknowledgement
and acceptance by such Person that such communication is being disseminated or
disclosed on a confidential basis (on terms substantially the same as set forth
in Section 9.12 or otherwise reasonably acceptable to the Administrative Agent
and the Borrower), which shall in any event require “click through” or other
affirmative actions on the part of the recipient to access such communication.


(c)         Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).


SECTION 9.02    Waivers; Amendments.


(a)         No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, an Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
 
A-109

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or, as applicable, any Subsidiary
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent for the benefit of the Lenders and/or the
Collateral Agent for the benefit of the Secured Parties; provided, however, that
the foregoing shall not prohibit (i) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (ii) any Lender
from exercising setoff rights in accordance with Section 9.08, or (iii) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower or any
Subsidiary under any Debtor Relief Law.


(b)         Amendments. None of this Agreement or any provision hereof or any
provision of the other Loan Documents may be waived, amended or modified except
(x) as provided in Section 2.18, 2.19 or 2.21 or (y) pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that, without the consent of each Lender directly and
adversely affected thereby, no such agreement shall do any of the following (it
being understood and agreed that this proviso shall not apply to (1) a waiver,
extension, postponement or reduction of any default interest, (2) a waiver or
extension of Defaults or Events of Default (other than pursuant to Section
7.01(a) or (b)), (3) a waiver, extension, postponement or reduction of any
mandatory prepayment (or modification of any defined term relating thereto) or
(4) an amendment, waiver or other modification to any financial covenant
hereunder (or any defined term used therein) or Section 5.02(a), (b) or (c) even
if the effect of such amendment, waiver or other modification would be to reduce
the rate of interest on any Loan or to reduce any fee payable hereunder):




(i)
increase the Commitment of any Lender,





(ii)
reduce the principal amount of any Loan owed to any Lender or reduce the rate of
interest thereon, or reduce any fees payable hereunder to any Lender,





(iii)
postpone the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder to any Lender, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment,





(iv)
change Section 2.15(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby (it being understood that transactions contemplated
pursuant to Section 2.18, 2.19, 2.20, 2.21 or 9.04(b)(v) shall not be deemed to
alter such pro rata sharing of payments);



provided, further, that no such agreement shall (A) change any of the provisions
of this Section 9.02(b) or the percentage in the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that such consent of each Lender
shall not be required for amendments as provided in Section 2.18, 2.19 or 2.21),
(B) change any of the provisions of Section 2.15(b) relating to the order of
payments, without the written consent of each Lender, (C) release all or
substantially all of the Collateral required to be subject to a Lien securing
the Obligations pursuant to the terms of this Agreement, without the written
consent of each Lender (unless such release is in connection with the grant of a
Lien on replacement Collateral to secure the Obligations, in which case only the
consent of the Required Lenders shall be required) or (D) amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
(including pursuant to Section 2.17) without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender except to the extent
required pursuant to Section 2.17(a).
 
A-110

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein or in any other Loan Document,
without the consent of any Lender, the Borrower and the Administrative Agent may
(I) enter into any amendment, supplement or modification of any Loan Document,
or enter into any new agreement or instrument, (w) to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties (including entering into and/or modifying any Intercreditor
Agreement in connection with other Indebtedness not prohibited hereunder that is
or is contemplated to be subject to a Lien permitted by Section 6.01 (subject to
any restrictions set forth herein as to the priority of any such Lien relative
to any Lien securing, or required to be granted to secure, the Obligations)),
(x) as required by local law or to comply with advice from local counsel to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or any Loan Document, (y) to otherwise enhance the rights or
benefits of any Lender under any Loan Document or (z) in the case of any
Collateral Document, to reaffirm or modify any Collateral Document (i) to add a
new class of secured creditors in accordance with the terms thereof, (ii) to
release any lien securing any other series of Indebtedness in accordance with
the terms thereof or (iii) to release any Lien securing the Obligations in
accordance with Section 8.03 and (II) enter into any amendment, supplement or
modification of any Loan Document to cure any ambiguity, omission, mistake,
defect or inconsistency, to correct any typographical error or other manifest
error in any Loan Document or to effect administrative changes of a technical or
immaterial nature.


(c)         Revolving Facility Amendments. With respect to the Revolving
Facility only, without the consent of each Revolving Lender directly and
adversely affected thereby, no such agreement shall do any of the following (it
being understood and agreed that this proviso shall not apply to (1) a waiver,
extension, postponement or reduction of any default interest, (2) a waiver or
extension of Defaults or Events of Default (other than pursuant to Section
7.01(a) or (b)), (3) a waiver, extension, postponement or reduction of any
mandatory prepayment (or modification of any defined term relating thereto) or
(4) an amendment, waiver or other modification to any financial covenant
hereunder (or any defined term used therein) or Section 5.02(a), (b) or (c) even
if the effect of such amendment, waiver or other modification would be to reduce
the rate of interest on any Loan or to reduce any fee payable hereunder):




(i)
reduce the principal amount of any LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Revolving Lender adversely affected thereby,





(ii)
postpone the scheduled date of payment of the principal amount of any LC
Disbursement, or any interest thereon, or any fees payable hereunder without the
written consent of each Revolving Lender affected thereby, or

 
A-111

--------------------------------------------------------------------------------



provided, further, that no such agreement shall change any of the provisions of
this Section 9.02(c) or the percentage in the definition of the term “Required
Revolving Lenders” or any other provision hereof specifying the number or
percentage of Revolving Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Revolving Lender.


(d)        Financial Covenant Loans and Commitments. Notwithstanding the
foregoing, with respect to the Financial Covenant Commitments and Financial
Covenant Loans only, solely with the consent of the Required Financial Covenant
Lenders (but without the consent of the Required Lenders or any other Lender),
any such agreement may waive, amend or modify Section 6.07 (or the definition of
“First Lien Leverage Ratio” or any component definition thereof, in each case,
as any such definition is used solely for purposes of Section 6.07 for purposes
of determining compliance with such Section as a condition to taking any action
under this Agreement).


(e)          Additional Amendments. Notwithstanding the foregoing, this
Agreement may not be amended or modified to:




(i)
release all or substantially all of the value of the Guarantees under the
Guaranty Agreement without the consent of each Lender directly and adversely
affected thereby; or





(ii)
amend, modify or otherwise affect the rights or duties of the Issuing Banks
hereunder without the prior written consent of each Issuing Bank.



(f)          Notwithstanding the foregoing, the Letter of Credit Sublimit of any
Issuing Bank listed on Schedule 1 may be modified and technical and conforming
modifications to the Loan Documents may be made in connection therewith with the
consent of the Borrower, such Issuing Bank and the Administrative Agent (and
without the consent of any Lender).


SECTION 9.03    Expenses; Indemnity; Damage Waiver.


(a)         Costs and Expenses. The Borrower shall pay (i) all reasonable
documented (in reasonable detail) out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (but limited, in the case of legal fees
and expenses, to the reasonable and documented fees, charges and disbursements
of a single primary external counsel, and, if necessary, of a single local
counsel in each applicable jurisdiction, in each case, selected by the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented (in reasonable detail)
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable documented (in reasonable
detail) out-of-pocket expenses incurred by the Administrative Agent, any Issuing
Bank or any Lender (but limited, in the case of legal fees and expenses, to the
reasonable and documented fees, charges and disbursements of a single primary
external counsel for the Administrative Agent and Lenders, and, if necessary, of
a single local counsel in each applicable jurisdiction for the Administrative
Agent and Lenders, in each case, selected by the Administrative Agent (plus one
additional counsel in the event of an actual or perceived conflict of interest))
(A) in connection with any amendments, modifications or waivers of the
provisions of this Agreement or of the other Loan Documents or (B) in connection
with the enforcement or protection of its rights (x) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (y) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses (subject to the foregoing limitations
with respect to legal fees and expenses) incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
A-112

--------------------------------------------------------------------------------



(b)         Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers and
each Lender and each Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented out-of-pocket expenses (but limited,
in the case of legal fees and expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for all such Indemnitees taken as
a whole, and, if necessary, of a single local counsel in each applicable
jurisdiction for the Indemnitees, in each case, selected by the Administrative
Agent (plus one additional counsel in the event of an actual or perceived
conflict of interest), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Controlled Related Parties or (y) result from a claim brought by the
Borrower against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. As used in this Section 9.03, a
“Controlled Related Party” of an Indemnitee means (1) any Controlling Person or
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlling Person, Controlled Affiliate, director, officer or employee in
this sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement.


(c)         Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or an Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Issuing Bank or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or an Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or an Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
paragraph (c) are several obligations.
 
A-113

--------------------------------------------------------------------------------



(d)         Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Indemnitee shall assert against the Borrower or
its Related Parties and the Borrower shall not assert against any Indemnitee,
and each Indemnitee and the Borrower hereby waives, any claim on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Borrower’s indemnity
obligations to the extent set forth in Section 9.03(b). No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Controlled Related Parties.


(e)          Payments. All amounts due under this Section shall be payable not
later than fifteen (15) days after written demand therefor.


SECTION 9.04    Successors and Assigns.


(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(except as expressly contemplated by and in accordance with clause (ii) of the
first proviso to Section 6.04), and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)         Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) to any Person; provided that any such assignment shall be
subject to the following conditions:




(i)
Minimum Amounts.



(A)        in the case of an assignment of the entire remaining amount of the
Commitments or Loans, as applicable, at the time owing to the assigning Lender
or in the case of an assignment to a Lender or an Affiliate of a Lender, no
minimum amount need be assigned; and


(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
principal amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of the assigning Lender or the principal outstanding
balance of the Loans of the assigning Lender, as applicable, subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than (i) with respect to the Revolving Facility,
$10,000,000, (ii) with respect to Initial Term Loans and any Other Term Loans
that are term A loans, $5,000,000 and (iii) with respect to Term B-1 Loans and
any Other Term Loans that are term B loans, $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default pursuant to Section
7.01(a), (b), (h) or (i) has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
 
A-114

--------------------------------------------------------------------------------





(ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Commitments or Loan, as applicable, assigned.





(iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by paragraph (b)(i)(B) of this Section and, in addition:



(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default pursuant
to Section 7.01(a), (b), (h) or (i) has occurred and is continuing at the time
of such assignment or (y) such assignment is to a Lender or an Affiliate of a
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days;


(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required except in the case of an
assignment by a Lender to an Affiliate of such Lender; and


(C)         the consent of the applicable Issuing Bank shall be required (such
consent not to be unreasonably withheld or delayed) for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).




(iv)
Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms or documentation required to be delivered under
Section 2.14(e).





(v)
Assignment to the Borrower. Any Lender may assign all or any portion of its Term
Loans to the Borrower but only if:



(A)         no Event of Default has occurred or is continuing or would result
therefrom;


(B)         such assignment is made pursuant to open market purchase;
 
A-115

--------------------------------------------------------------------------------



(C)         any such Term Loans shall be immediately and permanently cancelled
immediately upon acquisition thereof by the Borrower; and


(D)         the Borrower may not use proceeds from loans under theany Revolving
Facility to purchase Term Loans.  




(vi)
No Assignment to Certain Persons. No such assignment shall be made (A) to a
natural person, (B) to any Defaulting Lender or any of its Subsidiaries (or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this Section 9.04(b)(vi)), (C) except in
accordance with Section 2.20 or Section 9.04(b)(v), to the Borrower or its
Subsidiaries or (D) to a Disqualified Lender (but solely to the extent the
Disqualified Lender list has been made available to the assigning Lender
pursuant to Section 9.04(g)).



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.13 and Section 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.


(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Disqualified Lender (but solely to
the extent the Disqualified Lender list has been posted to the Intralinks or
another similar electronic system pursuant to Section 9.04(g)) or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 
A-116

--------------------------------------------------------------------------------



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant or
described in the second proviso to Section 9.02(b) that would require the
consent of all Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.13
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Sections 2.12,
2.14 and 9.08 (subject to the requirements and limitations of those Sections and
Section 2.16, and it being understood that the documentation required under
Section 2.14(e) shall be delivered solely to the participating Lender) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amount of (and stated interest on) each Participant’s interest in Commitments
and/or the Loans held by it (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of the participation in question for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that no Lender shall have the
obligation to disclose all or a portion of the Participant Register (including
the identity of the Participant or any information relating to a Participant’s
interest in any Loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans or other obligations
are in registered form for U.S. federal income tax purposes.


(e)         Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.12 and Section 2.14 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).


(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(g)        Disqualified Lenders. The Administrative Agent shall post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time on Intralinks or another similar electronic system to “public siders”
and/or “private siders” and/or provide such list to each Lender requesting the
same. The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions relating to Disqualified Lenders.


SECTION 9.05   Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid (other than
contingent obligations in respect of which no claim has been made) or any Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.12, Section 2.13, Section 2.14 and
Section 9.03 shall survive and remain in full force and effect regardless of the
consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
A-117

--------------------------------------------------------------------------------



SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.


(a)         Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract between and among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic transmission shall be effective as delivery of an original executed
counterpart of this Agreement.


(b)         Electronic Execution of Assignments. The words “execution,”
“signed,” “signature” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and each Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
A-118

--------------------------------------------------------------------------------



SECTION 9.09    Governing Law; Jurisdiction; Etc.


(a)          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.


(b)       Submission to Jurisdiction. The parties hereto irrevocably and
unconditionally submit, for themselves and their property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.


(c)         Waiver of Venue. The parties hereto irrevocably and unconditionally
waive, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)         Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.


SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
A-119

--------------------------------------------------------------------------------



SECTION 9.11   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12   Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) (and, in the case of any non-ordinary course disclosure under
this clause (b), the disclosing party shall use its reasonable efforts to inform
the Borrower thereof prior to any such disclosure and, in any event, shall
promptly inform the Borrower thereof, in each case to the extent legally
permitted to do so; provided that requests from any bank examiner or bank
auditor shall not be considered to be non-ordinary course), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the disclosing party shall use its reasonable efforts to
inform the Borrower thereof prior to any such disclosure and, in any event,
shall promptly inform the Borrower thereof, in each case to the extent legally
permitted to do so), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) with the prior consent of the Borrower, by the Administrative
Agent, the Joint Lead Arrangers or any lead arranger in respect of any
incremental credit facility to be issued hereunder, in each case on a
confidential basis to any rating agency in connection with rating the Borrower
or its Subsidiaries or the credit facilities hereunder or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Issuing
Bank or any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries and other than information pertaining to this Agreement of
the type routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the Original Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
A-120

--------------------------------------------------------------------------------



SECTION 9.13   No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Secured Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Secured Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Secured Party
based on an alleged breach of fiduciary duty by such Secured Party in connection
with this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Secured Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Loan Parties shall have no responsibility or liability to the Borrower with
respect thereto.


The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Secured Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Secured Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you and other companies with
which you may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Secured Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.


In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Secured Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
No Secured Party will use confidential information obtained from you by virtue
of the transactions contemplated by the Loan Documents or its other
relationships with you in connection with the performance by such Secured Party
of services for other companies, and no Secured Party will furnish any such
information to other companies. You also acknowledge that no Secured Party has
any obligation to use in connection with the transactions contemplated by the
Loan Documents, or to furnish to you, confidential information obtained from
other companies.


SECTION 9.14   USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), such Lender may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with said Patriot Act.


SECTION 9.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
A-121

--------------------------------------------------------------------------------



(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:




(i)
a reduction in full or in part or cancellation of any such liability;





(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or





(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.



[SIGNATURE PAGES INTENTIONALLY OMITTED]



A-122

--------------------------------------------------------------------------------